Execution Version



















--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT
between
NW NATURAL GAS STORAGE, LLC, as Seller,
and
SENSA HOLDINGS LLC, as Buyer




Dated as of June 20, 2018



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Article I DEFINITIONS
1
Section 1.1
Certain Definitions
1
Section 1.2
Interpretation
11
Article II PURCHASE PRICE; CLOSING
11
Section 2.1
Purchase Price
11
Section 2.2
Purchase Price Adjustments
14
Section 2.3
Closing
16
Section 2.4
Buyer Deliveries
16
Section 2.5
Deliveries of Seller
16
Article III REPRESENTATIONS AND WARRANTIES RELATING TO SELLER
17
Section 3.1
Due Organization and Power of Seller
17
Section 3.2
Authorization and Validity of Agreement
17
Section 3.3
Non-Contravention
17
Section 3.4
LLC Interests
18
Section 3.5
Actions, Orders and Approvals
18
Section 3.6
Litigation
18
Section 3.7
Finders; Brokers
19
Article IV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
19
Section 4.1
Due Organization of the Company; No Subsidiaries
19
Section 4.2
Financial Statements
19
Section 4.3
Absence of Changes
20
Section 4.4
Real Property.
20
Section 4.5
Contracts
21
Section 4.6
Litigation
22
Section 4.7
Compliance with Laws; Permits.
22
Section 4.8
Tax Matters
23
Section 4.9
Employee Benefit Plans
25
Section 4.10
Environmental Matters
25
Section 4.11
Insurance
27
Section 4.12
Affiliate Transactions
27
Section 4.13
Finders; Brokers
27



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page
Section 4.14
Gas in Inventory; Liability for Gas
27
Section 4.15
Wells
28
Section 4.16
Facility Capacity, Injection Rate, Withdrawal Rate
28
Section 4.17
CPUC Compliance
28
Section 4.18
Intellectual Property
29
Section 4.19
Bank Accounts
29
Section 4.20
Title to Personal Properties
29
Section 4.21
Condition and Sufficiency of Assets
29
Section 4.22
Labor Relations; Employment Matters
29
Section 4.23
No Other Representations or Warranties
30
Article V REPRESENTATIONS RELATING TO BUYER
31
Section 5.1
Due Organization and Power of Buyer
31
Section 5.2
Authorization and Validity of Agreement
31
Section 5.3
Non-Contravention
31
Section 5.4
Actions, Orders and Approvals
32
Section 5.5
Litigation
32
Section 5.6
Independent Decision
32
Section 5.7
Purchase for Investment
33
Section 5.8
Financial Capacity; No Financing Condition
33
Section 5.9
Finders; Brokers
33
Section 5.10
No Other Representations or Warranties
33
Article VI AGREEMENTS OF BUYER AND SELLER
33
Section 6.1
Operation of the Business
33
Section 6.2
Investigation of Business; Confidentiality
36
Section 6.3
Efforts; Cooperation; No Inconsistent Action
37
Section 6.4
Public Disclosures
39
Section 6.5
Access to Records and Personnel
39
Section 6.6
Employee Matters
40
Section 6.7
Non-Solicitation
40
Section 6.8
Amendments of Disclosure Schedules
40
Section 6.9
Intercompany Liabilities; Support Obligations
41
Section 6.10
Insurance and Indemnities
41
Section 6.11
Notice of Certain Events
42
Section 6.12
Casualty Loss and Condemnation
42







ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page
Section 6.13
Exclusivity
44
Article VII CONDITIONS
44
Section 7.1
Conditions Precedent to Obligations of Buyer and Seller
44
Section 7.2
Conditions Precedent to Obligation of Seller
44
Section 7.3
Conditions Precedent to Obligation of Buyer
45
Article VIII TERMINATION
46
Section 8.1
Termination Events
46
Section 8.2
Effect of Termination
47
Section 8.3
Deposit
47
Article IX SURVIVAL; INDEMNIFICATION
48
Section 9.1
Survival
48
Section 9.2
Indemnification by Seller
48
Section 9.3
Indemnification by Buyer
51
Section 9.4
Other Indemnification Matters
53
Article X TAX MATTERS
54
Section 10.1
Tax Indemnification
54
Section 10.2
Preparation and Filing of Tax Returns
54
Section 10.3
Procedures Relating to Indemnification of Tax Claims
56
Section 10.4
Tax Refunds and Credits
56
Section 10.5
Tax Treatment of Payments
57
Section 10.6
Transfer Taxes
57
Section 10.7
Purchase Price Allocation
57
Section 10.8
Termination of Tax Sharing Agreements
58
Article XI MISCELLANEOUS
58
Section 11.1
Notices
58
Section 11.2
Expenses
59
Section 11.3
Non-Assignability
59
Section 11.4
Amendment; Waiver
59
Section 11.5
No Third Party Beneficiaries
60
Section 11.6
Governing Law
60
Section 11.7
Consent to Jurisdiction
60
Section 11.8
Entire Agreement
60
Section 11.9
Severability
60
Section 11.10
Counterparts
61



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page
Section 11.11
Further Assurances
61
Section 11.12
Schedules, Annexes and Exhibits
61
Section 11.13
Waiver of Jury Trial
61
Section 11.14
Time
61
Section 11.15
Limitation on Damages
61
Section 11.16
No Affiliate Liability
62
Section 11.17
Role of Seller’s Legal Counsel; Waiver of Conflicts and Privilege
62
Section 11.18
Specific Performance
62





iv

--------------------------------------------------------------------------------






SCHEDULES


Schedule 1.1
Net Working Capital

Schedule 1.1(a)
EBITDA Methodology

Schedule 1.1(c)(i)
CapEx Budget

Schedule 1.1(c)(ii)
OpEx Budget

Schedule 3.4
Restrictions Affecting the LLC Interests

Schedule 3.5
Governmental Approvals and Third Party Approvals (Seller)

Schedule 3.6
Litigation Affecting Seller

Schedule 4.1
Subsidiaries

Schedule 4.2
Financial Statements

Schedule 4.2(b)
Company Accounting Controls

Schedule 4.2(c)
Indebtedness

Schedule 4.3
Absence of Certain Changes

Schedule 4.4(a)
Property Use Agreements

Schedule 4.4(b)
Liens Affecting Real Property

Schedule 4.4(c)
Property Use Agreement Exceptions

Schedule 4.4(d)
Existing Title Opinions

Schedule 4.5
Disclosed Contracts/Exceptions

Schedule 4.6
Litigation Affecting the Company

Schedule 4.7(a)
Compliance with Laws

Schedule 4.7(b)
Permits

Schedule 4.8
Tax Matters

Schedule 4.9
Employee Benefit Plans/Liabilities

Schedule 4.10
Environmental Matters

Schedule 4.10(c)
Environmental Assessments

Schedule 4.11
Insurance

Schedule 4.12
Affiliate Transactions

Schedule 4.14(b)
Gas in Inventory; Liability for Gas

Schedule 4.14(d)
Exceptions

Schedule 4.15
Wells

Schedule 4.18
Intellectual Property

Schedule 4.19
Bank Accounts

Schedule 4.20
Title to Personal Properties

Schedule 4.21
Condition and Sufficiency of Assets

Schedule 4.22(a)
Labor Relations

Schedule 4.22(b)
Site Employees

Schedule 5.4
Governmental Approvals and Third Party Approvals (Buyer)

Schedule 5.5
Litigation Affecting Buyer

Schedule 6.1
Operation of the Business

Schedule 6.7
Non-Solicitation of Employees

Schedule 6.9(b)
Support Obligations

Schedule 6.9(c)
Exceptions

Schedule 10.7
Purchase Price Allocation






--------------------------------------------------------------------------------





EXHIBITS
EXHIBIT A
Escrow Agreement

EXHIBIT B
License Agreement

EXHIBIT C
Form of Assignment

EXHIBIT D
Transition Services Agreement










--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement, dated as of June 20, 2018 (this “Agreement”),
is made between NW Natural Gas Storage, LLC, an Oregon limited liability company
(the “Seller”), and SENSA Holdings LLC, a Delaware limited liability company
(the “Buyer”).
Recitals:
A.    Seller owns all of the outstanding limited liability company interests in
Gill Ranch Storage, LLC, an Oregon limited liability company (the “Company”);
B.    The Company is engaged in the business of storage of natural gas and
activities relating thereto in the State of California through its ownership of
75% of the Facility (the “Business”); and
C.    Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, on the terms and subject to the conditions of this Agreement, all of the
limited liability company interests in the Company that are outstanding at the
time of the Closing (the “LLC Interests”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1    Certain Definitions. As used in this Agreement, the following
terms will have the respective meanings set forth below:
“Action” means any claim, audit, examination, demand, action, litigation, suit,
arbitration, appeal, petition, plea, charge, complaint, mediation, hearing,
inquiry, or similar proceeding, investigation, or other legal or administrative
proceeding.
“Adjustment Amount” has the meaning specified in Section 2.2(b)(iv).
“Adjustment Statement” has the meaning specified in Section 2.2(b)(i).
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, the first mentioned Person.
“Agreement” has the meaning specified in the Preamble.
“Allocable Tax” has the meaning specified in Section 10.2(b).
“Annual Financial Statements” has the meaning specified in Section 4.2(a).


1

--------------------------------------------------------------------------------





“Approved Courts” has the meaning specified in Section 11.7.
“Books and Records” has the meaning specified in Section 6.5(a).
“Business” has the meaning specified in the Recitals.
“Business Day” means any day other than a Saturday, a Sunday or a day banks in
the States of New York and California are authorized or required to be closed.
“Buyer” has the meaning specified in the Preamble.
“Buyer Direct Claim” has the meaning specified in Section 9.2(g).
“Buyer Indemnified Parties” has the meaning specified in Section 9.2(a).
“Calculation” has the meaning set forth in Section 2.1(c)(iii).
“Calculation Periods” means (a) that portion of the Initial Gas Storage Year
commencing on the Closing Date, and (b) each of the following three (3) Gas
Storage Years, respectively, thereafter.
“Calculation Statement” has the meaning set forth in Section 2.1(c)(iii).
“California Act” means Section 854 of the California Public Utilities Code.
“CapEx Allowance” means, with respect to any Calculation Period, $3,000,000;
provided, however, that (i) for the Initial Gas Storage Year the CapEx Allowance
shall equal such amount multiplied by a fraction, the numerator of which is the
number of days from and including the Closing Date to and including the last day
of the Initial Gas Storage Year and the denominator of which is 365, and (ii)
if, in any Calculation Period, the Company incurs capital expenditures (A) to
repair, maintain or replace any assets, properties or facilities as Buyer
reasonably believes prudent for compliance in that Calculation Period with
California Senate Bill 887 and the California Department of Conservation’s
Division of Oil, Gas and Geothermal Resources’ implementing regulations,
California Air Resources Board’s regulations or other applicable Law, in each
case as promulgated or enacted after the date of this Agreement or (B) as Buyer
reasonably believes prudent to respond to any catastrophe or other emergency
situation in that Calculation Period and restore safe operations of the Business
(but not resulting from the gross negligence or willful misconduct of Buyer, the
Company, or their respective Affiliates, or any of their respective
Representatives), including to prevent, mitigate or remedy the endangerment or
the health or safety of any person(s) or of the environment, the CapEx Allowance
for that Calculation Period shall be increased by an amount equal to such
incurred capital expenditures (excluding any amounts for which the Company has
been reimbursed under the Joint Project Agreement, the Operator Agreement,
insurance, or otherwise by a third party).
“CapEx Budget” means the amount of capital expenditures planned as of the date
hereof to be made by the Company, as set forth on Schedule 1.1(c)(i) for the
periods set forth therein.


2

--------------------------------------------------------------------------------





“CERCLA” has the meaning specified in Section 4.10(a).
“Closing” has the meaning specified in Section 2.3.
“Closing Date” has the meaning specified in Section 2.3.
“Closing Date Purchase Price” has the meaning specified in Section 2.1(a).
“Closing Net Working Capital” has the meaning specified in Section 2.2(b)(i).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning specified in the Recitals.
“Condemnation Value” has the meaning specified in Section 6.12(a).
“Confidentiality Agreement” has the meaning specified in Section 6.2.
“Contract” means any legally binding oral or written agreement, commitment,
lease, guaranty, license or contract.
“Control” and its derivative expressions means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“CPUC” means the California Public Utilities Commission.
“CPUC Order” has the meaning specified in Section 7.1(a)(ii).
“Current Assets” as of a specified date means the current assets of the Company
as reflected on a balance sheet of the Company as of that date as determined
under GAAP and, subject to the following exclusions, applied in a manner
consistent with preparation of the Financial Statements, but excluding, however,
(a) cash and cash equivalents and (b) intercompany accounts between the Company,
on the one hand, and Seller or its Affiliates, on the other.
“Current Liabilities” as of a specified date means the current liabilities of
the Company (excluding intercompany accounts between the Company, on the one
hand, and Seller, on the other) reflected on a balance sheet of the Company as
of that date as determined under GAAP, subject to the foregoing exclusions,
applied in a manner consistent with preparation of the Financial Statements.
“Current Representation” has the meaning specified in Section 11.17(a).
“Cushion Gas” means, with respect to the Company’s share of the Facility, the
volume of natural gas in the storage reservoirs of the Facility that is needed
as inventory to maintain long-term operational integrity, including the ability
to maintain on a long-term basis the Parameters,


3

--------------------------------------------------------------------------------





but excluding the volume of natural gas in the storage reservoirs immediately
prior to any injection of gas into the reservoirs for purposes of converting the
reservoirs to underground gas storage use.
“Damages” has the meaning specified in Section 9.2(a).
“Data Site” means the electronic data site as of the date of this Agreement (and
as updated to reflect any Schedule Updates permitted by Section 6.8) provided by
Seller via IntraLinks and made available to Buyer in connection with the
transactions contemplated by this Agreement, provided that no materials posted
by Seller to the electronic data site during the 24-hour period prior to the
execution of this Agreement shall be deemed included in the Data Site as of the
date of this Agreement unless Seller has given Buyer written notice of such
posting prior to the execution of this Agreement.
“De Minimis Losses” has the meaning specified in Section 9.2(b)(ii).
“Deductible” has the meaning specified in Section 9.2(b)(ii).
“Deposit” has the meaning specified in Section 2.1(a).
“Designated Person” has the meaning specified in Section 11.17(a).
“Disclosed Contracts” has the meaning specified in Section 4.5(a).
“Disclosure Schedules” means the schedules attached hereto.
“Earnout Payment” has the meaning set forth in Section 2.1(c)(i).
“Earnout Period” means the period beginning on the Closing Date and concluding
on the end of the third Gas Storage Year following the Initial Gas Storage Year.
“EBITDA” means, with respect to any Calculation Period, earnings before
interest, taxes, depreciation, and amortization, as calculated in accordance
with GAAP, in a manner consistent with the unaudited financial statements of the
Company as of, and for the year ended, December 31, 2017, and the methodology
set forth in Schedule 1.1(a); provided, however, that (i) to the extent that
storage services using the Company’s current share of the Facility are made
available on a non-competitive storage service basis during any Calculation
Period, the revenues for such non-competitive storage services used in the
calculation of EBITDA for that Calculation Period shall equal $2.00/dekatherm
multiplied by the maximum storage capacity made available for such
non-competitive storage services within that Calculation Period, and (ii) any
revenues generated from the sale of Cushion Gas by the Company and any costs
incurred in replacing such Cushion Gas (other than revenues and costs associated
with gas stored under Park and Loan Contracts and used as Cushion Gas) shall not
be included for purposes of calculating EBITDA.
“EBITDA Threshold” means, with respect to any Calculation Period, $5,000,000;
provided, however, that for the Initial Gas Storage Year the EBITDA Threshold
shall equal such amount multiplied by a fraction, the numerator of which is the
number of days from and including


4

--------------------------------------------------------------------------------





the Closing Date to and including the last day of the Initial Gas Storage Year
and the denominator of which is 365.
“Employee Benefit Plan” means any employment, compensation, vacation, bonus,
qualified or nonqualified deferred compensation, incentive compensation, stock
purchase, stock option, stock appreciation right or other stock-based incentive,
severance, change-in-control, or termination pay, hospitalization or other
medical, disability, life or other insurance, supplemental unemployment
benefits, profit-sharing, pension, retirement or fringe benefit plan, practice,
program, agreement, arrangement, or employee benefit plan or remuneration within
the meaning of Section 3(3) of ERISA and any related or separate contracts,
plans, trusts, programs, policies and arrangements (whether or not within the
meaning of Section 3(3) or ERISA) that (a) is contributed to or maintained or
sponsored by the Company or to which the Company has or may have any liability
with respect to any Company employee or any Site Employee or (b) provides
benefits of economic value to any Company employee or any Site Employee.
“Environmental Laws” has the meaning specified in Section 4.10(a).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any Person that, together with the Company, is or was at
any time treated as a single employer under Section 414 of the Code or Section
4001 of ERISA.
“Escrow Agent” means U.S. Bank, N.A.
“Escrow Agreement” means the Escrow Agreement entered into between Buyer and
Seller substantially in the form attached as Exhibit A.
“Escrow Amount” means ten (10) percent of the Closing Date Purchase Price.
“Estimated Net Working Capital” has the meaning specified in Section 2.2(a)(i).
“Event of Loss” has the meaning specified in Section 6.12.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Existing Title Opinions” means the title opinions related to the Real Property
Interests, as listed and described on Schedule 4.4(d), including all supplements
to such opinions.
“Facility” shall mean the facility known as the Gill Ranch Gas Storage Project,
located off California Highway 180 between Fresno, California and Mendota,
California and including a storage field, a lateral pipeline connecting the
Facility to the PG&E natural gas transmission system, compression and other
associated facilities.
“Final Adjustment Statement” has the meaning specified in Section 2.2(b)(iii).
“Final Net Working Capital” has the meaning specified in Section 2.2(b)(iii).


5

--------------------------------------------------------------------------------





“Final Closing Date Purchase Price” has the meaning specified in Section 2.1(a).
“Financial Statements” has the meaning specified in Section 4.2(a).
“Firm Storage Contract” means an agreement pursuant to which the Company
provides firm gas storage services pursuant to its tariff on file with the CPUC.
“GAAP” means United States generally accepted accounting principles as of the
date hereof applied on a consistent basis during the periods involved.
“Gas Storage Year” means the period commencing on April 1st of one year and
ending on March 31 of the immediately following year.
“Governmental Approval” means any consent, approval, authorization or order of
any Governmental Entity.
“Governmental Entity” means any federal, state, local, domestic or foreign
government or any court of competent jurisdiction, regulatory or administrative
agency or commission or other governmental entity or instrumentality, whether
federal, state, local, domestic or foreign.
“GRS Policies” has the meaning specified in Section 4.11.
“HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Hazardous Substances” has the meaning specified in Section 4.10(b).
“Indebtedness” means, with respect to any Person, all (i) indebtedness for money
borrowed from any Person, purchase money obligations, capitalized lease
obligations, and reimbursement obligations for letters of credit or similar
instruments that have been drawn, in each case of such Person (provided that the
foregoing shall not include trade accounts payable and other accrued current
liabilities, in each case, arising in the ordinary course), (ii) indebtedness of
the type described in clause (i) above guaranteed, directly or indirectly, in
any manner by such Person or for which such Person may be liable, (iii) interest
expense accrued but unpaid on or relating to any of such indebtedness,
(iv) prepayment penalties, premiums, late charges, penalties and collection fees
relating to any of such indebtedness, (v) obligations for the deferred purchase
price of property or services, conditional sale obligations and obligations
under any title retention agreement (including “earn-outs” and similar
arrangements but excluding trade payables incurred in the ordinary course of
business), and (vi) obligations with respect to interest-rate hedging, swaps or
similar financial arrangements (valued at the termination value thereof and net
of all payments owed to such entity or its Affiliates thereunder). For the
avoidance of doubt, obligations under Park and Loan Contracts shall not
constitute Indebtedness.
“Initial Gas Storage Year” means the Gas Storage Year commencing the April 1
immediately preceding the Closing Date.
“Initial Purchase Price” has the meaning specified in Section 2.1(a).


6

--------------------------------------------------------------------------------





“Interest Rate” means the Prime Rate.
“Interim Financial Statements” has the meaning specified in Section 4.2(a).
“Interruptible Contract” means an agreement pursuant to which the Company
provides interruptible gas storage services pursuant to its tariff on file with
the CPUC.
“Joint Project Agreement” means the Joint Project Agreement dated January 31,
2008 (as amended) between the Company and PG&E.
“Knowledge” means the actual and current knowledge of (a) as to Seller, Dave
Weber, Lea Anne Doolittle, MardiLyn Saathoff, Justin Palfreyman, Brody Wilson,
Frank Burkhartsmeyer and (b) as to Buyer, John F. Thrash, Steve Clifton, Mark
Stauss and Gary Pfrehm, in each case without any personal or individual
liability therefor in any circumstance.
“Law” means any statute, law, ordinance, rule, regulation, order, or other
pronouncement having the effect of law of any Governmental Entity.
“License Agreement” means a royalty-free license in the form attached as Exhibit
B concerning Northwest Natural Gas Company’s U.S. Patent No. 9,803,803, issued
October 31, 2017, entitled “System for Compressed Gas Energy Storage.”
“Lien” means any liens, charges, pledges, options (other than under the Joint
Project Agreement), rights of first refusal (subject to Section 7.1(b), other
than the ROFR), revisionary rights, mortgages, deeds of trust, security
interests, restrictions regarding the LLC Interests (whether on voting, sale,
transfer, disposition or otherwise), leases, easements, encroachments,
hypothecations and other encumbrances or limitations of every type and
description (including limitations on fee simple title to any interest in real
property) whether imposed by law, agreement, understanding or otherwise.
“LLC Interests” has the meaning specified in the Recitals.
“Major Loss” has the meaning specified in Section 6.12(b).
“Material Adverse Effect” means, with respect to a Person, any circumstance,
change, event or effect that, individually or in the aggregate, is materially
adverse to the business, operations, assets, liabilities, results of operations
or financial condition of such Person, taken as a whole, or that prevents or
materially impairs the ability of such Person to consummate the transactions
contemplated by this Agreement, but shall exclude any circumstance, change,
event or effect to the extent resulting or arising from (a) any change in United
States or global economic or financial conditions or capital, banking, credit or
financial markets generally, (b) any change in conditions in the United States
or California natural gas storage business generally, including any changes in
market prices for commodities, goods or services within such business, (c) any
change in Law or GAAP or in the authoritative interpretations thereof or in
regulatory guidance related thereto, (d) any effect caused by or resulting from
the announcement or pendency of the transactions contemplated by this Agreement
or the performance of obligations required or permitted by this Agreement or


7

--------------------------------------------------------------------------------





consented to in writing by Buyer, in each case after taking into account all
effective insurance coverages, third-party indemnifications and Tax benefits
with respect to such effect, (e) any national or international event or
occurrence, including changes in regulatory, social or political conditions,
acts of war, sabotage or terrorism and (f) earthquakes, hurricanes, tornadoes or
other natural disasters; provided, however that any change, event, circumstance,
development or occurrence described in clauses (a) and (e) of this definition
will be taken into account in determining whether a Material Adverse Effect has
occurred to the extent it has a disproportionate effect on such Person compared
to other participants in the industries in which such Person operates its
business.
“Material Request” has the meaning set forth in Section 6.3(b).
“Net Working Capital” as of a specified date means Current Assets less Current
Liabilities, as reflected on a balance sheet of the Company prepared as of such
date (expressed as a negative value if Current Liabilities exceed Current
Assets), and as determined in accordance with the accounting policies,
practices, procedures, methods, categorizations and techniques as were used in
the preparation of Schedule 1.1 (a sample calculation of Net Working Capital as
of December 31, 2017).
“Neutral Auditor” means PricewaterhouseCoopers LLP or, if that firm declines to
act as provided in Section 2.1(c)(iii), Section 2.2(b)(iii) or Section 10.2(c),
another independent firm of public accountants, mutually acceptable to Buyer and
Seller.
“OBA” means the Operating and Balancing Agreement with PG&E dated February 2,
2009.
“Objection Notice” has the meaning set forth in Section 2.1(c)(iii).
“Operator Agreement” means the Operator Agreement by and among the Company and
PG&E, as owners, and the Company, as operator, dated January 31, 2008 (as
amended).
“OpEx Budget” means the amount of expenditures planned as of the date hereof to
be made by the Company, as set forth on Schedule 1.1(c)(ii) for the periods set
forth therein.
“Order” means any judgment, decision, decree, order, settlement, injunction,
writ, stipulation, determination or award issued or entered into by a
Governmental Entity, in each case to the extent binding and finally determined.
“Organizational Documents” means any charter, certificate of incorporation,
articles of association, partnership agreement, limited liability company
agreement, bylaws, operating agreement or similar formation or governing
documents and instruments.
“Owned Cushion Gas” has the meaning set forth in Section 4.14(b).
“PG&E” means Pacific Gas and Electric Company, a California corporation.
“Parameters” means, with respect to the Facility, the Facility has a working gas
capacity of 20 billion cubic feet, is capable of a maximum withdrawal rate of
650 thousand cubic feet per day, and is capable of a maximum injection rate of
320 thousand cubic feet per day, in each case


8

--------------------------------------------------------------------------------





under normal operating conditions, including (i) adequate capacity and pressures
on the pipeline system to which the Facility is interconnected, (ii) no planned
or unplanned outages or curtailments on the pipeline system to which the
Facility is interconnected, and (iii) no planned or unplanned outages at the
Facility.
“Park and Loan Contract” means an agreement pursuant to which the Company
provides interruptible park or loan gas storage services pursuant to its tariff
on file with the CPUC.
“Permit” means any license, franchise, registration, permit or authorization of
or from any Governmental Entity other than any lease, easement or right-of-way.
“Permitted Liens” has the meaning specified in Section 4.4(b).
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, incorporated organization, other entity or group
(as defined in Section 13(d)(3) of the Exchange Act).
“Post-Closing Representation” has the meaning specified in Section 11.17(a).
“Pre-Closing Period” has the meaning specified in Section 10.1(a).
“Prime Rate” means the annual rate of interest published from time to time as
the “Prime Rate” in the “Money Rates” Section of The Wall Street Journal.
“Proposal” has the meaning specified in Section 6.13.
“Property Use Agreements” has the meaning specified in Section 4.4(a).
“Qualified Benefit Plan” has the meaning specified in Section 4.9(b).
“Real Property Interests” has the meaning specified in Section 4.4(a).
“Re-Calculation” has the meaning set forth in Section 2.1(c)(iii).
“Representatives” means, with respect to a Person, such Person’s officers,
directors, employees, managers, members, partners, shareholders, owners,
counsel, accountants, financial advisors, sources of financing (including
counsel for such sources) and consultants.
“Resolution Period” has the meaning specified in Section 2.2(b)(iii).
“Restoration Costs” has the meaning specified in Section 6.12(a).
“Restricted Information” has the meaning specified in Section 6.2(b).
“Review Period” has the meaning set forth in Section 2.1(c)(iii).
“ROFR” means the rights of PG&E set forth in Section 10.4 of the Joint Project
Agreement.


9

--------------------------------------------------------------------------------





“Schedule Update” has the meaning specified in Section 6.8(a).
“Securities Act” has the meaning specified in Section 5.7.
“Seller” has the meaning specified in the Preamble.
“Seller Direct Claim” has the meaning specified in Section 9.3(g).
“Seller Indemnified Parties” has the meaning specified in Section 9.3(a).
“Seller Policies” means all of the policies of insurance carried by Seller or
its Affiliates (excluding the Company) that insure the Company or the operation
of its Business on or before the Closing Date.
“Site Employees” mean the employees listed on Schedule 4.22(b).
“Straddle Period” has the meaning specified in Section 10.1(a).
“Subsidiary” or “Subsidiaries” of any Person means any corporation, limited
liability company, partnership, joint venture or other legal entity of which
such Person (either alone or through or together with any other Subsidiary),
owns, directly or indirectly, 50% or more of the stock or other equity or
membership interests the holder of which is generally entitled to vote for the
election of the board of directors, managers or other governing body of such
entity or, directly or indirectly through one or more Subsidiaries, serves as
the general partner or manager of such entity.
“Support Obligation” means the contracts or agreements set forth on Schedule
6.9(b) under which Seller or Buyer, as applicable, or any of their respective
Affiliates (other than the Company) has agreed to act as guarantor or surety
with respect to any obligation of the Company, whether by guaranty, suretyship
contract, letter of credit, indemnity agreement, performance bond or otherwise.
“Survival Period” has the meaning specified in Section 9.1(a).
“Taking” has the meaning specified in Section 6.12.
“Tax Claim” has the meaning specified in Section 10.3(a).
“Tax” or “Taxes” means (a) any and all federal, state, local and foreign taxes,
charges, fees, imposts, levies or other assessments, including income,
franchise, gross receipts, sales, use, property, real estate, and any other
similar taxes, and estimated taxes, customs duties, fees, assessments and
charges of any kind whatsoever and (b) any interest, penalties, fines, additions
to tax or additional amounts imposed by any Taxing Authority in connection with
any item described in clause (a).
“Taxing Authority” means any Governmental Entity responsible for the imposition,
collection or administration of any Tax.


10

--------------------------------------------------------------------------------





“Tax Return” means any return, declaration, report, disclosure, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
“Third-Party Approvals” means any approval, consent or authorization of or
notification to any Person that is not a Governmental Entity or an Affiliate of
the Person seeking such Third-Party Approval.
“Transfer Taxes” has the meaning specified in Section 10.6.
“Transition Services Agreement” means the Transition Services Agreement in the
form attached as Exhibit D.

Section 1.2    Interpretation. When reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. For purposes of this Agreement, (a) words
in the singular will be deemed to include the plural and vice versa and words of
one gender shall be deemed to include the other gender as the context requires,
(b) the terms “hereof”, “herein”, “herewith” and “hereunder” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(c) the words “include”, “includes” and “including” shall be deemed to be
followed by the words “without limitation”, (d) captions to articles, sections
and subsections of, and schedules and exhibits to, this Agreement are included
for convenience and reference only and shall not constitute a part of this
Agreement or affect the meaning or construction of any provision hereof, and (e)
volumetric measurements provided pursuant to Section 2.5(e) and Section 4.14(b)
shall convert to dekatherms by multiplying the volume (in million cubic feet) by
1,030. This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

ARTICLE II
PURCHASE PRICE; CLOSING

Section 2.1    Purchase Price.
(a)    Purchase Price. The initial purchase price for the LLC Interests is
$25,000,000 (the “Initial Purchase Price”). The Initial Purchase Price will be
adjusted pursuant to Section 2.2(a) (as adjusted, the “Closing Date Purchase
Price”), and further adjusted pursuant to Section 2.2(b) (as finally adjusted,
the “Final Closing Date Purchase Price”). Upon execution of this Agreement,
Buyer has paid to Seller the amount of $1,000,000 as a deposit against the
Initial Purchase Price (the “Deposit”). Buyer shall have no right to return of
the Deposit except upon termination of this Agreement as provided in Section
8.3.
(b)    Payment of Closing Date Purchase Price. At the Closing, Buyer shall pay
(i) to Seller an amount equal to the Closing Date Purchase Price less the Escrow
Amount less the Deposit (without interest) and (ii) the Escrow Amount to the
Escrow Agent, such payments to be made by wire transfer of immediately available
funds, in United States Dollars, to the bank accounts


11

--------------------------------------------------------------------------------





designated by Seller and, with respect to the Escrow Amount, by the Escrow Agent
in writing at least one (1) Business Day before Closing.
(c)    Additional Payments.
(i)    As additional consideration for all of the LLC Interests, at such times
as provided in Section 2.1(c)(v), Buyer (or, at the direction of Buyer, the
Company) shall pay to Seller, with respect to each Calculation Period within the
Earnout Period for which EBITDA exceeds the applicable EBITDA Threshold, an
amount (each, an “Earnout Payment”), if any, equal to the product of (1) an
amount equal to (A) EBITDA for such Calculation Period, minus (B) the CapEx
Allowance for such Calculation Period; multiplied by (2) fifty percent (50%);
provided, however, that in no event shall Buyer be obligated to pay Earnout
Payments to Seller in excess of $26,500,000 in the aggregate for all Calculation
Periods during the Earnout Period. If EBITDA for a particular Calculation Period
does not exceed the applicable EBITDA Threshold, no Earnout Payment shall be due
for such Calculation Period.
(ii)    Buyer shall maintain (and cause the Company to maintain) adequate books
and records for the purpose of calculating the Earnout Payments. Buyer shall
provide Seller and its accountant and other advisors, at no expense to Seller,
reasonable access during normal business hours to the working papers, accounting
and other books and records of the Business to the extent in Buyer’s and/or the
Company’s possession and reasonably required to facilitate Seller’s review of
the calculation of the Earnout Payment. If Buyer sells or otherwise transfers
all or substantially all of the Business during the Earnout Period, whether
through the sale of assets or the sale of the LLC membership interests
comprising the Business, Buyer shall cause the purchaser to assume in writing
Buyer’s obligations under this Agreement; any attempted transfer in violation of
this Section 2.1(c)(ii) shall be null and void. During the Earnout Period, Buyer
shall not, directly or indirectly, take any actions in bad faith that would have
the purpose of avoiding or reducing any of the Earnout Payments, and shall not
dispose of any material portion of the Business outside the ordinary course of
business, except as contemplated in the preceding sentence.
(iii)    On or before the date which is thirty (30) days after the last day of
each Calculation Period, Buyer shall prepare and deliver to Seller a written
statement (in each case, a “Calculation Statement”) setting forth in reasonable
detail its determination of EBITDA and any adjustment to the CapEx Allowance for
the applicable Calculation Period and its calculation of the resulting Earnout
Payment (in each case, a “Calculation”). In addition, on or before the date
which is thirty (30) days after the last day of each Calculation Period and the
last day of each of the three (3) Gas Storage Years following after the end of
the final Calculation Period, Buyer shall deliver to Seller a written
attestation regarding whether the Company has been reimbursed under the Joint
Project Agreement, the Operator Agreement, insurance, or otherwise by a third
party for capital expenditures that increased the CapEx Allowance for any prior
Calculation Period and if the Company has been so reimbursed, Buyer shall
prepare and concurrently deliver a Calculation Statement to Seller setting forth
in reasonable detail its recalculation of the Earnout Payment for that prior


12

--------------------------------------------------------------------------------





Calculation Period after decreasing that CapEx Allowance for that prior
Calculation Period by the amount reimbursed (in each case, a “Re-Calculation”).
Seller shall have thirty (30) days after receipt of the Calculation Statement
for a Calculation Period (in each case, the “Review Period”) to review the
Calculation Statement and the Calculation or Re-Calculation, as the case may be,
set forth therein. Prior to the expiration of the Review Period, Seller may
object to the Calculation or Re-Calculation set forth in the Calculation
Statement for the applicable Calculation Period by delivering a written notice
of objection (an “Objection Notice”) to Buyer. Any Objection Notice shall
specify the items in the applicable Calculation or Re-Calculation disputed by
Seller and shall describe in reasonable detail the basis for such objection, as
well as the amount in dispute.
If Seller fails to deliver an Objection Notice to Buyer prior to the expiration
of the Review Period, the Calculation or Re-Calculation, as the case may be, set
forth in the Calculation Statement shall be final, conclusive and binding on the
parties. If Seller timely delivers an Objection Notice to Buyer, the parties
shall negotiate in good faith to resolve the disputed items and agree upon the
Calculation or Re-Calculation and the Earnout Payment. If Buyer and Seller are
unable to reach agreement within thirty (30) days after an Objection Notice has
been given, all unresolved disputed items shall be promptly referred to the
Neutral Auditor. Buyer and Seller will direct the Neutral Auditor to render a
written report on the unresolved disputed items with respect to the Earnout
Payment as promptly as practicable and to resolve only those unresolved disputed
items set forth in the Objection Notice. Buyer and Seller shall each furnish to
the Neutral Auditor such work papers, schedules and other documents and
information relating to the unresolved disputed items as the Neutral Auditor may
reasonably request, along with a written presentation of its position. The
Neutral Auditor shall resolve the unresolved disputed items based solely on the
applicable definitions and other terms in this Agreement, the work papers,
schedules and other documents and information furnished to the Neutral Auditor,
and the written presentations by Buyer and Seller, and not by independent
review. The resolution of the dispute and the Calculation or Re-Calculation that
is the subject of the applicable Objection Notice by the Neutral Auditor shall
be final, conclusive and binding on the parties. The fees and expenses of the
Neutral Auditor shall be borne by Seller and Buyer in proportion to the amounts
by which their respective Calculations or Re-Calculations differ from the
Calculation or Re-Calculation, respectively, as finally determined by the
Neutral Auditor.
(iv)    Buyer’s obligation to pay each of the Earnout Payments to Seller in
accordance with this Agreement is an independent obligation of Buyer and is not
otherwise conditioned or contingent upon the satisfaction of any conditions
precedent to any preceding or subsequent Earnout Payment. For the avoidance of
doubt and by way of example, if any conditions precedent to the payment of the
Earnout Payment for the first Calculation Period are not satisfied, but the
conditions precedent to the payment of the Earnout Payment for the second
Calculation Period are satisfied, then Buyer would be obligated to pay such
Earnout Payment for the second Calculation Period for which the corresponding
conditions precedent have been satisfied, and not the Earnout Payment for the
first Calculation Period.


13

--------------------------------------------------------------------------------





(v)    Any Earnout Payment that Buyer is required to pay pursuant to this
Agreement shall be paid in full no later than ten (10) Business Days following
the date upon which the determination of the Calculation or Re-Calculation, as
the case may be, for the applicable Calculation Period becomes final, conclusive
and binding upon the parties as provided in Section 2.1(c)(iii) (including any
final resolution of any dispute raised by Seller in an Objection Notice). Buyer
shall pay to Seller the applicable Earnout Payment by wire transfer of
immediately available funds, in United States Dollars, to the bank account
designated by Seller.
(vi)    The parties understand and agree that (1) the contingent rights to
receive any Earnout Payment will not be represented by any form of certificate
or other instrument, are not transferable, except by operation of law, and do
not constitute an equity or ownership interest in Buyer or the Company, (2)
Seller has no rights as a securityholder of Buyer or the Company as a result of
Seller’s contingent right to receive any payment hereunder, and (3) no interest
is payable with respect to any Earnout Payment.

Section 2.2    Purchase Price Adjustments.
(a)    Closing Purchase Price Adjustments and Procedures.
(i)    Not less than five (5) Business Days before the Closing Date, Seller
shall deliver to Buyer a statement setting forth written calculation of Seller’s
good faith estimate, as of the Closing Date, of Net Working Capital (the
“Estimated Net Working Capital”).
(ii)    The Closing Date Purchase Price equals the Initial Purchase Price
increased or decreased, as appropriate, by the amount of the Estimated Net
Working Capital.
(b)    Final Closing Date Purchase Price Adjustment and Procedures. The purchase
price adjustments related to Net Working Capital will be calculated as of the
Closing Date without giving effect to any of the transactions under this
Agreement.
(i)    Within sixty (60) days after the Closing Date, Seller shall prepare and
deliver to Buyer a statement (the “Adjustment Statement”) that sets forth
Seller’s calculation, as of the Closing Date, of Net Working Capital (“Closing
Net Working Capital”). Seller shall provide Buyer and its independent accountant
and financial advisor, at no expense to Seller, with all reasonable access
during normal business hours to the working papers, accounting and other books
and records of the Business and employees to the extent in Seller’s possession
and reasonably required to facilitate Buyer’s review of the Adjustment
Statement.
(ii)    After receipt of the Adjustment Statement, Buyer will have sixty
(60) days to review the factual basis, mathematical calculations and accounting
methods used therein. On or before the 60th day after receipt of the Adjustment
Statement, Buyer shall deliver written notice to Seller specifying in detail any
disputed items and the basis therefor. If Buyer fails to notify Seller of any
disputes on or before the 60th day after receipt of the Adjustment Statement,
all calculation and valuation of Closing Net Working Capital set


14

--------------------------------------------------------------------------------





forth on the Adjustment Statement will be deemed accepted by Buyer and will be
final, binding, conclusive and non-appealable for all purposes of this
Agreement.
(iii)    If Buyer notifies Seller of any disputed items on the Adjustment
Statement in accordance with the above provisions, Seller and Buyer shall, over
the thirty (30) days following the date of such notice (the “Resolution
Period”), attempt to resolve their differences and any written resolution by
them as to any disputed item will be final, binding, conclusive and
nonappealable for all purposes of this Agreement. If at the conclusion of the
Resolution Period, Seller and Buyer have not reached an agreement on any
disputed item, such item shall be submitted by Seller and Buyer to the Neutral
Auditor. Any fees and expenses of the Neutral Auditor incurred in resolving the
disputed matter(s) shall be borne by Seller, on the one hand, and Buyer, on the
other hand, in the same proportion that the dollar amount of disputed matters
lost by Seller, on the one hand, or Buyer, on the other hand, bears to the total
dollar amount in dispute resolved by the Neutral Auditor. Except as provided in
the preceding sentence, all other costs and expenses incurred by the parties in
connection with resolving any dispute hereunder before the Neutral Auditor shall
be borne by the party incurring such cost and expense. The Neutral Auditor shall
act as an arbitrator to determine only those items still in dispute at the end
of the Resolution Period. The Neutral Auditor’s determination must be within the
range of amounts claimed by the respective parties with respect to those items
in dispute. Seller and Buyer shall instruct the Neutral Auditor to render its
reasoned written decision as soon as practicable but in no event later than
forty-five (45) days after its engagement (which engagement must be made no
later than ten (10) Business Days after the end of the Resolution Period). Such
decision shall be set forth in a written statement delivered to Seller and Buyer
and shall be final, binding, conclusive and non-appealable for all purposes
hereunder. The term “Final Adjustment Statement” means the definitive Adjustment
Statement agreed to (or deemed agreed to) by Seller and Buyer in accordance with
Section 2.2(b)(ii) or this Section 2.2(b)(iii), or the definitive Adjustment
Statement resulting from the determination made by the Neutral Auditor in
accordance with this Section 2.2(b)(iii), in each case setting forth the final
determination of Closing Net Working Capital (“Final Net Working Capital”).
(iv)    If Final Net Working Capital is greater than Estimated Net Working
Capital, Buyer shall pay to Seller an amount equal to the excess, and if the
Final Net Working Capital is less than the Estimated Net Working Capital, Seller
shall pay to Buyer an amount equal to the deficiency. Any payments required
pursuant to this Section 2.2(b)(iv) (the “Adjustment Amount”) shall be made by
wire transfer of immediately available funds to the account designated by Seller
or Buyer, as the case may be, in United States Dollars, within five (5) Business
Days after (a) the Adjustment Statement has been accepted or deemed accepted by
Buyer pursuant to Section 2.2(b)(ii), (b) any proposed change made by Buyer has
been agreed upon in writing by the parties as described in Section 2.2(b)(iii)
or (c) a final determination has been made by the Neutral Auditor as described
in Section 2.2(b)(iii), as applicable. Payments due shall be paid to the
applicable party together with interest at the Prime Rate from and including the
Closing Date to but excluding the date of payment.


15

--------------------------------------------------------------------------------






Section 2.3    Closing. Unless this Agreement has been terminated and the
transactions contemplated hereby have been abandoned pursuant to Article VIII,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place through the electronic exchange of signature pages on the
Business Day after all of the conditions to the Closing set forth in Article VII
(other than those that by their terms are to be satisfied at the Closing) are
satisfied or waived, or such other date, time and place agreed upon by Seller
and Buyer, and the Closing will be effective at 12:01 a.m. Pacific time on such
date (the “Closing Date”).

Section 2.4    Buyer Deliveries. At the Closing, Buyer shall deliver to Seller:
(a)    Buyer’s duly executed counterpart of an assignment of the LLC Interests
in the form set forth on attached Exhibit C;
(b)    A certificate from an authorized officer of Buyer, dated as of the
Closing Date, to the effect that the conditions set forth in Sections 7.2(a) and
7.2(b) have been satisfied;
(c)    The Closing Date Purchase Price;
(d)    A copy of completed Form BOE‑100-B (Statement of Change in Control and
Ownership of Legal Entities) that Buyer will timely submit to the State of
California Board of Equalization;
(e)    Releases acceptable in form and substance to Seller in favor of Seller or
its Affiliates with respect to the guaranties required to be substituted by
Buyer as of Closing pursuant to Section 6.9(b);
(f)    Buyer’s duly executed counterpart of the License Agreement;
(g)    Buyer’s duly executed counterpart of the Escrow Agreement; and
(h)    Buyer’s duly executed counterpart of the Transition Services Agreement.

Section 2.5    Deliveries of Seller. At the Closing, Seller shall deliver to
Buyer:
(a)    Seller’s duly executed counterpart of an assignment of the LLC Interests
in the form set forth on attached Exhibit C;
(b)    A certificate from an authorized officer of Seller, dated as of the
Closing Date, to the effect that the conditions set forth in Sections 7.3(a) and
7.3(b) have been satisfied;
(c)    Resignations or terminations of all of the officers, directors and
managers of the Company from their officer, director or manager capacities, as
applicable, effective as of the Closing Date;
(d)    A duly completed and executed certification of non-foreign and
non-disregarded entity status pursuant to Section 1.1445‑2(b)(2) of the Treasury
regulations;


16

--------------------------------------------------------------------------------





(e)    An updated Schedule 4.14(b) (broken down by agreement and quantity into
categories (ii) through (iv), as provided in Section 4.14(b)) of the inventory
of natural gas in the Company’s share of the Facility as of 7:00 a.m. Pacific
time on the day immediately preceding the Closing Date;
(f)    Seller’s Affiliate’s duly executed counterpart of the License Agreement;
(g)    Seller’s duly executed counterpart of the Escrow Agreement; and
(h)    Sellers’s duly executed counterpart of the Transition Services Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER
Seller represents and warrants to Buyer that as of the date of this Agreement:

Section 3.1    Due Organization and Power of Seller. Seller is duly organized or
formed and validly existing under the laws of Oregon and has the requisite
limited liability company power and authority, as applicable, to conduct its
business as it is now being conducted, and to own, lease and operate its assets
and properties. Seller is duly authorized, qualified or licensed to do business
as a foreign limited liability company and is in good standing in every
jurisdiction where such authorization, qualification, or license is required by
Law, except in any jurisdiction where the failure to be so authorized, qualified
or licensed would not reasonably be expected to prevent or materially delay the
Closing.

Section 3.2    Authorization and Validity of Agreement. This Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite limited liability company action by Seller, and Seller has full
limited liability company power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and no other action on the
part of Seller is necessary to authorize the execution, delivery and performance
of this Agreement or the consummation by Seller of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Seller and
constitutes a valid and legally binding obligation of Seller enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar Laws affecting the enforcement of
creditors’ rights generally, and subject to general principles of equity.

Section 3.3    Non-Contravention. The execution and delivery by Seller of this
Agreement does not, and the consummation by Seller of the transactions
contemplated hereby and the compliance by Seller with any of the provisions
hereof will not,
(a)    violate or conflict with any provision of the Organizational Documents of
Seller, including articles of organization, or limited liability company
agreement of Seller or the Company; or
(b)    assuming that all Governmental Approvals and Third-Party Approvals set
forth in Schedule 3.5, or in the documents identified therein, have been
obtained,


17

--------------------------------------------------------------------------------





(i)    violate any Law or Order to which Seller or the Company is subject or
(ii)    constitute (with or without due notice or lapse of time or both) a
breach or violation of or default (or give rise to any right of termination,
cancellation, acceleration or “change of control”, or any buy-out right, or any
right of first offer or refusal) under any Contract or Permit to which Seller or
the Company is a party or by which Seller’s or the Company’s assets are bound,
except with respect to this clause (ii) for any such breach, violation, or
default (A) which would not reasonably be expected to have a Material Adverse
Effect on Seller or the Company or a material adverse effect on Seller’s ability
to perform its obligations hereunder or (B) that has been waived, cured or
consented to on or before the Closing Date; or
(iii)    result in the creation or imposition of any Lien or other restriction
(whether on voting, sale, transfer, disposition or otherwise), encumbrance or
limitation of every type and description, on any of the LLC Interests.

Section 3.4    LLC Interests. Seller holds of record and is the beneficial owner
of 100% of the LLC Interests, free and clear of all Liens and other restrictions
(whether on voting, sale, transfer, disposition or otherwise), encumbrances or
limitations of every type and description, other than those arising pursuant to
the Company’s limited liability company agreement or transfer restrictions under
the Joint Project Agreement, applicable securities laws or as identified on
Schedule 3.4. The LLC Interests constitute all of the issued and outstanding
membership interests in the Company. Except under the Joint Project Agreement
and as set forth on Schedule 3.4, there are no outstanding options, warrants or
other rights of any kind relating to the sale, issuance, repurchase or voting of
any of the LLC Interests, nor are there any securities convertible into or
evidencing the right to purchase such LLC Interests, except as contemplated by
this Agreement. At the Closing, Seller shall transfer to Buyer the LLC
Interests, free and clear of any Liens and other restrictions (whether on
voting, sale, transfer, disposition or otherwise), encumbrances or limitations
of every type and description, other than those created by Buyer and its
Affiliates, those arising pursuant to this Agreement or the limited liability
company agreement of the Company or transfer restrictions under applicable
securities laws or as identified on Schedule 3.4.

Section 3.5    Actions, Orders and Approvals. Except as set forth in
Schedule 3.5, no Action or Order is pending or, to the Knowledge of Seller,
threatened against Seller by or before any Governmental Entity which would have,
or would reasonably be expected to have, a Material Adverse Effect on Seller or
the Company or would reasonably be expected to prevent or materially delay the
consummation of the transactions contemplated herein. Except as set forth in
Schedule 3.5, no Governmental Approval or Third-Party Approval is required on
the part of Seller in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for such Governmental Approvals or Third-Party Approvals the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect on
Seller or the Company or which have been (or before Closing will be) obtained.

Section 3.6    Litigation. Except as set forth in Schedule 3.6, there are no
(a) Orders against Seller or any of its Affiliates (other than the Company) or
(b) Actions instituted by any Person other than Buyer or its Affiliates pending
or, to the Knowledge of Seller, threatened against


18

--------------------------------------------------------------------------------





or affecting Seller or any of its Affiliates (other than the Company), in either
of the foregoing clauses (a) or (b), (i) that would reasonably be expected to
restrain, delay or prohibit any of the transactions contemplated by this
Agreement or (ii) that would prevent Seller from performing in all material
respects its obligations under this Agreement.

Section 3.7    Finders; Brokers. Except for Bank of America Merrill Lynch,
neither Seller nor its Affiliates has any liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated hereby for which Buyer could become liable or obligated. All fees
of Bank of America Merrill Lynch shall be paid by Seller, and no portion thereof
shall be charged to or paid by the Company or Buyer.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
Seller represents and warrants to Buyer that as of the date of this Agreement:

Section 4.1    Due Organization of the Company; No Subsidiaries.
(a)    The Company is duly formed and validly existing under the laws of the
State of Oregon. The Company has the requisite limited liability company power
and authority to conduct its business as it is now being conducted, and to own,
lease and operate its assets and properties. The Company is duly authorized,
qualified or licensed to do business as a foreign limited liability company and
is in good standing in every jurisdiction where such authorization,
qualification or license is required by Law except in any jurisdiction where the
failure to be so authorized, qualified or licensed would not reasonably be
expected to have a Material Adverse Effect on the Company.
(b)    Except as set forth in Schedule 4.1, the Company has no Subsidiaries and
does not own any equity interest in any other Person.
(c)    Seller has made available to Buyer in the Data Site true and complete
copies of all existing Organizational Documents, as amended to date, of the
Company and its Subsidiaries, and such Organizational Documents, as so amended,
are in full force and effect. Neither the Company nor any of its Subsidiaries is
in default under, or in violation of, any provision of its Organizational
Documents.

Section 4.2    Financial Statements.
(a)    Schedule 4.2(a) contains a copy of the unaudited financial statements of
the Company as of, and for the years ended, December 31, 2017, 2016 and 2015
(collectively, the “Annual Financial Statements”) and the unaudited balance
sheet and statements of income and cash flows of the Company as of, and for the
quarter ended, March 31, 2018 (the “Interim Financial Statements” and, together
with the Annual Financial Statements, the “Financial Statements”). Each of the
Financial Statements fairly presents, in all material respects, the financial
condition and the results of the operations of the Company, as of the respective
dates and for the respective periods indicated. The Financial Statements have
been prepared in accordance with GAAP on a consistent basis throughout the
periods involved, except as otherwise disclosed in Schedule 4.2(a) or the


19

--------------------------------------------------------------------------------





Financial Statements and, with respect to the Interim Financial Statements,
subject to normal year-end adjustments and the absence of notes.
(b)    The Company (i) makes and keeps books, records and accounts reflecting in
all material respects its assets and liabilities and that, in reasonable detail,
accurately and fairly reflect in all material respects the transactions and
dispositions of assets of the Company, and (ii) maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of the Company’s
Financial Statements in conformity with GAAP and to maintain accountability for
assets. Except as described on Schedule 4.2(b), there are no material
deficiencies in the Company’s internal accounting controls.
(c)    Except as set forth on Schedule 4.2(c), neither the Company nor any of
its Subsidiaries has any Indebtedness. Neither the Company nor any of its
Subsidiaries has any liabilities of a nature required by GAAP to have an amount
set forth on a balance sheet, except:
(i)    liabilities disclosed in the Financial Statements; and
(ii)    liabilities incurred in the ordinary course of the operations of the
Business, consistent with past practices since the date of the Interim Financial
Statements.

Section 4.3    Absence of Changes. Except as otherwise disclosed in
Schedule 4.3, from the date of the Interim Financial Statements to the date of
this Agreement, (a) the Business has been conducted in all material respects in
the ordinary course of business consistent with past practice, (b) the Company
has not taken any of the actions described in Sections 6.1(a) through 6.1(r),
and (c) there has been no change, event, or loss affecting the Business that has
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect on the Company.

Section 4.4    Real Property.
(a)    Schedule 4.4(a) lists all of the Company’s material agreements (including
documents conveying or creating and granting real property interests to the
Company), with respect to ownership interests in, and rights to use, real
property (including surface, sub-surface and mineral rights) relating to the
operation of the Business as currently conducted (collectively, “Property Use
Agreements,” and the Company’s rights thereunder, the “Real Property
Interests”).
(b)    The Company leases or has rights creating an interest in all material
real property as are necessary to operate the Business as currently conducted
free and clear of all Liens except: (i) Liens described in Schedule 4.4(b);
(ii) Liens disclosed in the Financial Statements; (iii) Liens for taxes,
assessments and other governmental charges not yet due and payable or, if due,
not delinquent or being contested in good faith by appropriate proceedings (and
as to which adequate reserves have been set aside in accordance with GAAP);
(iv) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like
Liens arising or incurred in the ordinary course of business, including
construction liens that are reasonably required in connection with actions under
Section 6.1(i), but only to the extent the underlying obligations (1) are not
more than thirty (30) days past due or are being contested in good faith and (2)
with respect to those underlying obligations arising within the periods covered
by the Financial Statements, for which adequate reserves under GAAP


20

--------------------------------------------------------------------------------





have been established in the Financial Statements; (v) rights of any
Governmental Entity to regulate such real property that do not, individually or
in the aggregate, interfere materially with, or adversely affect in any material
respect, the ownership or operation of the applicable property as currently used
or the Business as presently conducted; (vi) restrictions set forth in
applicable zoning, building and other similar regulations, so long as no such
matter, individually or in the aggregate, prevents or hinders or interferes, in
a material way, with the use of such property as currently used for the purposes
of the Business; (vii) restrictions, if any, created or existing pursuant to the
Disclosed Contracts, Property Use Agreements or the matters and agreements
listed in Schedules 3.4, 3.5 and 4.7; and (viii) and such defects, burdens,
encroachments, imperfections, irregularities of title, or other encumbrances or
limitations of every type and description (including limitations on fee simple
title to any interest in real property) whether imposed by Law, agreement,
understanding or otherwise, if any, as are not substantial in character, amount
or extent and do not, individually or in the aggregate, materially impair the
conduct of operations of the Business as currently conducted or result in, or
would reasonably be expected to result in, a Material Adverse Effect on the
Company (the matters described in clauses (i) through (viii) above are
collectively referred to herein as the “Permitted Liens”).
(c)    Except as described in Schedule 4.4(c), (i) each Property Use Agreement
is valid and in full force and effect and is enforceable against the Company
according to its terms, (ii) neither the Company nor, to the Knowledge of
Seller, any other party thereto is in material default or breach under any such
Property Use Agreement, (iii) to the Knowledge of Seller, no event has occurred
that with the lapse of time or giving of notice would constitute a material
default thereunder (iv) there are no material Actions affecting any such
Property Use Agreement of which Seller or the Company has received written
notice, and (v) no party has delivered written notice exercising any termination
rights with respect thereto.
(d)    The Existing Title Opinions are listed on Schedule 4.4(d). Seller has
made available to Buyer in the Data Site true, complete and correct copies of
(i) all Property Use Agreements, (ii) all Existing Title Opinions and (iii) and
all title insurance policies and ALTA surveys that are in the possession of
Seller, Company, or any Affiliate thereof and that relate to any of the Real
Property Interests. No claim has been made, and to the Knowledge of Seller, no
claim has been threatened or asserted, by any third party that the Company does
not possess the legal right to use any material real property currently used in
connection with the Business in the manner or for the purpose for which it is
being used. There is no pending or, to the Knowledge of Seller, threatened
condemnation or eminent domain proceeding with respect to the Facility.

Section 4.5    Contracts.
(a)    Except as entered into after the date of this Agreement in accordance
with the provisions of Section 6.1, Schedule 4.5 lists all outstanding
commitments, contracts and agreements (other than Property Use Agreements) to
which the Company is a party or by which it is bound that would be an obligation
of the Company after Closing: (i) that are: (A) Firm Storage Contracts,
(B) interconnect agreements with a third party pipeline or agricultural customer
pipeline and associated rate sharing agreements, (C) Interruptible Contracts,
(D) Park and Loan Contracts, (E) gathering and processing services contracts,
(F) operational balancing agreements, or


21

--------------------------------------------------------------------------------





(G) construction agreements, (ii) that involve (A) commitments by the Company
for terms of twelve (12) months or longer that involve annualized payments by
the Company of more than $300,000 or (B) payment of more than $300,000 in the
aggregate, and in any such case, are not terminable by their terms, without
penalty, on thirty (30) days or less notice, (iii) that contain a covenant not
to compete restricting the Company from competing or engaging in any line of
business; (iv) under which the Company has (A) created, incurred, assumed, or
guaranteed (or may create, incur, assume, or guarantee) any Indebtedness,
(B) granted a Lien (other than a Permitted Lien) on its assets, whether tangible
or intangible, to secure such Indebtedness, or agreed to any restriction or
limitation on distributions, dividends or return on equity, or extended credit
to any Person in an amount, individually or in the aggregate, in excess of
$300,000 of committed credit (excluding trade receivables in the ordinary course
of business) or (C) granted any guaranty of performance or agreed to provide
credit support or otherwise make capital contributions, loans or advances;
(v) that are current contracts to which the Company is a party for the purchase
or sale of any business, corporation, partnership, joint venture or other
business organization; (vi) that involve hedges, swaps, fixed priced commitments
or other derivatives; (vii) that are for lease of personal property involving
aggregate payments in excess of $300,000; (viii) that create or evidence a
partnership or joint venture; (ix) that are with a Governmental Entity
(excluding any Property Use Agreements, any other agreements with respect to
ownership interests in, and rights to use, real property, and Permits); or
(x) that are tax abatement agreements. Contracts identified in Schedule 4.5 are
hereafter referred to as the “Disclosed Contracts.”
(b)    Except as described in Schedule 4.5, (i) each Disclosed Contract is valid
and in full force and effect and is enforceable against the Company according to
its terms, (ii) neither the Company nor, to the Knowledge of Seller, any other
party thereto is in material default or breach under any such Disclosed
Contract, (iii) to the Knowledge of Seller, no event has occurred that with the
lapse of time or giving of notice would constitute a material default thereunder
and (iv) there are no material Actions affecting any such Disclosed Contract of
which Seller or the Company has received written notice, and (v) no party has
delivered written notice exercising any termination rights with respect thereto.
Seller has made available to Buyer in the Data Site true and complete copies of
all Disclosed Contracts.

Section 4.6    Litigation. Except as set forth in Schedule 4.6, there are no
material Orders against and there are no material Actions pending or, to the
Knowledge of Seller, threatened in Law or in equity, or before any Governmental
Entity, against the Company.

Section 4.7    Compliance with Laws; Permits.
(a)    Except as disclosed in Schedule 4.7(a), (i) the Company has all material
Permits issuable by Governmental Entities and required thereby for the ownership
and operation of the Business as presently conducted, (ii) all such material
Permits are in full force and effect and no action, claim or proceeding is
pending nor, to Seller’s Knowledge, threatened, to suspend, revoke, cancel,
terminate, or materially and adversely modify any such material Permit or
declare any such material Permit invalid, (iii) the Company has filed all
necessary reports and maintained and retained all necessary records pertaining
to such material Permits and (iv) the Company is and has been in


22

--------------------------------------------------------------------------------





compliance in all material respects with all of the Laws, Orders and Permits
applicable to its existence, financial condition, operations, and Business.
(b)    Schedule 4.7(b) lists all material Permits currently held by the Company.
All applications required to have been filed for the renewal of all such Permits
have been duly filed on a timely basis with the appropriate Governmental Entity,
and all other filings required to have been made with respect to each such
Permit have been duly made on a timely basis with the appropriate Governmental
Entity. The Company has not received written notice of any material violation of
any Law applicable to the Company or the Business.
Seller is not making any representation or warranty in this Section 4.7 with
respect to any Taxes, employee benefit matters or any environmental matters with
respect to the Company or the Business, it being agreed that such matters are
addressed in Sections 4.8, 4.9, 4.10, respectively.

Section 4.8    Tax Matters. Except as set forth in Schedule 4.8:
(a)    All Tax Returns required to be filed by or with respect to the Company,
any Subsidiaries of the Company and the Business (or any of the income, assets
or operations of the foregoing) have been timely filed on or before the Closing
Date and all such Tax Returns are correct and complete in all material respects.
All Taxes due and payable by or with respect to the Company, each of its
Subsidiaries and the Business (or any of the income, assets and operations of
any of the foregoing) have been timely paid (whether or not shown as due on such
Tax Returns);
(b)    Neither the Company, any of its Subsidiaries, nor the Business has ever
been the subject of any audit, inquiry or other proceeding relating to Taxes. No
audit, inquiry or other proceeding initiated by any Taxing Authority is pending
or threatened in writing with respect to any Taxes due by or with respect to the
Company, any of its Subsidiaries or the Business, and no adjustment relating to
any Tax Return of the Company, any of its Subsidiaries or the Business has been
proposed in writing. No written assessment of Tax is proposed against the
Company, any of its Subsidiaries or the Business for any period ending before
the Closing Date other than those assessments that are being contested in good
faith and are set forth in Schedule 4.8;
(c)    No claim has been made by any Taxing Authority in a jurisdiction where
the Company, any of its Subsidiaries or the Business does not file a Tax Return
that the Company, a Subsidiary or the Business is or may be subject to taxation
in that jurisdiction;
(d)    Neither the Company, any of its Subsidiaries nor the Business has
requested an extension of time to file any Tax Return;
(e)    Neither the Company, any of its Subsidiaries nor the Business is a party
to any Tax sharing, Tax indemnification or similar agreement;
(f)    Neither the Company, any of its Subsidiaries nor the Business has
extended or waived any statute of limitations regarding the assessment or
collection of any Tax;


23

--------------------------------------------------------------------------------





(g)    The Company qualifies, and has since the date of its formation qualified,
as disregarded as an entity separate from its owner for U.S. federal, state and
local income Tax purposes and neither the Company nor any Taxing authority has
taken a position inconsistent with such treatment;
(h)    Neither the Company, any of its Subsidiaries nor the Business has (x)
granted to any Person any power of attorney that currently is in force with
respect to any Tax matter, or (y) applied for and/or received a ruling or
determination from a Taxing Authority regarding a past or prospective
transaction;
(i)    Neither the Company, any of its Subsidiaries nor the Business is, or has
at any time been, a member of any affiliated, unitary, combined or similar group
of companies for any Tax period. Neither the Company, any of its Subsidiaries
nor the Business has any liability for Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any analogous provision of state or local Law);
(j)    There are no Liens other than Permitted Liens on any of the assets of the
Company, any of its Subsidiaries or the Business that arose in connection with
the failure to pay any Tax;
(k)    Neither the Company, any of its Subsidiaries nor the Business has agreed
to make nor is required to make any adjustment under Section 481(a) of the Code
(or any corresponding or similar provision of state, local or foreign Law) by
reason of a change in accounting method or otherwise. No Taxing Authority has
proposed or purported to require any such adjustment or change in accounting
method, and no such adjustment under Section 481 of the Code or the
corresponding Tax Laws of any nation, state or locality will be required of or
with respect to the Company, any of its Subsidiaries or the Business upon the
completion of, or by reason of, the transactions contemplated by this Agreement;
(l)    All Taxes required to be collected or withheld (including from payments
made to employees, independent contractors, creditors, stockholders and other
third parties) with respect to the Company, each Subsidiary and the Business
have been properly collected and withheld and such collected and withheld Taxes
have been duly paid to the proper Governmental Entity;
(m)    Neither the Company, any of its Subsidiaries, the Business, nor any
Seller Indemnified Party will be required to include any material item of income
in, or exclude any material item of deduction from, taxable income for any
taxable period (or portion thereof) beginning after the Closing Date as a result
of any (i) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign Law) entered into
prior to the Closing, (ii) installment sale or open transaction disposition made
prior to the Closing, (iii) prepaid amount received prior to the Closing or (iv)
election under Sections 108(i) or 965(h) of the Code made on or before the
Closing Date; and
(n)    Neither the Company, any of its Subsidiaries nor the Business has entered
into any transaction that (x) is either a “listed transaction” or a “reportable
transaction” (both as defined in Treas. Reg. § 1.6011 4 as modified issued
revenue procedures and other Internal Revenue Service guidance) or (y) that
lacks economic substance for purposes of Section 7701(o) of the Code.


24

--------------------------------------------------------------------------------






Section 4.9    Employee Benefit Plans.
(a)    Section 1 of Schedule 4.9 contains a complete list of each Employee
Benefit Plan as of the date of this Agreement. Except for liabilities set forth
in Section 2 of Schedule 4.9, the Company does not have and has not had, any
material liability, contingent or otherwise, with respect to any Employee
Benefit Plan. Seller has made available to Buyer in the Data Site true and
complete copies of all material documents with respect to each Employee Benefit
Plan.
(b)    Except as set forth in Section 2 of Schedule 4.9, each Employee Benefit
Plan (and each related trust, insurance contract or funding arrangement) has
been maintained and operated in all material respects in accordance with its
terms and complies in all material respects in form and operation with the
applicable requirements of ERISA and the Code, and no condition exists with
respect to any Employee Benefit Plan that has resulted or would reasonably be
expected to result in a material liability to Buyer or any Lien upon the assets
of the Company. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code (a “Qualified Benefit Plan”) has received a
favorable determination letter from the Internal Revenue Service, or with
respect to a prototype plan, can rely on an opinion letter from the Internal
Revenue Service to the prototype plan sponsor, to the effect that such Qualified
Benefit Plan is so qualified and that the plan and the trust related thereto are
exempt from federal income Taxes under Sections 401(a) and 501(a), respectively,
of the Code, and, to the Knowledge of the Seller, no event has occurred that
would reasonably be expected to give rise to the disqualification of any such
Employee Benefit Plan.
(c)    The Company does not sponsor, maintain or contribute to any Employee
Benefit Plan subject to Section 302 of ERISA, Section 412 of the Code or Title
IV of ERISA. None of the Employee Benefit Plans is a multiemployer plan (as
defined in Section 3(37) of ERISA). With respect to any defined benefit plan
that is subject to Section 302 of ERISA or Section 412 of the Code or any
multiemployer plan (as defined in Section 3(37) of ERISA) subject to Title IV of
ERISA that is sponsored, maintained or contributed to by any ERISA Affiliate of
the Company, the minimum funding obligations have been satisfied and all
contributions required to be paid by the Company’s ERISA Affiliates have been
timely paid to the applicable plan and, except as set forth in Section 3 of
Schedule 4.9, no ERISA Affiliate has incurred any withdrawal liability under
Title IV of ERISA which remains unsatisfied. With respect to the Western States
Office and Professional Employees Pension Fund, the Company’s ERISA Affiliates
have timely paid all required payments to the Western States Office and
Professional Employees Pension Fund in accordance with ERISA Section 4219.

Section 4.10    Environmental Matters. Except as set forth in Schedule 4.10 or
as would not have, or would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on the Company:
(a)    To the Knowledge of Seller, the operations of the Company are in
compliance with all applicable Laws, Orders and Permits pertaining to
environmental protection or the storage, handling, release, discharge or
disposal of hazardous material, as in effect on the date of this Agreement until
the Closing Date, and as in effect on the Closing Date for purposes of
satisfying the conditions to Closing, including without limitation those arising
under the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation and


25

--------------------------------------------------------------------------------





Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986, the Federal Water Pollution Control Act, the Solid
Waste Disposal Act, as amended, the Federal Clean Air Act, the Toxic Substances
Control Act, the Emergency Planning and Community Right to Know Act of 1986, the
Safe Drinking Water Act or any applicable similar Law of any other Governmental
Entity of similar import, and all amendments or regulations promulgated
thereunder (hereinafter “Environmental Laws”);
(b)    The Company has not received any unresolved written notice from any third
party, including without limitation any federal, state, municipal or local
authority or regulatory body or other Governmental Entity, (A) that it has been
identified by the United States Environmental Protection Agency as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (B) that any hazardous waste, as
defined by 42 U.S.C. §6903(5), any hazardous substance as defined by 42
U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33)
or any other toxic substance, oil or hazardous material, in each case to the
extent regulated by any Environmental Laws (“Hazardous Substances”), which the
Company generated, transported or disposed of, has been found at any site at
which a federal, state or local agency or other third party has conducted an
investigation and in respect of which Hazardous Substances the Company may have
a remediation liability or obligation pursuant to any Environmental Law;
(C) that it is in violation of, alleged violation of, non‑compliance with, or
liable or potentially or allegedly liable pursuant to, any Environmental Law,
Order or Permit involving the operations of the Facility other than notices with
respect to matters that have been resolved to the satisfaction of any relevant
Governmental Entity or for which the Company has no further unperformed
obligations outstanding; or (D) that it is or may be a named party to any Action
under Environmental Laws arising out of any third party’s incurrence of costs,
expenses, losses or damages in connection with the release (as that term is
defined in 42 U.S.C. §9601(22)) of Hazardous Substances;
(c)    Schedule 4.10(c) lists all Phase I and Phase II environmental site
assessment reports prepared by or on behalf of Seller or Company regarding the
Facility that have been prepared within the last five (5) years preceding the
date of this Agreement. Seller has made available in the Data Site for
inspection by Buyer copies of all Phase I and Phase II environmental assessments
and copies of (i) all other material environmental assessment and audit reports
and other material environmental studies in Seller’s or the Company’s reasonable
possession or control relating to the real property of the Company or pertaining
to the Business and (ii) all material Permits required under Environmental Laws
for the operation of the Business as presently conducted;
(d)    The Company has not released Hazardous Substances into the environment in
violation of any Environmental Laws, or in a manner that would reasonably be
expected to result in liability to the Company under any Environmental Law, at
any real property presently or formerly owned, leased or operated by the
Company; and
(e)    The Company has all material Permits required under Environmental Laws
for the operation of the Business as presently conducted, all such Permits are
in full force and effect and no Action is pending nor, to Seller’s Knowledge,
threatened, to suspend, revoke, restrict or terminate any such Permit or declare
any such Permit invalid.


26

--------------------------------------------------------------------------------






Section 4.11    Insurance. Schedule 4.11 sets forth a list of all of the
policies of insurance carried by the Company that directly insure the operation
of the Business on or before the Closing Date (collectively, the “GRS
Policies”). As of the date of this Agreement, all material policies of property,
fire and casualty, general liability, title, workers’ compensation and other
forms of insurance held by the Company or for the benefit of the Business are in
full force and effect, all premiums with respect thereto covering all periods up
to and including the date of this Agreement have been paid, and no written
notice of cancellation or non-renewal of any GRS Policy has been received by the
Company and there is no material claim pending under any such policy as to which
coverage has been denied or disputed by the underwriters or issuers thereof.

Section 4.12    Affiliate Transactions. Except for the matters disclosed in
Schedule 4.12 (none of which will survive the Closing) or as specifically
described in or required by this Agreement, neither Seller, nor any of the
members, managers, partners, directors, officers and other Affiliates of the
Company or Seller is a party to any agreement or contract with the Company or
has any interest in any property used in the Business, other than salaries,
expense reimbursement and employee benefits in respect of employment in the
ordinary course of business.

Section 4.13    Finders; Brokers. Except for Bank of America Merrill Lynch,
neither the Company nor its Affiliates has any liability or obligation to pay
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated hereby for which the Company could, from and after
Closing, become liable or obligated. All fees of Bank of America Merrill Lynch
shall be paid by Seller, and no portion thereof shall be charged to or paid by
the Company or Buyer.

Section 4.14    Gas in Inventory; Liability for Gas. As of the date of this
Agreement and as of the Closing, with respect to the Company’s share of the gas
storage facilities subject to the Joint Project Agreement:
(a)    The Company has at least the minimum volume of gas needed as inventory to
maintain long-term operational integrity of the Facility, including the ability
to maintain on a long-term basis the Parameters;
(b)    The Company has physical possession and custody of a quantity of natural
gas in the Facility (in each case measured on a volumetric basis) at least equal
to (i) the quantity of Cushion Gas set forth in Schedule 4.14(b), plus (ii) the
quantity of natural gas that must be delivered to customers in order to satisfy
the Company’s obligations for delivery of natural gas under Firm Storage
Contracts, Interruptible Contracts, and Park and Loan Contracts, plus (iii) the
quantity of natural gas owned by the Company through unconsumed in-kind fuel
payments, minus (iv) the quantity of natural gas loaned to customers through
Park and Loan Contracts. Schedule 4.14(b) sets forth an accurate and complete
list (broken down by categories (i) through (iv) above, and in the case of
category (i) also by Cushion Gas owned by the Company (“Owned Cushion Gas”) and
Cushion Gas leased by the Company and, in the case of categories (ii) though
(iv), also by agreement and quantity) of the volume of natural gas in the
Facility as of 7:00 a.m. Pacific time on the Business Day immediately preceding
the date of this Agreement.


27

--------------------------------------------------------------------------------





(c)    There are no imbalances under the OBA that would give rise to any right
of PG&E to (i) terminate, suspend, or modify the services provided under the
OBA, or (ii) cash out any such imbalances (excluding any such amounts accounted
for in Net Working Capital); and
(d)    Except as set forth in Schedule 4.14(d), the Company does not have any
liability to any third party for any volume of gas or any payment obligations
with regard to any gas other than gas then held by the Company in its gas
storage facilities pursuant to Firm Storage Contracts, Interruptible Contracts,
or Park and Loan Contracts.

Section 4.15    Wells. Except as set forth on Schedule 4.15:
(a)    All wells drilled by the Company in connection with the Facility or the
Business have been drilled, completed, and maintained in compliance in all
material respects with all applicable Laws and Permits, and, to the Knowledge of
Seller, all such wells currently in operation are in an operable state of repair
adequate to maintain normal operations in accordance with past practices; and
(b)    The Company does not own any wells that (i) are required by applicable
Law or Permit to have been plugged and abandoned that have not been plugged and
abandoned, (ii) are currently temporarily abandoned, or (iii) to the Knowledge
of Seller, have been plugged and abandoned but not in compliance in all material
respects with all applicable Laws, Permits, or other requirements of any
Governmental Entity.

Section 4.16    Facility Capacity, Injection Rate, Withdrawal Rate. In the two
(2) years preceding the date of this Agreement, the Facility has performed in
accordance with the Parameters. As of the date of this Agreement, Seller has no
Knowledge of any event or circumstance that could reasonably be expected to
prevent the Facility from performing in accordance with the Parameters assuming
the Facility is operated (i) in accordance with that degree of skill, diligence,
prudence and foresight which would reasonably and ordinarily be expected from a
skilled and experienced operator engaged in the same type of undertaking under
the same or similar circumstances having regard to the age and condition of the
Facility, and (ii) consistent with operating practice in the two (2) years
preceding the date of this Agreement. At Closing assuming the Facility is
operated (i) in accordance with that degree of skill, diligence, prudence and
foresight which would reasonably and ordinarily be expected from a skilled and
experienced operator engaged in the same type of undertaking under the same or
similar circumstances having regard to the age and condition of the Facility,
and (ii) consistent with operating practice in the two (2) years preceding the
date of this Agreement, the Facility will perform in accordance with the
Parameters.

Section 4.17    CPUC Compliance. The Company has met and continues to meet in
all material respects regulatory conditions imposed by the CPUC (including the
filing and maintenance of a CPUC-approved gas tariff, if required, and the
filing of all annual and other required periodic reports) and has complied in
all material respects with all CPUC-imposed requirements applicable to the
construction and operation of a natural gas storage facility used to provide
competitive storage service that is subject to the jurisdiction of the CPUC.


28

--------------------------------------------------------------------------------






Section 4.18    Intellectual Property. Schedule 4.18 sets forth a true and
complete list of all of the patents, trademarks, registered copyrights, and
domain names, and pending applications for any of the foregoing, owned by the
Company as of the date hereof. The Company is the sole and exclusive owner of
all such items, free and clear of all Liens other than Permitted Liens. To the
Knowledge of Seller, within the past two (2) years, the Company has not
infringed or misappropriated the patent, trademark, copyright or other
intellectual property rights of any Person and the Company has not received any
written notice of any claim of such infringement or misappropriation during such
time period. To the Knowledge of Seller, no Person is infringing the patent,
trademark or other intellectual property rights the Company.

Section 4.19    Bank Accounts. Schedule 4.19 lists all bank, trust, checking,
savings, custody and other accounts (including any trading or other accounts
maintained with any brokerage, investment banking or commodity trading firms)
together with the account numbers therefor, and lock boxes or safe deposit boxes
in which there are or may be deposited monies or other assets of the Company, an
indication of the purposes of each of such accounts and lock boxes or safe
deposit boxes, all Persons authorized to make withdrawals or other transfers
from such accounts or lock boxes or safe deposit boxes, each bank at which the
Company has borrowing authority and an accurate and complete list of all Persons
authorized to exercise such authority.

Section 4.20    Title to Personal Properties. Except as set forth on Schedule
4.20, the Company is the lawful owner of, or has a valid leasehold or license
interest in, all of the tangible properties and assets (other than real
property) used or held for use in connection with the Business free and clear of
all Liens, except for (a) properties and assets sold or otherwise disposed of,
and rights expiring or terminating, in the ordinary course of business
consistent with past practices and not in violation of this Agreement during the
period from the date of this Agreement until the Closing Date, and (b) Permitted
Liens.

Section 4.21    Condition and Sufficiency of Assets. Except as set forth on
Schedule 4.21, all of the material tangible assets used or held for use by the
Company (other than real property and wells), whether owned or leased, (i) have
been reasonably maintained consistent in all material respect with standards
generally followed in the industry and are in a condition sufficient for the
current operating business of the Company, and (ii) are adequate and suitable
for their present and currently intended uses and, to the Knowledge of Seller,
are free from material defects other than such defects as do not interfere with
the intended use thereof in the conduct of normal operations in any material
respect. Except as set forth on Schedule 4.21, the assets and properties owned
or leased by the Company or that they otherwise have the right to use,
constitute all the assets, properties and rights that are required or necessary
in connection with the conduct of the Business as it is presently conducted.

Section 4.22    Labor Relations; Employment Matters.
(a)    Except as set forth in Schedule 4.22(a), the Company:
(i)    is not a party to, and no Site Employees are covered by, any collective
bargaining agreement or other labor union contract, and, to the Knowledge of
Seller, there


29

--------------------------------------------------------------------------------





are no organizational campaigns, petitions or other unionization activities
involving Site Employees seeking recognition of a collective bargaining unit;
(ii)    is not subject to any strikes, material slowdowns or material work
stoppages pending or, to the Knowledge of Seller, threatened between the Company
and any Person or involving Site Employees; and
(iii)    has not taken any action with respect to the transactions contemplated
by this Agreement that would reasonably be expected to constitute a “mass
layoff” or “plant closing” within the meaning of the Workers Adjustment
Retraining Notification (WARN) Act of 1989.
(b)    Schedule 4.22(b) is a true and complete list of each Site Employee by job
title as of May 31, 2018 and, with respect to each, sets forth (i) date of hire,
(ii) current base salary or wage rate, (iii) bonus or other incentive
opportunity and latest bonus paid on an annual basis, (iv) accrued but unused
vacation accrual, and (v) status (active, or on short-term or long-term
disability or other leave). There are no unfair labor practice complaints
against the Company pending before any Governmental Entity, or material labor
grievances pending against the Company.
(c)    The Company has not received written notice of any material charges with
respect to any current or former employee or independent contractor of the
Company before any Governmental Entity responsible for the prevention of
unlawful employment practices.
(d)    Without limiting any other provision of this Section 4.22, the Company is
in material compliance with all applicable Laws respecting labor and employment,
including Laws relating to employment practices, terms and conditions of
employment, discrimination, disability, workers compensation, immigration,
occupational safety and health, wages and hours (including overtime wages), and
employee terminations. The Company has no material liability with respect to any
misclassification of (i) any Person as an independent contractor rather than as
an employee or (ii) any employee currently or formerly classified as “exempt”
from overtime wages under the Law.
(e)    All amounts due or accrued due for all salary, wages, bonuses,
commissions, vacation pay, and benefits under the employment contracts of the
Site Employees and the Employee Benefit Plans have been paid or accrued prior to
the Closing Date.

Section 4.23    No Other Representations or Warranties. Buyer and Seller
covenant and agree that:
(a)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III,
THIS ARTICLE IV AND ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED PURSUANT
HERETO, SELLER, ITS AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES HAVE NOT
MADE ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR IMPLIED, AT LAW
OR IN EQUITY, CONCERNING THE COMPANY, THE BUSINESS OR ANY OTHER MATTER,
INCLUDING BUT NOT LIMITED TO THE PROBABLE SUCCESS OR PROFITABILITY OF THE
OWNERSHIP OF THE LLC INTERESTS OR THE OWNERSHIP, USE OR OPERATION OF THE
BUSINESS OR


30

--------------------------------------------------------------------------------





ANY OF THE ASSETS OF THE COMPANY BY BUYER AFTER THE CLOSING, OR ANY LIABILITIES
OF THE COMPANY AS OF THE CLOSING, INCLUDING, WITHOUT LIMITATION, REPRESENTATIONS
AND WARRANTIES CONCERNING THE MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OF ANY ASSET, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.
(b)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III,
THIS ARTICLE IV AND ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED PURSUANT
HERETO, BUYER ACKNOWLEDGES AND AGREES THAT SELLER IS MAKING NO REPRESENTATIONS
OR WARRANTIES AS TO THE CONDITION, CAPACITIES, CAPABILITIES OR INTEGRITY OF THE
NATURAL GAS RESERVOIRS, WELLS, PIPELINES, EQUIPMENT OR OTHER ASSETS OF THE
COMPANY, AND ALL OF THE ASSETS OF THE COMPANY (INCLUDING REAL AND PERSONAL
PROPERTY) ARE BEING PURCHASED BY BUYER, INDIRECTLY THROUGH THE PURCHASE OF THE
LLC INTERESTS, ON AN “AS IS, WHERE IS” AND “WITH ALL FAULTS” BASIS.

ARTICLE V
REPRESENTATIONS RELATING TO BUYER
Buyer represents and warrants to Seller that, as of the date of this Agreement:

Section 5.1    Due Organization and Power of Buyer. Buyer is duly organized,
validly existing and in good standing under the laws of Delaware and has the
requisite limited liability company power and authority to conduct its business
as it is now being conducted, and to own, lease and operate its assets and
properties. Buyer is duly authorized, qualified or licensed to do business as a
foreign limited liability company and is in good standing in every jurisdiction
where such authorization, qualification or license is required by Law, except in
any jurisdiction where the failure to be so authorized, qualified or licensed
would not reasonably be expected to prevent or materially delay the Closing.

Section 5.2    Authorization and Validity of Agreement. This Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite limited liability company action by Buyer, and Buyer has full
limited liability company power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and no other action on the
part of Buyer is necessary to authorize the execution, delivery and performance
of this Agreement or the consummation by Buyer of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Buyer and
constitutes a valid and legally binding obligation of Buyer enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar Laws affecting the enforcement of
creditors’ rights generally, and subject to general principles of equity.

Section 5.3    Non-Contravention. The execution and delivery by Buyer of this
Agreement does not, and the consummation by Buyer of the transactions
contemplated hereby and the compliance by Buyer with any of the provisions
hereof will not, (a) violate or conflict with any provision of the Limited
Liability Company Agreement of Buyer or (b) assuming that all


31

--------------------------------------------------------------------------------





Governmental Approvals and Third-Party Approvals set forth in Schedule 5.4 or
the documents identified therein have been obtained, (i) violate any Law or
Order to which Buyer is subject or (ii) constitute a breach or violation of or
default under any Contract to which Buyer or any of its Affiliates is a party or
by which Buyer’s assets are bound, except with respect to this clause (ii) for
any such breach, violation or default (A) which would not reasonably be expected
to have a Material Adverse Effect on Buyer or a material adverse effect on
Buyer’s ability to perform its obligations under this Agreement or (B) that has
been waived, cured or consented to on or before the Closing Date.

Section 5.4    Actions, Orders and Approvals. No Action or Order is pending or,
to the Knowledge of Buyer, threatened against Buyer by or before any
Governmental Entity which would reasonably be expected to impair materially
Buyer’s ability to perform its obligations under this Agreement or to consummate
the transactions contemplated hereby. No Third Party Approval and, except as set
forth in Schedule 5.4, no Governmental Approval is required on the part of Buyer
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for such
Governmental Approvals or Third Party Approvals the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect on Buyer’s
ability to perform its obligations hereunder or which have been (or before
Closing will be) obtained.

Section 5.5    Litigation. Except as set forth in Schedule 5.5, there are no
(a) Orders against Buyer or any of its Affiliates or (b) Actions instituted by
any Person other than Seller or its Affiliates pending or, to the Knowledge of
Buyer, threatened against or affecting Buyer or any of its Affiliates, in either
of the foregoing clauses (a) or (b), (i) that would reasonably be expected to
restrain, delay or prohibit any of the transactions contemplated by this
Agreement or (ii) that would prevent Buyer from performing in all material
respects its obligations under this Agreement.

Section 5.6    Independent Decision.
(a)    Buyer (i) is an experienced and knowledgeable investor in the United
States, (ii) has the capability of evaluating the merits and risks of investing
in the Business and (iii) can bear the economic risk of an investment in the LLC
Interests. Buyer has conducted its own independent review and analysis of the
Business and of the assets, liabilities, results of operations, financial
condition, technology and prospects of the Company and acknowledges that it has
been provided access to personnel, properties, premises and records of the
Company for such purpose. In entering into this Agreement, Buyer has relied
solely upon the representations and warranties and covenants contained in this
Agreement and the schedules, annexes and exhibits hereto, and upon its own
investigation and analysis of the Company, the assets of the Company and the
Business (such investigation and analysis having been performed by Buyer).
(b)    Buyer acknowledges that none of Seller, its Affiliates or any other
Person has made any representations or warranties, expressed or implied, as to
the accuracy or completeness of any information regarding the Business, the
Company or the assets of the Company that has been furnished or made available
to Buyer and its Representatives, except as expressly set forth in this
Agreement, and none of Seller, the Company, their Affiliates and Representatives
or any other Person shall have or be subject to any liability (other than
pursuant to the express terms of this


32

--------------------------------------------------------------------------------





Agreement) to Buyer or any other Person resulting from the distribution to
Buyer, or Buyer’s use, of any such information with respect to the Business, the
Company or the assets of Company and any information, documents or material made
available to Buyer in management presentations or in any other form in
expectation of the transactions contemplated by this Agreement.

Section 5.7    Purchase for Investment. Buyer is an “accredited investor” as
such term is defined in Rule 501 promulgated under the Securities Act of 1933,
as amended (the “Securities Act”). Buyer acknowledges that the LLC Interests are
not registered under the Securities Act or under any state or foreign securities
Laws. Buyer represents that it is not an underwriter, as such term is defined
under the Securities Act, and is purchasing the LLC Interests solely for
investment, with no intention to distribute any of the LLC Interests to any
Person, and Buyer will not sell, transfer or otherwise dispose of the LLC
Interests except in compliance with the registration requirements or exemption
provisions under the Securities Act and the rules promulgated thereunder, and
any other applicable securities Laws.

Section 5.8    Financial Capacity; No Financing Condition. Buyer has available
to it as of the date hereof (or has commitments therefor) and will at Closing
have funds sufficient to consummate the transactions contemplated by this
Agreement. Buyer acknowledges that its obligations to effect the transactions
contemplated hereby are not subject to the availability to Buyer or any other
Person of financing.

Section 5.9    Finders; Brokers. Neither Buyer nor its Affiliates has any
liability or obligation to pay fees or commissions to any broker, finder or
agent with respect to the transactions contemplated hereby for which Seller (or,
before Closing, the Company) could become liable or obligated.

Section 5.10    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article V and any certificate
or other instrument delivered pursuant hereto, neither Buyer nor any other
Person makes any other representations or warranties, whether express or
implied, on behalf of Buyer.

ARTICLE VI
AGREEMENTS OF BUYER AND SELLER

Section 6.1    Operation of the Business. Until the Closing, Seller shall cause
the Company to conduct the Business and to operate and maintain its assets in
the ordinary course, consistent with past practices. Without limiting the
generality or effect of the foregoing and except as required by the Joint
Project Agreement or Operator Agreement, from the date of this Agreement through
the Closing, Seller shall cause the Company to (i) maintain its properties and
assets, (ii) comply with all applicable Laws and Orders and perform all of its
obligations under all Disclosed Contracts and Permits, and (iii) use its
commercially reasonable efforts to preserve intact the Business and its
relationships with customers, suppliers and others having business relationships
with it, in each case in all material respects. Until Closing, Seller shall not,
and shall cause the Company not to, without the prior written approval of Buyer
(which approval shall not be unreasonably withheld, delayed or conditioned) or
as otherwise contemplated by this Agreement


33

--------------------------------------------------------------------------------





or Schedule 6.1 or as required by Law or under the Joint Project Agreement or
Operator Agreement, take any of the following actions with respect to (and only
with respect to) the Company:
(a)    Amend its articles of organization or limited liability company
agreement, or issue or agree to issue any additional membership interests (or
other equity interests) of any class or series, or any notes, bonds or other
securities, or issue any options, warrants or other rights to acquire any
membership interests (or other equity interests);
(b)    Effect any split, combination or reclassification of or redeem,
repurchase or otherwise acquire, directly or indirectly, any of the LLC
Interests;
(c)    Sell, transfer, lease, sublease, pledge, mortgage or otherwise dispose of
or encumber or create any Lien (other than a Permitted Lien or any Lien that
will be released at or before Closing) against any of the LLC Interests or any
of the material assets of the Business;
(d)    Except as contemplated by Section 6.9(a), cancel any material debts or
waive any material claims or rights pertaining to the Business;
(e)    Incur, assume or guarantee any Indebtedness, other than Indebtedness that
is included in the determination of Net Working Capital and does not exceed
$300,000;
(f)    Make or change any material Tax elections (except as required by Law),
file any material amendment to a Tax Return, enter into any closing agreement
with respect to Taxes or settle any material claim or assessment with respect to
Taxes (for clarity, the Company may contest in good faith any Tax);
(g)    Enter into or modify any material employment or severance agreement or
any other material compensation arrangement (i) binding on the Company or (ii)
with respect to any employee of Seller or its Affiliates providing services to
the Company that would, in either of the foregoing clauses (i) and (ii),
(1) have a material adverse impact on the OpEx Budget or (2) materially increase
Buyer’s liability under this Agreement with respect to employees;
(h)    Except as may be required as a result of a change in Law or in GAAP,
change any of the accounting principles or practices used by the Company;
(i)    Except for those activities and expenditures contemplated by
Schedule 6.1, make any single capital expenditure or make any commitment to make
any single capital expenditure in excess of $300,000, other than (i) in
accordance with the CapEx Budget or the OpEx Budget, as applicable, (ii) to
repair, maintain or replace any assets, properties or facilities in the ordinary
course of business and as Seller reasonably believes prudent for compliance with
California Senate Bill 887 and the California Department of Conservation’s
Division of Oil, Gas & Geothermal Resources’ implementing regulations, or
California Air Resources Board regulations or (iii) as Seller reasonably
believes prudent to maintain or restore safe operations of the Business or
respond to any catastrophe or other emergency situation;


34

--------------------------------------------------------------------------------





(j)    Adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other restructuring (for clarity, a
restructuring of Seller’s and the Company’s parent entities does not constitute
a restructuring of Seller or the Company);
(k)    Allow or cause the Company to acquire (by purchase, merger or otherwise)
any equity interest in, or otherwise make any investment in, any other Person,
or enter into any joint venture, partnership or similar agreement, other than
(i) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof, (ii) commercial
paper maturing within one year from the date of creation, (iii) deposits
maturing within one year from the date of creation thereof, including
certificates of deposit, or (iv) deposits in money market funds investing
exclusively in investments described in clauses (i), (ii) or (iii); or;
(l)    initiate, commence or settle any lawsuit or claim related to the Company,
other than with respect to any lawsuit or claim that would not reasonably be
expected to result in payments to or from the Company after the Closing Date in
excess of $100,000 (for clarity, a CPUC-approved agreement regarding
restructuring of Seller’s and the Company’s parent entities does not constitute
a settlement of a lawsuit or claim);
(m)    liquidate, dissolve, recapitalize or otherwise wind up the Business;
(n)    fail to maintain insurance coverage substantially equivalent to its
existing insurance coverage of the Business as in effect on the date hereof;
(o)    amend or apply to amend any tariff, or amend, modify, fail to renew in a
timely fashion, allow to lapse or terminate or otherwise compromise the
Company’s ability to operate under any material Permit, except that the Company
may amend or apply to amend its tariff to authorize injection and withdrawal
fees;
(p)    amend in any material respect or terminate (other than by completion or
expiration thereof) any existing Disclosed Contract or Property Use Agreement or
enter into any new Contract that would have been required to be disclosed in
Schedule 4.4 or Schedule 4.5, except that the Company may, in the ordinary
course of business, consistent with past practice, enter into or amend any
Contract that was disclosed, or would have been required to be disclosed,
pursuant to Sections 4.5(a)(i)(A), 4.5(a)(i)(C) or 4.5(a)(i)(D) or was a storage
asset optimization assistance agreement disclosed pursuant to Section 4.5(a)(ii)
but only if such Contract, as entered into or amended, expires on or before
March 31, 2020;
(q)    sell, transfer or otherwise dispose of any Owned Cushion Gas; or
(r)    Agree, whether in writing or otherwise, to do any of the foregoing;
provided, however, that nothing in this Section 6.1 shall preclude (i) Seller or
the Company from obtaining the consent of any third party required in connection
with the transactions contemplated by this Agreement or (ii) Seller from causing
the Company to pay cash dividends, or make cash distributions or distribute
intercompany receivables to Seller or its Affiliates at any time before the


35

--------------------------------------------------------------------------------





Closing; and provided, further, that (1) the Company may prepare and submit to
the CPUC and other Governmental Entities filings required to maintain or obtain
Permits or other authorizations reasonably necessary to conduct the Business,
and (2) Seller may take any and all actions required to comply with the
obligations and requirements set forth in the Joint Project Agreement, Operator
Agreement, Disclosed Contracts, or Property Use Agreements.

Section 6.2    Investigation of Business; Confidentiality.
(a)    During the period commencing on the date hereof and ending upon the
earlier of the date of termination of this Agreement and the Closing Date,
Seller shall, and shall use its commercially reasonable efforts to cause the
Company to, provide, upon reasonable request and notice, Buyer and its
Representatives reasonable access during normal business hours to the
properties, books and records of the Business for the purpose of reviewing
information and documentation relative to the properties, books and records and
appropriate officers and employees of the Business and shall furnish Buyer and
its Representatives with all financial and operating data and other information
concerning the affairs of the Company as Buyer and such Representatives may
reasonably request; provided that Buyer shall not be entitled to perform any
seismic tests or drilling or other “invasive” tests (environmental or otherwise)
without the prior written consent of Seller (which may be withheld in its sole
discretion). Notwithstanding anything to the contrary contained in this Section
6.2 or in any other provision of this Agreement, Seller shall not be required to
permit any inspection, to disclose any information, or to consent to any
communication with any Person if, in the reasonable judgment of Seller, such
action would (i) result in the disclosure of any trade secrets of third parties
to whom Seller or its Affiliates owe an obligation of confidentiality (provided
that Seller shall use its reasonable efforts to obtain the consent of such third
parties to such disclosure) or proprietary predictive models of Seller or its
Affiliates, (ii) violate any obligation of Seller or its Affiliates with respect
to confidentiality (provided that Seller shall use its reasonable efforts to
obtain the consent of any third party to such inspection, disclosure or
communication), or applicable Law, (iii) result in (as determined by Seller’s
legal counsel) the loss of a legal privilege or a violation of HSR or any other
applicable laws, rules or regulations. In addition, nothing in this Agreement
shall be construed to permit Buyer or its Affiliates or any of their respective
Representatives to have access to any files, records, contracts or documents of
Seller or its Affiliates relating to this transaction, including any bids or
offers received thereby for the sale of the LLC Interests or any information or
analyses (including financial analyses) relating thereto, it being agreed that
all such bids, offers, information and analyses shall be the sole property of
Seller and its Affiliates. Buyer agrees to indemnify and hold harmless, release
and defend Seller, the Company, their respective Affiliates and the respective
Representatives of the foregoing from and against any and all losses arising, in
whole or in part, from the acts or omissions of Buyer or its Affiliates or any
of their respective Representatives in connection with Buyer’s or its
Representatives’ inspection of the properties, including claims for personal
injuries, property damage and reasonable attorneys’ fees and expenses, except in
each case to the extent caused by the gross negligence or willful misconduct of
Seller, the Company or their respective Affiliates, or any of their respective
Representatives, which indemnification obligation shall survive the Closing and
the termination of this Agreement. Buyer and its Affiliates and their respective
Representatives will hold in confidence all information obtained from Seller,
the Company, their respective Affiliates or the respective Representatives of
the foregoing in accordance with the provisions of the Non-Disclosure


36

--------------------------------------------------------------------------------





Agreement dated July 14, 2017 (the “Confidentiality Agreement”) by and between
Sciens eCORP Natural Gas Storage Assets LLC and Northwest Natural Gas Company,
the terms and provisions of which shall survive the termination of this
Agreement. Before Closing, Buyer shall not, without the prior consent of Seller,
contact or communicate with customers or suppliers of Seller or the Company.
(b)    From and after the Closing Date, Seller shall, and shall cause its
Affiliates and their respective Representatives to, keep confidential and not
disclose any information relating to the Company (whether in the possession of
Seller, its Affiliates or such Representative at the time of the Closing or
subsequently obtained by Seller, any Affiliate of Seller or any such
Representative from Buyer pursuant to this Agreement) (collectively, “Restricted
Information”), and shall not directly or indirectly use such Restricted
Information for any purpose, except as and to the extent permitted by the terms
of this Agreement. The obligation to keep such Restricted Information
confidential shall not apply to any information that: (i) at the time of
disclosure to Seller, any of its Affiliates or any of their respective
Representatives is in the public domain other than as a result of a breach of
any obligation of confidentiality by Seller, any of its Affiliates or any of
their respective Representatives; (ii) after disclosure to Seller, any of its
Affiliates or any of their respective Representatives, enters the public domain
other than through an unauthorized disclosure by Seller, any of its Affiliates
or any of their respective Representatives; (iii) Seller, any of its Affiliates
or any of their respective Representatives is required to disclose by Law,
including oral questions, written interrogatories, request for information or
documents, subpoena, or similar process, or the requirements of any stock
exchange or other regulatory organization to which Seller, any of its Affiliates
or any of their Representatives are subject; or (iv) that was independently
developed by Seller, any of its Affiliates or any of their respective
Representatives prior to the disclosure of such Restricted Information by the
Company and without use of the Restricted Information.

Section 6.3    Efforts; Cooperation; No Inconsistent Action.
(a)    Subject to the terms and conditions of this Agreement, each of the
parties will use its reasonable efforts to take, or cause to be taken, all
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate the transactions contemplated by
this Agreement, including using commercially reasonable efforts to ensure
satisfaction of the conditions precedent that it is required to satisfy (or
cause to be satisfied). Notwithstanding anything to the contrary in this
Agreement, Buyer shall take, or refrain from taking, any action and shall agree
to any remedy requested (other than in a Material Request) in order to obtain
approval or resolve the concerns of the relevant Governmental Entity. Each of
Buyer and Seller shall make all filings which it may be required to file in
connection with any Governmental Approval necessary for the consummation of the
transactions contemplated by this Agreement; and specifically, no later than
fifteen (15) Business Days after the date of this Agreement, an application
under the California Act (which shall be made jointly by Buyer and Seller), and
filings under HSR, if required. Buyer and Seller shall use reasonable efforts to
obtain all material consents and approvals of the counterparties to the
Disclosed Contracts for the consummation of the transactions contemplated by
this Agreement. Each party shall promptly furnish to the other party such
necessary information and assistance as such other party may reasonably request
in connection with the preparation of any necessary filings or submissions by it
to any Governmental Entity, including any


37

--------------------------------------------------------------------------------





filings necessary under the provisions of HSR and the California Act. Each party
shall provide the other party the opportunity to make copies of all
correspondence, filings or communications (or memoranda setting forth the
substance thereof) between such party and its Representatives, and the Federal
Trade Commission, the Antitrust Division of the United States Department of
Justice, the CPUC or any other Governmental Entity and members of their
respective staffs with respect to this Agreement and the transactions
contemplated hereby. If any objections are asserted with respect to the
transactions contemplated hereby under HSR or the California Act or if any suit
or proceeding is instituted or threatened by any Governmental Entity or any
private party challenging any of the transactions contemplated hereby as
violative of HSR or the California Act, each of Buyer and Seller shall use its
reasonable efforts to promptly resolve such objections; provided that neither
Party nor any of its Affiliates has any obligation to hold separate or divest
any property or assets of such Party or any of its Affiliates or to defend
against any lawsuit, action or proceeding, judicial or administrative,
challenging this Agreement or the transactions contemplated hereby.
(b)    For sake of clarity, nothing in this Agreement will obligate Buyer to
take or refrain from any action or to agree to any remedy requested in order to
obtain approval or resolve the concerns of the relevant Governmental Entity to
the extent such action or inaction would result in an adverse modification to
the approval requested by Buyer or Seller by (1) materially impacting either the
value of the Business, including by requiring the Company to make or commit to
make material expenditures not otherwise required by Law, or the Company’s or
Buyer’s ability to expand the Facility, in each case with the material impact
measured by reference to the Initial Purchase Price, or (2) imposing
restrictions that would materially adversely affect Buyer’s or the Company’s
ability to acquire other gas storage facilities (any request referred to in (1)
or (2), a “Material Request”), it being understood that Buyer or the Company
would need to file a separate application to seek CPUC approval of any expansion
of the Facility or acquisition of other gas storage facilities. Buyer shall
notify Seller in writing (i) promptly of any Material Request received in
writing from any Governmental Entity, and (ii) at least ten (10) Business Days
prior to taking or refraining from taking any action in response to a Material
Request.
(c)    From time to time after the Closing Date, without further consideration,
Seller will, at its own expense, execute and deliver such documents to Buyer as
Buyer may reasonably request in order to more effectively consummate the
transactions contemplated by this Agreement. From time to time after the Closing
Date, without further consideration, Buyer will, at its own expense, execute and
deliver such documents as Seller may reasonably request in order to more
effectively consummate the transactions contemplated by this Agreement.
(d)    Seller and Buyer shall notify and keep the other advised as to any
litigation or administrative proceeding pending and known to such party, or to
its Knowledge, threatened, which challenges the transactions contemplated
hereby. Seller and Buyer shall act in good faith and shall not take any action
inconsistent with its obligations under this Agreement or which would materially
hinder or delay the consummation of the transactions contemplated by this
Agreement, or the prompt receipt of required consents or approvals under HSR (if
required), the California Act or other applicable Laws.


38

--------------------------------------------------------------------------------





(e)    After the Closing Date, each party must provide the other party
reasonable access to its employees and its Affiliates’ employees, for purposes
of consultation or otherwise, to the extent that such access may reasonably be
required in connection with matters relating to or affected by the operation of
the Business before the Closing Date. The parties agree to cooperate in
connection with any audit, investigation, hearing or inquiry by any Governmental
Entity, litigation or regulatory or other proceeding which may arise following
the Closing Date and which relates to the ownership of LLC Interests or the
operation of the Business, before the Closing Date. Notwithstanding any other
provision of this Agreement to the contrary, each party shall bear its own
expenses, including fees of attorneys or other representatives, in connection
with any such matter described in this Section 6.3 in which Seller and Buyer are
subjects or parties or in which they have a material interest; provided,
however, that all filing or application fees payable by any of the Parties to
any Governmental Entity with respect to the transactions contemplated by this
Section 6.3 shall be borne 50% by Buyer and 50% by Seller.

Section 6.4    Public Disclosures. Before the Closing Date, no party to this
Agreement or its Representatives or Affiliates will issue any press release or
make any public disclosure concerning the transactions contemplated by this
Agreement without the prior written consent of the other party, except that the
Parties and their Affiliates may make any such disclosures required by
applicable securities law or securities exchange rules or the California Act.
After the Closing Date (if Closing shall occur), no party will issue any press
release or make any public disclosure concerning the transactions contemplated
by this Agreement or the contents of this Agreement without the prior written
consent of the other party, which shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the above, nothing in this Section will preclude
any party from making any disclosures that are required by Law or the rules or
regulations of any agency with jurisdiction over such party (or the securities
of any of its Affiliates) or are necessary and proper in conjunction with the
filing of any Tax Return or other document required to be filed with any
Governmental Entity; provided that, where practicable, the party required to
make such disclosure shall allow the other party reasonable time to review and
comment thereon in advance of such disclosure.

Section 6.5    Access to Records and Personnel.
(a)    Buyer shall retain (or use reasonable efforts to cause the Company after
Closing to retain) the books, records, documents, instruments, accounts,
correspondence, writings, evidences of title and other papers (in each case,
including electronic versions thereof) relating to the Business or the Company
and the period before Closing (the “Books and Records”) for the period of time
set forth in its records retention policies on the Closing Date or for such
longer period as may be required by Law or any applicable Order or other court
order but in any event for at least seven (7) years. After the seven-year
period, before Buyer or the Company shall dispose of any such Books and Records,
Buyer shall give at least forty-five (45) days’ prior written notice to such
effect to Seller, and Seller shall be given the opportunity, at its expense, to
remove and retain all or any part of such Books and Records as Seller may elect.
Notwithstanding the foregoing, Buyer shall retain (or cause the Company to
retain) for such longer periods any and all material Books and Records that
relate to any ongoing litigation, investigation, Action or proceeding until such
time as Buyer is notified of the final conclusion of such matter.


39

--------------------------------------------------------------------------------





(b)    The parties will allow each other reasonable access to Books and Records,
and to personnel having knowledge of the whereabouts and contents of Books and
Records, for the preparation of Tax Returns or the defense of litigation and
responding to data requests from Governmental Entities. Each party shall be
entitled to recover its out-of-pocket costs (including copying costs) incurred
in providing such records and personnel to the other party. The requesting party
will hold in confidence (except as required by applicable Law, and then only
after giving the disclosing party an opportunity to seek an appropriate remedy)
all confidential information identified as such by, and obtained from, the
disclosing party or any of its Representatives, provided, however, that
information which (i) was in the public domain; (ii) was in fact known to the
requesting party before disclosure by the disclosing party or its
Representatives; or (iii) becomes known to the requesting party from or through
a third party not under an obligation of non-disclosure to the disclosing party,
shall not be deemed to be confidential information.

Section 6.6    Employee Matters. Buyer shall be responsible for, and shall
reimburse Seller for, severance pay payable to any employee of Seller that
provides services to the Company that Buyer elects not to hire or that Buyer
terminates pursuant to Seller’s policies in place as of Closing and disclosed to
Buyer.

Section 6.7    Non-Solicitation. Each of Seller and Buyer agrees that, except
with respect to the employees listed on Schedule 6.7, for a period of two (2)
years beginning on the date of this Agreement, it shall not directly or
indirectly induce or attempt to induce any employee of the other party or such
other party’s Affiliates (including the Company to the extent applicable) to
leave its employ, or in any way directly or indirectly interfere or attempt to
interfere with the relationship between such other party and such employee. This
Section 6.7 applies only to employees who, in the case of Seller, devote
significant time to the Company before Closing and, in the case of Buyer, devote
significant time to the Company after Closing. Notwithstanding the foregoing,
the limitations set forth herein shall not prohibit the use of any general
solicitations not directed at such other party’s employees or prohibit the
employment of any such employee if such Person initiates contact with the hiring
party without the hiring party’s encouragement (excluding the general
solicitations described above).

Section 6.8    Amendments of Disclosure Schedules.
(a)    Seller may, from time to time, before the Closing, by written notice to
Buyer, supplement or amend its Disclosure Schedules (each a
“Schedule Update”) to disclose any matter if such supplement or amendment
relates to a matter that did not arise until after the date of this Agreement or
to remove any matter if such supplement or amendment relates to an occurrence
after the date of this Agreement. The representations and warranties to which
any such supplemented or amended portions of the Disclosure Schedule relate, so
long as the matter so disclosed or removed would not reasonably be expected to
have a Material Adverse Effect on the Company and provided that the supplement
or amendment does not relate to a matter that would require the consent of Buyer
pursuant to Section 6.1 and to which Buyer did not consent under Section 6.1,
shall be deemed amended as if made on the date hereof to reflect such changes
for purposes of determining whether the conditions set forth in Article VII have
been fulfilled. However, if the Closing occurs, the Disclosure Schedules (i)
shall be deemed to include only that information contained therein on


40

--------------------------------------------------------------------------------





the date of this Agreement and in any Schedule Updates reflecting actions taken
by Seller or the Company as permitted or authorized by Section 6.1, and
(ii) shall be deemed to exclude all other information contained in any Schedule
Update for purposes of determining Buyer’s rights to indemnification under
Article IX.
(b)    In the event Seller provides a Schedule Update after the execution and
delivery of this Agreement as permitted by Section 6.8(a), and if the matter
disclosed thereby would reasonably be expected to have a Material Adverse Effect
on the Company, Buyer may terminate this Agreement by giving written notice to
Seller which contains complete and full particulars as to all reasons for such
termination within ten (10) days of receipt of such amended Disclosure
Schedule or, if receipt of such amended Disclosure Schedule was less than ten
(10) days before the Closing, on or before the Closing. If Buyer does not
provide written notice to Seller of termination of the Agreement in accordance
with this Section 6.8(b), the representations and warranties to which such
Schedule Update relates shall be deemed amended as set forth in Section 6.8(a).

Section 6.9    Intercompany Liabilities; Support Obligations.
(a)    Before or on the Closing Date, Seller shall, and shall cause the Company
to, settle, repay or cancel all intercompany accounts that are unpaid as of the
Closing Date between the Company, on the one hand, and Seller and its Affiliates
(other than the Company), on the other hand.
(b)    As of the Closing Date, Seller and its Affiliates (other than the
Company) shall be released from any and all obligations under any Support
Obligations related to or entered into with respect to the Business. Buyer
acknowledges the list of Support Obligations set forth in Schedule 6.9(b) and
agrees to substitute for each such Support Obligation by Seller or one of its
Affiliates, a Support Obligation by Buyer or one of its Affiliates acceptable to
the counterparty thereto.
(c)    Except for Support Obligations set forth on Schedule 6.9(c), Seller shall
take (or cause to be taken) all action necessary such that all contracts with
its Affiliates terminate prior to, or simultaneously with, the Closing without
any further action or Liability on the part of the parties thereto or Buyer or
any of its Affiliates (including the Company).

Section 6.10    Insurance and Indemnities.
(a)    Buyer shall purchase a six-year extended reporting period endorsement
(“reporting tail coverage”) under the Company’s existing directors’ and
officers’ liability insurance coverage, provided that such reporting tail
coverage shall extend the director and officer liability coverage in force as of
the date of this Agreement from the Closing Date on terms, that in all material
respects, are no less favorable to the intended beneficiaries thereof than the
existing directors’ and officers’ liability insurance. Buyer shall maintain for
a six-year period all director and officer indemnities in the Organizational
Documents of the Company, and shall extend such indemnities to the individuals
serving as directors or officers of the Company immediately before the Closing,
even though the individuals serving in such capacities may no longer be
directors or officers after the Closing.


41

--------------------------------------------------------------------------------





(b)    Buyer, on behalf of itself and its successors acknowledges and agrees to
all of the following:
(i)    After the Closing Date, no insurance coverage is provided under the
Seller Policies with respect to the Company or its Business;
(ii)    All rights or claims, whether or not known, which may arise under or
with respect to the Seller Policies, are deemed assigned to Seller and its
Affiliates;
(iii)    No claims regarding any matter whatsoever, whether or not arising from
events occurring before the Closing Date, shall be made against the Seller
Policies by Buyer or its successors, or any Person subrogated to their rights;
and
(iv)    Each of the agreements set out in this Section 6.10 shall continue in
force after Closing.

Section 6.11    Notice of Certain Events. Until Closing, Seller shall promptly
notify Buyer in writing of any fact, change, event, circumstance, development,
occurrence or action the existence, occurrence or taking of which (a) has had,
or would reasonably be expected to have, a Material Adverse Effect, (b) has
resulted in, or would reasonably be expected to result in, any representation or
warranty made by Seller hereunder not being true and correct, or (c) has
resulted in, or would reasonably be expected to result in, the failure of any of
the conditions set forth in Article VII to be satisfied. Buyer’s receipt of
information pursuant to this Section 6.11 will not operate as a waiver or
otherwise affect any representation, warranty or covenant given or made by
Seller in this Agreement and will not be deemed to amend or supplement the
Schedules.

Section 6.12    Casualty Loss and Condemnation. Except as otherwise provided in
this Section 6.12, during the period after the date of this Agreement but prior
to the Closing, all risk of loss or damage to the property or assets of the
Company shall, as between Buyer and Seller, be borne by Seller. If during such
period the property or assets of the Company are damaged by an earthquake,
landslide, hurricane, tornado, adverse weather condition, fire or other natural
disaster, act of God or other casualty (each such event, an “Event of Loss”), or
are taken by a Governmental Entity by exercise of the power of eminent domain
(each, a “Taking”), then the following provisions of this Section 6.12 shall
apply:
(a)    Following the occurrence of (i) any one or more Events of Loss, if the
aggregate costs to restore, repair or replace the property or assets of the
Company subject to such Event of Loss to a condition reasonably comparable to
their prior condition, plus the amount of any lost profits reasonably expected
to accrue after Closing as a result of such Event of Loss, such amount pursuant
to this clause (i) to be determined by an independent third party appraiser or
other qualified expert selected by Buyer and reasonably acceptable to Seller
(collectively, “Restoration Costs”), or (ii) any one or more Takings, if the
value of the property subject to such Taking plus the amount of any lost profits
reasonably expected to accrue after Closing as a result of such Taking, less any
condemnation award received by Buyer (provided that any such condemnation award
is made available to Buyer), such amount pursuant to this clause (ii) to be
determined by an independent third party appraiser or other qualified expert
selected by Buyer and reasonably acceptable to Seller


42

--------------------------------------------------------------------------------





(collectively, the “Condemnation Value”), is, in the aggregate, less than or
equal to $1,000,000, there shall be no effect on the transactions contemplated
hereby (including for purposes of the closing conditions and the indemnification
and termination provisions hereunder), except that Buyer shall be entitled to
receive any insurance proceeds attributed to such casualty that are not used by
Buyer to restore, repair or replace any damaged property or assets and any
condemnation award, and any such proceeds and award will be excluded from the
calculation of the Final Net Working Capital.
(b)    Subject to the Joint Project Agreement and the termination right of Buyer
set forth in Section 6.12(d), upon the occurrence of any one or more Events of
Loss or Takings involving aggregate Restoration Costs and Condemnation Value in
excess of $1,000,000 (a “Major Loss”), Seller shall have, in the case of a Major
Loss relating solely to one or more Events of Loss, the option, exercised by
notice to Buyer, to restore, repair or replace the damaged assets or properties
prior to Closing to a condition reasonably comparable to their prior condition.
If Seller elects to so restore, repair or replace the assets or properties
relating to a Major Loss, which election shall be made by notice to Buyer prior
to the Closing Date and as soon as practicable following the occurrence of the
Major Loss, Seller will complete or cause to be completed prior to the Closing,
as a condition to Buyer’s obligation to consummate the Closing, the repair,
replacement or restoration of the damaged assets or property to their condition
as of the date of this Agreement, and the Closing Date shall be postponed until
the amount of time reasonably necessary to complete the restoration, repair or
replacement of such property or assets as reasonably agreed among Buyer and
Seller has elapsed. If Seller elects not to cause the restoration, repair or
replacement of the property or assets affected by a Major Loss, or such Major
Loss is the result in whole or in part of one or more Takings or is otherwise
not capable of being restored, repaired or replaced, the provisions of Section
6.12(c) will apply.
(c)    Subject to the Joint Project Agreement and to the termination right of
Buyer set forth in Section 6.12(d), in the event that Seller elects not to cause
the restoration, repair or replacement of a Major Loss, or in the event that
Seller, having elected to cause the repair, replacement or restoration of the
Major Loss, fails to cause its completion within the period of time agreed upon
by the Parties pursuant to or as otherwise required by Section 6.12(b), or in
the event that a Major Loss is the result in whole or in part of one or more
Takings or is otherwise not capable of being restored, repaired or replaced,
then the Parties shall, within thirty (30) days following Seller’s election not
to cause the restoration, repair or replacement, failure to complete, or the
occurrence of such Major Loss, as the case may be, adjust the Initial Purchase
Price by the aggregate Restoration Cost and Condemnation Value related thereto,
as mitigated by any repair, replacement or restoration work actually completed
by Seller, and proceed to Closing. To assist Buyer in its evaluation of any and
all Events of Loss, Seller shall provide Buyer such access to the properties and
assets and such information as Buyer may reasonably request in connection
therewith.
(d)    In the event that the aggregate Restoration Costs and Condemnation Value
with respect to one or more Events of Loss and/or Takings equals an amount in
excess of $5,000,000, then Buyer shall have the right to terminate this
Agreement by notice in writing to Seller.


43

--------------------------------------------------------------------------------






Section 6.13    Exclusivity. Except with respect to this Agreement and the
transactions contemplated hereby and except to the extent Seller determines any
action is necessary to comply with the ROFR, Seller shall not, and shall cause
its Affiliates and its and their respective Representatives (including any
investment banking, legal or accounting firm retained by any of the foregoing)
not to: (a) initiate, solicit or seek, directly or indirectly, any inquiries or
the making or implementation of any proposal or offer with respect to a merger,
acquisition, consolidation, recapitalization, liquidation, dissolution, equity
investment or similar transaction involving, or any purchase of all or any
substantial portion of the assets or any equity interests of, Seller or any
Acquired Company (any such proposal or offer being hereinafter referred to as a
“Proposal”); (b) engage in any negotiations concerning, or provide any
confidential information or data to, or have any substantive discussions with,
any Person relating to a Proposal; (c) otherwise cooperate in any effort or
attempt to make, implement or accept a Proposal; or (d) enter into a Contract
with any Person relating to a Proposal. The obligations set forth in this
Section 6.13 shall expire upon the earlier of (y) the termination of this
Agreement and (z) the Closing Date.

ARTICLE VII
CONDITIONS

Section 7.1    Conditions Precedent to Obligations of Buyer and Seller. The
respective obligations of Buyer and Seller to consummate the transactions
contemplated by this Agreement on the terms specified herein shall be subject to
the satisfaction at or before the Closing of each of the following conditions:
(a)    Regulatory Authorizations. (i) The Governmental Approvals set forth in
Schedules 3.5 and 5.4 shall have been obtained, (ii) the CPUC shall have issued
a final and unappealable decision approving without adverse modification
(assessed under the materiality threshold set forth in Section 6.3(b)) the
transfer of the LLC Interests under the California Act and under decisions of
the CPUC relating to the gas storage facilities owned by the Company (the “CPUC
Order”), and (iii) if required, approval shall have been granted under HSR or
all applicable waiting periods thereunder shall have lapsed or been terminated;
and
(b)    Certain Rights. The ROFR shall have terminated, expired, or been waived,
or otherwise is no longer be in effect.

Section 7.2    Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement on the
terms specified herein shall be subject to the satisfaction of each of the
following conditions:
(a)    Representations and Warranties. (i) Buyer’s representations and
warranties made in Section 5.1, Section 5.2, Section 5.4, and Section 5.9 shall
be true and correct in all respects as of the date of this Agreement and the
Closing Date as though made on such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case as of such earlier date), and (ii) each of Buyer’s other representations
and warranties made in Article V shall be true and correct in all respects
(without regard to materiality qualifiers) as of the date of this Agreement and
the Closing Date as though made on such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case as of such earlier


44

--------------------------------------------------------------------------------





date), and except as would not, individually or in the aggregate, reasonably be
expected to prevent, materially delay or materially impair the ability of Buyer
to perform its material obligations under this Agreement or to consummate the
transactions contemplated hereby;
(b)    Performance of Covenants. Buyer shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed by it before or at the Closing;
(c)    Deliveries. Buyer shall have delivered to Seller the items required by
Section 2.4;
(d)    No Injunction, etc. There shall be no Law or Order that is in effect that
prohibits the consummation of any of the transactions contemplated by this
Agreement and no Action before any Governmental Entity shall be pending which
seeks to prevent or delay the consummation of the transactions contemplated by
this Agreement or which challenges the enforceability of this Agreement; and
(e)    Substitution of Support Obligations. Buyer shall have provided in
accordance with Section 6.9(b) substitute Support Obligations for the Support
Obligations set forth in Schedule 6.9(b) and delivered releases acceptable in
form and substance to Seller in favor of Seller or its Affiliates with respect
to such substituted Support Obligations.

Section 7.3    Conditions Precedent to Obligation of Buyer. The obligation of
Buyer to consummate the transactions contemplated by this Agreement on the terms
specified herein is subject to the satisfaction of each of the following
conditions:
(a)    Representations and Warranties. (i) Seller’s representations and
warranties made in Section 3.1, Section 3.2, Section 3.4, Section 3.7, Section
4.1, and Section 4.13 shall be true and correct in all respects as of the date
of this Agreement and the Closing Date as though made on such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case as of such earlier date), and (ii) each of Seller’s other
representations and warranties made in Articles III and IV shall be true and
correct in all respects (without regard to materiality qualifiers, including
Material Adverse Effect) as of the date of this Agreement and the Closing Date
as though made on such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case as of such earlier
date), and except as would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect on Seller or the
Company;
(b)    Performance of Covenants. Seller shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed by it before or at the Closing;
(c)    Deliveries. Seller shall have delivered to Buyer the items required by
Section 2.5; and
(d)    No Injunction, etc. There shall be no Law or Order that is in effect that
restrains, restricts or prohibits the consummation of any of the transactions
contemplated by this Agreement


45

--------------------------------------------------------------------------------





and no Action before any Governmental Entity shall be pending which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the enforceability of this Agreement.

ARTICLE VIII
TERMINATION

Section 8.1    Termination Events. This Agreement may be terminated at any time
before the Closing:
(a)    By the mutual written consent of Buyer and Seller;
(b)    By either Buyer or Seller, by written notice to the other party, if the
Closing has not occurred by the close of business on the first anniversary of
the date of this Agreement (subject to extension (i) automatically for an
additional six (6) months after such date if as of such date the CPUC has not
issued the CPUC Order and/or (ii) to accommodate any cure period specified in
Sections 8.1(c) or 8.1(e)), provided that the failure to consummate the
transactions contemplated by this Agreement did not result from the failure by
the party seeking termination of this Agreement to fulfill any material
obligation or covenant provided for herein that is required to be fulfilled by
it before the Closing;
(c)    By Buyer, by written notice to Seller, if Seller breaches or fails to
perform in any material respect any of its representations, warranties,
covenants or obligations contained in this Agreement, which breach or failure to
perform (i) would give rise to the failure of a condition set forth in Section
7.3 and (ii) cannot be or has not been cured within thirty (30) days after the
giving of written notice to Seller; provided that Buyer is not then in material
breach of this Agreement;
(d)    By Buyer in accordance with Section 6.8(b);
(e)    By Seller, by written notice to Buyer, if Buyer breaches or fails to
perform in any material respect any of its representations, warranties,
covenants or obligations contained in this Agreement, which breach or failure to
perform (i) would give rise to the failure of a condition set forth in Section
7.2 and (ii) cannot be or has not been cured within thirty (30) days after the
giving of written notice to Buyer; provided that Seller is not then in material
breach of this Agreement;
(f)    By either Buyer or Seller if any Law or Order becomes effective
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement, upon written notification of the non-terminating party by the
terminating party;
(g)    By Seller or Buyer, by written notice to the other party, if PG&E
exercises the purchase right set forth in the Joint Project Agreement;
(h)    By Buyer pursuant to Section 6.12(d); or
(i)    By Seller by written notice to Buyer, or by Buyer by written notice to
Seller, following the expiration of the period set forth in Section 6.3(b)(ii),
in the event Buyer has notified Seller


46

--------------------------------------------------------------------------------





pursuant to Section 6.3(b)(i) and Buyer has notified Seller pursuant to Section
6.3(b)(ii) that it has elected not to agree to a Material Request.

Section 8.2    Effect of Termination. If this Agreement is terminated as
provided in Section 8.1, neither Buyer nor Seller shall have any further
obligations to any other party and the provisions of this Agreement shall have
no further force and effect; provided, however, (a) no such termination shall
serve or operate to release any party from any liability with respect to any
breach of its duties and obligations hereunder before such termination, it being
expressly agreed and acknowledged that such liabilities, and the terms and
provisions hereof relating thereto (including provisions of indemnity), survive
any such termination, and (b) Sections 6.4, 6.7, 8.2, 8.3 and 9.2(d) and Article
XI, and Buyer’s indemnification obligations under Section 6.2, survive the
termination of this Agreement.

Section 8.3    Deposit.
(a)    Seller shall be entitled to retain the Deposit as liquidated damages in
the event of the termination of this Agreement in any of the following
circumstances:
(i)    Seller terminates this Agreement pursuant to Section 8.1(e); or
(ii)    Seller or Buyer terminates this Agreement pursuant to Section 8.1(b) and
at the time of such termination (A) the conditions set forth in Section 7.1 and
Section 7.3 have been satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Closing and that were, at the time of
termination, capable of being satisfied), (B) Seller has confirmed in writing to
Buyer that Seller is ready, willing, and able to consummate the Closing, and (C)
Buyer shall have failed to consummate the Closing.
Notwithstanding anything to the contrary in this Agreement, Seller’s right to
retain the Deposit pursuant to this Section 8.3(a) will be the sole and
exclusive remedy of Seller or any of its Affiliates against Buyer or any of its
Affiliates or any of its or their respective Representatives for any and all
Damages that may be suffered based upon, resulting from or arising out of the
circumstances giving rise to such termination, and upon retention of the Deposit
by Seller, none of Buyer or any of its Affiliates or any of its or their
respective Representatives will have any further liability or obligation
relating to or arising out of this Agreement or the transactions contemplated by
this Agreement. The parties agree that the actual damages sustained by Seller in
the event of a termination of this Agreement pursuant are difficult to ascertain
with any certainty, that the Deposit is a reasonable estimate of such damages,
and that such payment shall be considered as liquidated damages and not a
penalty.


(b)    Except as provided in Section 8.3(a), upon termination of this Agreement
Seller shall promptly return the Deposit, without interest, to Buyer.


47

--------------------------------------------------------------------------------






ARTICLE IX
SURVIVAL; INDEMNIFICATION

Section 9.1    Survival.
(a)    The respective representations and warranties of Seller and of Buyer
contained in this Agreement shall, without regard to any investigation made by
any party, survive the Closing Date for a period ending eighteen (18) months
after the Closing Date; provided, however, that (i) the representations and
warranties contained in Sections 3.1, 3.2, 3.4, 4.1, 5.1, 5.2, and 5.7 shall
survive the Closing Date indefinitely and (ii) the representations and
warranties contained in Section 4.8 and the provisions of Article X shall
survive until the date that is ninety (90) days following expiration of the
applicable statute of limitations (including any extensions thereof). The
covenants and agreements that by their terms do not contemplate performance
after the Closing Date shall terminate at Closing. The covenants and agreements
that by their terms contemplate performance after the Closing Date shall survive
the Closing in accordance with their respective terms until such covenant or
agreement has been performed. The applicable survival period set forth above for
each such covenant, agreement, representation or warranty is referred to herein
as the “Survival Period”.
(b)    No claim for Damages or other relief of any kind (including a claim under
Sections 9.2(a) or 9.3(a)) arising out of or relating to the breach of any
covenant, agreement, representation or warranty under this Agreement may be
brought unless a written notice describing the nature of the claim, the theory
of liability or the nature of the relief sought and the material factual
assertions upon which the claim is based is given to the other party, before the
termination of the applicable Survival Period. Notwithstanding anything herein
to the contrary, any covenant, agreement, representation or warranty that would
otherwise terminate shall continue to survive for any claim for Damages with
respect to which such notice is given pursuant to this Agreement before the end
of the Survival Period, until the matter is finally resolved and any related
Damages are paid.

Section 9.2    Indemnification by Seller.
(a)    Except as otherwise provided in Article X below with respect to Tax
matters and subject to the other provisions of this Agreement, Seller shall,
from and after Closing, pay, defend, indemnify and hold Buyer, its Affiliates
(including, following the Closing, the Company) and its and their respective
successors and permitted assigns, and their respective shareholders, members,
partners (general and limited), officers, directors, managers, employees, agents
and representatives, and each of their heirs, executors, successors and assigns
(“Buyer Indemnified Parties”), harmless from and against and in respect of any
and all Actions, demands, claims, lawsuits, causes of action, losses, payments,
costs, expenses, penalties, liabilities, damages, obligations, assessments,
investigations and other proceedings (whether or not before a Governmental
Entity and whether or not brought by a third party), including reasonable
attorney’s fees, consultant fees, court costs and other documented out-of-pocket
expenses incurred investigating or preparing for the foregoing (collectively,
“Damages”):
(i)    any breach of any representation or warranty made by Seller as though
such representation or warranty was made on and as of the date of this Agreement
and the Closing Date;


48

--------------------------------------------------------------------------------





(ii)    any breach of any of the covenants or obligations of Seller in this
Agreement; and
(iii)    any and all liabilities for Taxes of the Company or any of its
Subsidiaries for which Seller is responsible pursuant to Article X of this
Agreement.
(b)    The foregoing obligation to indemnify Buyer Indemnified Parties set forth
in Section 9.2(a)(i) through Section 9.2(a)(iii) shall be subject to each of the
following limitations:
(i)    Such indemnification obligations shall terminate upon expiration of the
applicable Survival Period.
(ii)    With respect to Section 9.2(a)(i), no reimbursement or payment for any
Damages asserted against Seller under such indemnification obligations shall be
required unless and until the cumulative aggregate amount of such Damages equals
or exceeds one percent (1%) of the Final Closing Date Purchase Price (the
“Deductible”), and then only to the extent that the cumulative aggregate amount
of Damages, as finally determined, exceeds the Deductible; provided that any
Damages which individually total less than $25,000 (“De Minimis Losses”) shall
be excluded in their entirety and Seller has no liability hereunder to any Buyer
Indemnified Parties for any such De Minimis Losses. Notwithstanding the
foregoing, breach of the representations and warranties contained in
Section 3.1, 3.2, 3.4, 3.7, 4.1, 4.8, 4.13 or 4.14(b) shall not be subject to
the Deductible or the De Minimis Losses limitations.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
(i) with respect to Section 9.2(a)(i), Seller’s aggregate liability to the Buyer
Indemnified Parties for Damages under or relating to this Agreement and the
transactions contemplated hereby (including the indemnification provisions set
forth in Article X), other than to the extent arising out of any breach by
Seller of the representations and warranties contained in Section 3.1, 3.2, 3.4,
3.7, 4.1, 4.8, 4.13 or 4.14(b), shall not exceed ten percent (10%) of the Final
Closing Date Purchase Price and (ii) in no event shall Seller’s aggregate
liability to the Buyer Indemnified Parties for all Damages under or relating to
this Agreement and the transactions contemplated hereby exceed the Final Closing
Date Purchase Price.
(d)    The indemnities provided in this Section 9.2 shall survive the Closing.
From and after the Closing, the indemnity provided in this Section 9.2 and the
provisions of Section 11.18, shall be the sole and exclusive remedy of the Buyer
Indemnified Parties against Seller at law or in equity relating to this
Agreement or the transactions contemplated hereby, and Buyer hereby waives, to
the fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation of Seller set forth in this Agreement or otherwise relating to the
subject matter of this Agreement that Buyer may have against Seller and its
Affiliates and each of their respective Representatives arising under or based
upon any Law, except pursuant to the indemnification provisions set forth in
this Section 9.2; provided, however, that nothing in this Section 9.2(d) shall
prevent or otherwise limit Buyer from (i) seeking injunctive or equitable
relief, including specific performance pursuant to Section 11.18, for claims


49

--------------------------------------------------------------------------------





of breach or failure to perform covenants under this Agreement or (ii) pursuing,
and recovering in respect of, any claim based on fraud or willful misconduct.
(e)    Buyer shall give Seller prompt written notice of any third party claim
which may give rise to any indemnity obligation under this Section, together
with the estimated amount of such claim, and Seller has the right to assume the
defense of any such claim through counsel of its own choosing, by so notifying
Buyer within sixty (60) days of receipt of Buyer’s written notice. Failure to
give prompt notice shall not affect the indemnification obligations hereunder in
the absence of actual prejudice. If Buyer desires to participate in any such
defense assumed by Seller, it may do so at its sole cost and expense; provided
that Seller shall be entitled to control any such defense. If Seller fails to
assume any such defense, it shall be liable to the extent provided under Section
9.2(a) for all reasonable costs and expenses of defending such claim as and when
incurred by Buyer, including reasonable fees and disbursements of counsel, in
the event it is ultimately determined by Order of a competent court that Seller
is liable for such claim pursuant to the terms of this Agreement. No party
shall, without the prior written consent of the other party, settle, compromise
or offer to settle or compromise any such claim or demand on a basis which would
result in the imposition of a consent order, injunction or decree which would
restrict the future activity or conduct of the other party or any Subsidiary or
Affiliate thereof or if such settlement or compromise does not include an
unconditional release of the other party and Subsidiaries and Affiliates thereof
for any liability arising out of such claim or demand or any related claim or
demand.
(f)    Seller shall not be entitled to assume the defense of such third-party
claim, but shall be able to participate fully and jointly with Buyer, if:
(i)    The third-party claim seeks, in addition to or in lieu of monetary
damages, any injunctive or other equitable relief (except where non-monetary
relief is merely incidental to a primary claim or claims for monetary damages);
(ii)    The third-party claim relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation; or
(iii)    The third-party claim would give rise to Damages that are more than the
amount indemnifiable by Seller pursuant to this Article IX.
(g)    Any claim by Buyer on account of Damages that does not result from a
third party claim (a “Buyer Direct Claim”) will be asserted by giving the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) days after the Indemnified Party becomes aware of the
events that gave rise to such Direct Claim; provided, that failure to provide
timely notice shall not affect the Indemnified Party’s indemnification
hereunder, except to the extent that the Indemnifying Party is actually
materially prejudiced by such delay or omission. Such notice by the Indemnified
Party will describe the Buyer Direct Claim in reasonable detail and will
indicate the estimated amount, if reasonably practicable, of Losses that has
been or may be sustained by the Indemnified Party. Seller will have a period of
thirty (30) days within which to respond in writing to such Buyer Direct Claim.
If Seller does not so respond within such thirty (30) day period, Seller will be
deemed to have rejected such claim, in which event Buyer will be free to


50

--------------------------------------------------------------------------------





pursue such remedies as may be available to Buyer on the terms and subject to
the provisions of this Agreement.

Section 9.3    Indemnification by Buyer.
(a)    Except as otherwise provided in Article X below and subject to the
further provisions of this Agreement, Buyer shall, from and after Closing, pay,
defend, indemnify and hold Seller, its Affiliates and their respective
successors and permitted assigns, and their respective shareholders, members,
partners (general and limited), officers, directors, managers, employees,
agents, and representatives, and each of their heirs, executors, successors and
assigns (“Seller Indemnified Parties”), harmless from and against and in respect
of any and all Damages arising out of any breach of
(i)    any of the representations and warranties of Buyer in Article V; and
(ii)    any of the covenants or obligations of Buyer in this Agreement.
(b)    The foregoing obligation to indemnify Seller Indemnified Parties set
forth in Section 9.3(a)(i) through Section 9.3(a)(ii) shall be subject to each
of the following limitations:
(i)    Buyer’s indemnification obligations under Section 9.3(a) shall terminate
upon expiration of the applicable Survival Period.
(ii)    With respect to Section 9.3(a)(i), no reimbursement or payment for any
Damages asserted against Buyer under such indemnification obligations shall be
required unless and until the cumulative aggregate amount of such Damages equals
or exceeds the Deductible, and then only to the extent that the cumulative
aggregate amount of Damages, as finally determined, exceeds the Deductible;
provided that any De Minimis Losses shall be excluded in their entirety and
Buyer has no liability hereunder to any Seller Indemnified Parties for any such
De Minimis Losses.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
(i) with respect to Section 9.3(a)(i), Buyer’s aggregate liability to the Seller
Indemnified Parties for Damages under or relating to this Agreement and the
transactions contemplated hereby (including the indemnification provisions set
forth in Article X), other than to the extent arising out of any breach by Buyer
of the representations and warranties contained in Sections 5.1 or 5.2, shall
not exceed ten percent (10%) of the Final Closing Date Purchase Price and
(ii) in no event shall Buyer’s aggregate liability to the Seller Indemnified
Parties for all Damages under or relating to this Agreement and the transactions
contemplated hereby exceed the Final Closing Date Purchase Price, other than to
the extent arising out of any failure by Buyer to make any Earnout Payment due
to Seller under Section 2.1(c).
(d)    The indemnities provided in this Section 9.3 shall survive the Closing.
From and after the Closing, the indemnity provided in this Section 9.3 and the
provisions of Section 11.18 shall, from and after Closing, be the sole and
exclusive remedy of the Seller Indemnified Parties against Buyer at law or in
equity relating to this Agreement in the transactions contemplated hereby,


51

--------------------------------------------------------------------------------





and Seller hereby waives, to the fullest extent permitted under Law, any and all
rights, claims and causes of action for any breach of any representation,
warranty, covenant, agreement or obligation of Buyer set forth in this Agreement
or otherwise relating to the subject matter of this Agreement that Seller may
have against Buyer and its Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Section 9.3; provided, however,
that nothing in this Section 9.3(d) shall prevent or otherwise limit Seller from
(i) seeking injunctive or equitable relief, including specific performance
pursuant to Section 11.18, for claims of breach or failure to perform covenants
under this Agreement or (ii) pursuing, and recovering in respect of, any claim
based on fraud or willful misconduct.
(e)    Seller shall give Buyer prompt written notice of any third party claim
which may give rise to any indemnity obligation under this Section, together
with the estimated amount of such claim, and Buyer has the right to assume the
defense of any such claim through counsel of its own choosing, by so notifying
Seller within sixty (60) days of receipt of Seller’s written notice. Failure to
give prompt notice shall not affect the indemnification obligations hereunder in
the absence of actual prejudice. If Seller desires to participate in any such
defense assumed by Buyer it may do so at its sole cost and expense; provided
that Buyer shall be entitled to control any such defense. If Buyer fails to
assume any such defense, it shall be liable to the extent provided under Section
9.2(a) for all reasonable costs and expenses of defending such claim as and when
incurred by Seller, including reasonable fees and disbursements of counsel, in
the event it is ultimately determined by Order of a competent court that Buyer
is liable for such claim pursuant to the terms of this Agreement. No party
shall, without the prior written consent of the other party, settle, compromise
or offer to settle or compromise any such claim or demand on a basis which would
result in the imposition of a consent order, injunction or decree which would
restrict the future activity or conduct of the other party or any Subsidiary or
Affiliate thereof or if such settlement or compromise does not include an
unconditional release of the other party and Subsidiaries and Affiliates thereof
for any liability arising out of such claim or demand.
(f)    Buyer shall not be entitled to assume the defense of such third-party
claim, but shall be able to participate fully and jointly with Seller, if:
(i)    The third-party claim seeks, in addition to or in lieu of monetary
damages, any injunctive or other equitable relief (except where non-monetary
relief is merely incidental to a primary claim or claims for monetary damages);
(ii)    The third-party claim relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation; or
(iii)    The third-party claim would give rise to Damages that are more than the
amount indemnifiable by Buyer pursuant to this Article IX.
(g)    Any claim by Seller on account of Damages that does not result from a
third party claim (a “Seller Direct Claim”) will be asserted by giving Buyer
reasonably prompt written notice thereof, but in any event not later than thirty
(30) days after Seller becomes aware of the events that gave rise to such Seller
Direct Claim; provided, that failure to provide timely notice shall not affect
Seller’s indemnification hereunder, except to the extent that Buyer is actually
materially prejudiced


52

--------------------------------------------------------------------------------





by such delay or omission. Such notice by Seller will describe the Seller Direct
Claim in reasonable detail and will indicate the estimated amount, if reasonably
practicable, of Damages that has been or may be sustained by Seller. Buyer will
have a period of thirty (30) days within which to respond in writing to such
Seller Direct Claim. If Buyer does not so respond within such thirty (30) day
period, Buyer will be deemed to have rejected such claim, in which event Seller
will be free to pursue such remedies as may be available to Seller on the terms
and subject to the provisions of this Agreement.

Section 9.4    Other Indemnification Matters.
(a)    The amount of any Damages for which indemnification is provided under
this Article IX shall be computed net of any insurance or other proceeds
received or recoverable by the indemnified party in connection with such
Damages.
(b)    Each of the Seller Indemnified Parties and Buyer Indemnified Parties
shall use its commercially reasonable efforts to mitigate any Damages in
connection with this Agreement, including the pursuit in good faith of claims
under any applicable insurance policies and against third parties who may be
responsible for Damages. Without limiting the foregoing, the amount of Damages
for which indemnification is provided under Section 9.2(a)(i) for breach of the
representations and warranties contained in Section 4.14 shall be calculated
based on the cost to procure the requisite gas by the least costly method
available to Buyer at the time in question (consistent with historic business
practices of the Company).
(c)    The parties agree that the indemnification provisions set forth in this
Agreement shall not apply to any Damages to the extent such Damages are
accounted for in the calculations of the purchase price adjustments set forth in
Section 2.2.
(d)    For purposes of this Article IX, the amount of any indemnifiable Damages
in respect of the inaccuracy or breach of any representation or warranty (but
not whether the inaccuracy or breach occurred) shall be determined without
regard to any materiality, Material Adverse Effect or other similar
qualification contained in or otherwise applicable to such representation or
warranty; provided that the materiality qualifications in Section 4.6 will be
disregarded for purposes of determining whether any inaccuracy or breach of such
representation or warranty occurred solely with respect to such representation
or warranty as of the date of this Agreement.
(e)    The representations, warranties, covenants and agreements of the
indemnifying Party, and Seller Indemnified Parties and Buyer Indemnified Parties
right to indemnification with respect thereto, shall not be affected or deemed
waived by reason of any investigation made by or on behalf of Seller Indemnified
Parties or Buyer Indemnified Parties (including by any of their Representatives)
or by reason of the fact that Seller Indemnified Parties or Buyer Indemnified
Parties or any of their Representatives knew or should have known that any such
representation or warranty, is, was or might be inaccurate or by reason of
Seller Indemnified Parties’ or Buyer Indemnified Parties’ waiver of any
condition set forth in Article VIII.
(f)    In the event that the transactions contemplated hereby are consummated at
the Closing, the parties agree to treat any indemnity payment made pursuant to
Article IX as an


53

--------------------------------------------------------------------------------





adjustment to the Final Closing Date Purchase Price unless otherwise required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code.



ARTICLE X
TAX MATTERS

Section 10.1    Tax Indemnification.
(a)    Seller shall indemnify and hold Buyer and its Affiliates harmless from
(i) all liability for Taxes imposed on or with respect to the Company, any of
its Subsidiaries and the Business and all liability for Taxes imposed on any of
the income, assets or operations of the Company, any of its Subsidiaries or the
Business (and any Taxes of Seller or any other Person for which the Company may
be liable by contract, operation of law, or otherwise) with regard to any
taxable period ending on or before the Closing Date (the “Pre-Closing Period”)
and the portion ending on the Closing Date of any taxable period that begins
before and ends after the Closing Date (a “Straddle Period”), (ii) all Taxes
that are the subject of a breach of any of the representations and warranties
set forth in Section 4.8; (iii) all Taxes for which the Company, any Subsidiary
or the Business may be liable by reason of being a member of a consolidated,
combined, unitary or affiliated group at or prior to the Closing, and (iv) all
Taxes imposed on the Company, any Subsidiary or the Business as a result of the
transactions contemplated by this Agreement.
(b)    With respect to a Straddle Period, the portion of Taxes attributable to
the portion of such taxable period ending on the Closing Date shall be
calculated as though the tax year terminated as of the close of business on the
Closing Date; provided, however, that in the case of a Tax not based on income,
receipts, proceeds, profits or similar items, or other Taxes on specific
transactions occurring before or after the Closing Date (including use tax
attributable to property purchased before or after the Closing Date), such Taxes
shall be equal to the amount of Tax for the taxable period multiplied by a
fraction, the numerator of which shall be the number of days from the beginning
of the taxable period through the Closing Date and the denominator of which
shall be the number of days in the taxable period.
(c)    The indemnities provided in this Section 10.1 shall survive the Closing
until ninety (90) days after the expiration of the applicable statutes of
limitation plus any extensions or waivers thereof.
(d)    The parties agree that the indemnification provisions set forth in this
Article X shall not apply to any Taxes to the extent such Taxes are accounted
for in the calculations of the purchase price adjustments set forth in Section
2.2.

Section 10.2    Preparation and Filing of Tax Returns.
(a)    Seller shall not, without the written consent of Buyer (such consent not
to be unreasonably withheld, conditioned or delayed), file any amended Tax
Return after the Closing Date with respect to the Company, any of its
Subsidiaries or the Business for any Pre-Closing Period if and to the extent
such amended Tax Return would reasonably be expected to impact Buyer or the


54

--------------------------------------------------------------------------------





Company after the Closing. Except as may be required by applicable Law, Buyer
shall not file, and shall not cause the Company or any of its Subsidiaries to
file, any amended Tax Return with respect to the Company, any Subsidiary or the
Business for any Pre-Closing Period or for a Straddle Period without the written
consent of Seller, not to be unreasonably withheld, conditioned or delayed.
Seller shall prepare or cause to be prepared and file or cause to be filed all
Tax Returns for the Company for all Pre-Closing Periods, and shall pay all Taxes
due with respect to such Tax Returns.
(b)    With respect to any Tax Return covering a Straddle Period other than a
consolidated income Tax Return of Seller’s parent that is required to be filed
after the Closing Date with respect to the Company, Buyer shall cause such Tax
Return to be prepared in a manner consistent with practices followed in prior
years with respect to similar Tax Returns, unless otherwise required by the Laws
of an applicable jurisdiction. At least twenty (20) days before the due date
(including any extensions) of such Tax Return, Buyer shall furnish a copy of
such Tax Return to Seller. Buyer shall permit Seller to review and comment on
such Tax Return. Buyer and Seller shall negotiate in good faith to resolve any
disagreements with respect to any of Seller’s comments to such Tax Returns. If
Buyer and Seller are unable to resolve any such disagreement within ten (10)
Business Days, then the issue shall be submitted to the Neutral Auditor for
resolution in accordance with the procedures set forth in Section 2.2(b). Seller
shall pay to Buyer an amount equal to the portion of such Taxes which relates to
the portion of such Straddle Period ending on the Closing Date, as determined in
accordance with Section 10.1(b) (“Allocable Tax”) no later than the due date of
the Tax Return but only to the extent that such amount has not been given effect
in the calculation of any purchase price adjustment pursuant to Section 2.2.
Buyer shall refund to Seller an amount equal to any Allocable Tax paid by Seller
that is not properly allocable to Seller pursuant to the provisions of this
Section 10.2(b), but only to the extent such amount has not been given effect in
the calculation of any purchase price adjustment pursuant to Section 2.2. Buyer
shall timely file such Tax Return with the appropriate Taxing Authority and pay
all Taxes due with respect to such Tax Returns.
(c)    If a dispute arises between Seller and Buyer as to the amount of Taxes
for a Straddle Period or any other issues with respect to a Tax Return covering
the Straddle Period, the parties shall attempt in good faith to resolve such
dispute. Upon resolution of any disputed items, Buyer shall timely file such Tax
Return and pay all Taxes due with respect to such Tax Return. If the dispute is
not resolved by the time for filing of such Tax Return, Buyer shall timely file
the Tax Return and pay the Taxes due, and the parties shall jointly request that
the Neutral Auditor resolve any issue, which resolution shall be final,
conclusive and binding on the parties. The scope of the Neutral Auditor’s review
shall be limited to the disputed items and the parties, shall, if necessary,
file an amended Tax Return reflecting the final resolution of the disputed
items. Notwithstanding anything in this Agreement to the contrary, the fees and
expenses of the Neutral Auditor in resolving the dispute shall be borne 50% by
Buyer and 50% by Seller. Any payment required to be made as a result of the
resolution of the dispute by the Neutral Auditor shall be made within ten
(10) days after such resolution, together with any interest determined by the
Neutral Auditor to be appropriate. Buyer shall not extend the statute of
limitations with respect to any Tax Return of the Company for any Pre-Closing
Period without the written consent of Seller, such consent not to be
unreasonably withheld, delayed or conditioned.


55

--------------------------------------------------------------------------------





(d)    Buyer and Seller agree to provide such assistance as may reasonably be
requested by the other party in connection with the preparation of any Tax
Return, any audit or other examination by any Taxing Authority or any judicial
or administrative proceedings relating to liability for Taxes, and each will
retain and provide the requesting party with any records or information which
may be relevant to such return, audit or examination, proceedings or
determination. Any information obtained pursuant to this Section 10.2(d) or
pursuant to any other Section hereof providing for the sharing of information
relating to or review of any Tax Return or other schedule relating to Taxes
shall be kept confidential by the parties hereto in accordance with Section
6.5(b).

Section 10.3    Procedures Relating to Indemnification of Tax Claims.
(a)    Following Closing, if a claim shall be made against the Company by any
Taxing Authority for which Seller is or may be liable pursuant to this
Agreement, Buyer shall notify Seller in writing within ten (10) Business Days of
receipt by Buyer of notice of such claim (a “Tax Claim”).
(b)    With respect to any Tax Claim, Seller, at Seller’s expense, shall control
all proceedings taken in connection with such Tax Claim (including selection of
counsel), and Buyer shall execute or cause to be executed powers of attorney or
other documents necessary to enable Seller to take all actions desired by Seller
with respect to such Tax Claim. Seller shall permit Buyer to participate in (but
not control), at Buyer’s sole cost and expense, such proceeding through counsel
chosen by Buyer and shall keep Buyer reasonably informed as to the status of
such proceeding. Seller may in its sole discretion pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any Taxing
Authority with respect to such Tax Claim, and may initiate any claim for refund,
file any amended return, or take any other action which is deemed appropriate by
Seller with respect to such Tax Claim, except that if and to the extent such Tax
Claim would reasonably be expected to have a continuing impact on Buyer or the
Company after the Closing, such action or inaction may be taken by Seller only
with Buyer’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed). Notwithstanding the foregoing, Seller and Buyer shall
jointly control all proceedings in connection with any Tax Claim relating solely
to Taxes for a Straddle Period, and all costs and expenses related to such
proceedings shall be borne 50% by Buyer and 50% by Seller. No party shall settle
a Tax Claim relating solely to Taxes of the Company for a Straddle Period
without the other party’s prior written consent (which consent may not be
unreasonably withheld, conditioned or delayed; and which consent shall be
considered to be unreasonably withheld if such settlement has no adverse effect
on the other party).
(c)    Buyer and its Affiliates (including after the Closing, the Company), on
the one hand, and Seller, on the other hand, shall cooperate with each other in
contesting any Tax Claim, which cooperation shall include the retention and, at
the contesting party’s request and expense, the provision of records and
information which are reasonably relevant to such Tax Claim, and making
employees and representatives available on a mutually convenient basis to
provide additional information or explanation of any material provided hereunder
or to testify at proceedings relating to such Tax Claim.

Section 10.4    Tax Refunds and Credits. Any refund or credits of Taxes paid or
payable that are attributable to the Company for any Pre-Closing Period (or for
any Straddle Period to the


56

--------------------------------------------------------------------------------





extent allocable (determined in a manner consistent with Section 10.2(b)) to the
portion of such period beginning before and ending on the Closing Date) shall be
for the account of Seller. Any refunds or credits of Taxes paid or payable that
are attributable to the Company for any other taxable period shall be for the
account of Buyer. To the extent permitted by applicable Law, Buyer shall, if
Seller so requests and at Seller’s expense, cause the Company to use
commercially reasonable efforts to file for and obtain any refunds or credits to
which Seller is entitled pursuant to this Section 10.4, provided that Buyer
shall not be required to cause the Company to take any action that could
prejudice the legal or economic position of Buyer, the Company or any of their
Affiliates. Buyer shall cause the Company to forward to Seller such refund
within thirty (30) Business Days after the refund is received (or reimburse
Seller for any such credit within thirty (30) Business Days after the credit is
applied against another Tax liability); provided, however, that Seller shall
indemnify Buyer for any amount paid to it pursuant to this Section 10.4 if any
such refund or credit is subsequently disallowed. The parties agree that to the
extent Tax Refunds covered by this Section 10.4 are accounted for in the
calculations of the purchase price adjustments set forth in Section 2.2 such Tax
Refunds shall not be owed.

Section 10.5    Tax Treatment of Payments. Except as otherwise required by
applicable Law, the parties shall treat any indemnification payment made
pursuant to this Agreement as a purchase price adjustment for Tax purposes.

Section 10.6    Transfer Taxes. All excise, sales, use, value added, transfer
(including real property transfer), stamp, documentary, filing, recordation and
other similar taxes, levies, assessments, customs, duties, imposts, charges or
fees, together with any interest, additions or penalties with respect thereto
and any interest in respect of such additions or penalties, resulting directly
from the transactions arising under this Agreement (the “Transfer Taxes”) shall
be borne equally by Buyer and Seller. Buyer shall prepare and timely file, or
will cause to be prepared and timely filed, all Tax Returns or other
documentation relating to the Transfer Taxes; provided, however, that to the
extent required by applicable Law, Seller will join the execution of any such
Tax Returns or other documents relating to the Transfer Taxes, in which case,
Buyer shall provide Seller with copies of each such Tax Return or other document
at least fifteen (15) days prior to the date on which such Tax Return or other
document is required to be filed. Seller shall pay to Buyer or any of Buyer’s
Affiliates, as applicable, one half of the amounts shown as due on such Tax
Return no later than five (5) days after Buyer has provided a copy of such Tax
Return to Seller.

Section 10.7    Purchase Price Allocation. Seller and Buyer agree and
acknowledge that the purchase and sale of the LLC Interests will be treated for
federal and applicable state and local income tax purposes as a purchase and
sale of the assets of the Company. The Final Closing Date Purchase Price,
assumed liabilities, and any other items constituting consideration for
applicable Tax purposes shall be allocated among the assets of the Company for
all income Tax purposes (including for purposes of Section 1060 of the Code) in
accordance with the allocation schedule set forth in attached Schedule 10.7.
Seller and Buyer shall, and shall cause their Affiliates to, report consistently
with such allocation in all returns, including IRS Form 8594, which Buyer and
Seller shall timely file with the Internal Revenue Service, and neither Seller
nor Buyer shall take any position in any return, or in any audit or other
proceeding, that is inconsistent with such allocation unless required to do so
by a change in Law occurring after the date hereof, a final determination


57

--------------------------------------------------------------------------------





as defined in Section 1313 of the Code. Each of Seller and Buyer agree to
promptly advise each other regarding the existence of any Tax audit, controversy
or litigation related to the allocation

Section 10.8    Termination of Tax Sharing Agreements. All tax sharing
agreements among the Company, its Affiliates and the Business shall be
terminated as they relate to the Company immediately prior to Closing.

ARTICLE XI
MISCELLANEOUS

Section 11.1    Notices. All communications provided for hereunder shall be in
writing and shall be deemed to be given when delivered in person or by private
courier with receipt, when emailed and received (if received before 5:00 p.m.
Pacific time on a Business Day and otherwise, on the next succeeding Business
Day), and in either case only if such emailed communication is also sent no
later than the next Business Day by overnight delivery by private courier, or
five (5) days after being deposited in the United States mail, first-class,
registered or certified, return receipt requested, with postage paid and,
If to Seller:
NW Natural Gas Storage, LLC
220 NW 2nd Avenue
Portland, Oregon 97209
Attention: MardiLyn Saathoff
Email:


     with a copy (which shall not itself constitute notice) to:


Stoel Rives LLP
760 SW Ninth Avenue, Suite 3000
Portland, Oregon 97205
Attention: James M. Kearney and Eric L. Martin
Email:
If to Buyer:
SENSA Holdings LLC
10000 Memorial Drive, Suite 200
Houston, TX, 77024
Attention: Jack Bellinger, General Counsel
Email:


and


58

--------------------------------------------------------------------------------





SENSA Holdings LLC
667 Madison Ave # 5
New York, NY 10065
Attn: John Rigas
Email:


with a copy (which shall not itself constitute notice) to:
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, New York 10019
Attn: R. King Milling
Email:
or to such other address as any such party shall designate by written notice to
the other party hereto.

Section 11.2    Expenses. Except as may be otherwise provided in
Sections 2.1(c)(iii), 2.2(b)(iii) and 10.2(c), Seller and Buyer shall each pay
their respective expenses (such as legal, investment banker and accounting fees)
incurred in connection with the origination, negotiation, execution and
performance of this Agreement. If the Closing occurs, no such expenses shall be
charged to or paid by Company unless they are paid before the Closing or unless
they are included as a current liability in the calculation of Net Working
Capital at the Closing Date.

Section 11.3    Non-Assignability. This Agreement shall inure to the benefit of
and be binding on the parties hereto and their respective successors and
permitted assigns. This Agreement shall not be assigned by any party hereto
without the express prior written consent of the other party, in its sole
discretion, and any attempted assignment, without such consent, shall be null
and void. In no event shall any assignment or transfer hereunder serve to
release or discharge the assigning party from any of its duties and obligations
hereunder, unless expressly released, in writing, by the non-assigning party.
Notwithstanding the foregoing, Buyer shall have the right to assign its rights
under this Agreement to (a) any of its Affiliates, or (b) a potential financing
source or any of its Affiliates as collateral security in connection with such
financing, but, with respect to the foregoing clauses (a) and (b), only if such
assignment does not (i) trigger the ROFR or (ii) require filing a new or amended
application under the California Act or otherwise hinder or delay receipt of
required consents or approvals under the California Act for the consummation of
the transactions contemplated by this Agreement.

Section 11.4    Amendment; Waiver. Except as otherwise provided in Section 6.8,
this Agreement may be amended, supplemented or otherwise modified only by a
written instrument executed by each of the parties hereto. No waiver by any
party of any of the provisions hereof shall be effective unless explicitly set
forth in writing and executed by the party so waiving. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations, warranties, covenants or agreements contained herein, and
in any documents delivered or to be delivered pursuant to this Agreement and in
connection with the Closing hereunder. The waiver by any party hereto of a


59

--------------------------------------------------------------------------------





breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach.

Section 11.5    No Third Party Beneficiaries. Except as expressly provided
herein, this Agreement is not intended, nor shall it be deemed, construed or
interpreted, to confer upon any Person not a party hereto any rights or remedies
hereunder.

Section 11.6    Governing Law. This Agreement and the rights and duties of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the State of California without giving effect to any conflict of law
provision.

Section 11.7    Consent to Jurisdiction. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the District of Oregon, the courts of the State of Oregon sitting in Multnomah
County, Oregon, the United States District Court for the Southern District of
Texas, and the courts of the State of Texas sitting in Harris County, Texas, and
the appropriate appeals courts therefrom (collectively the “Approved Courts”),
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby; provided, however, that (i) if
Seller desires to file any such suit, action or other proceeding against Buyer,
then Seller shall only do so in the United States District Court for the
Southern District of Texas or the courts of the State of Texas sitting in Harris
County, Texas, and (ii) if Buyer desires to file any such suit, action or other
proceeding against Seller, then Buyer shall only do so in the United States
District Court for the District of Oregon or the courts of the State of Oregon
sitting in Multnomah County, Oregon. Subject to the preceding sentence, each of
the parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the Approved Courts and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Each of the parties hereto
further agrees that service of any process, summons, notice or document by
United States registered mail to such party’s respective address set forth in
Section 11.1 shall be effective service of process for any action, suit or
proceeding with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence.

Section 11.8    Entire Agreement. This Agreement and the schedules and exhibits
hereto, along with the Confidentiality Agreement, set forth the entire
understanding of the parties hereto with respect to the subject matter hereof.

Section 11.9    Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.


60

--------------------------------------------------------------------------------






Section 11.10    Counterparts. This Agreement may be executed in any number of
counterparts (including by means of electronic transmission in portable document
format (pdf)), each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

Section 11.11    Further Assurances. Upon request from time to time, Seller and
Buyer shall execute or cause to be executed and delivered such other documents
and instruments and shall do such other acts that may be reasonably necessary or
desirable, to consummate the transactions contemplated hereby and to carry out
the intent of this Agreement.

Section 11.12    Schedules, Annexes and Exhibits. All schedules, annexes and
exhibits hereto are hereby incorporated by reference and made a part of this
Agreement.

Section 11.13    Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT
BETWEEN THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

Section 11.14    Time. Time is of the essence in the performance of this
Agreement in all respects.

Section 11.15    Limitation on Damages. NEITHER BUYER NOR SELLER HAS ANY
LIABILITY FOR, AND EACH PARTY HEREBY WAIVES ANY RIGHT TO RECOVER FROM THE OTHER
PARTY OR ANY OF ITS OWNERS, OFFICERS OR AFFILIATES, PUNITIVE, INCIDENTAL,
SPECIAL, EXEMPLARY, CONSEQUENTIAL AND OTHER INDIRECT DAMAGES (INCLUDING LOST
PROFITS) ARISING IN CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED IN CONTRACT, TORT, STRICT
LIABILITY, OTHER LAW OR OTHERWISE. FOR THE AVOIDANCE OF DOUBT, THIS SECTION
11.15 SHALL NOT PREVENT ANY PARTY FROM SEEKING INDEMNIFICATION HEREUNDER FOR
CLAIMS OF THIRD PARTIES FOR DAMAGES THAT ARE PUNITIVE, INCIDENTAL, SPECIAL,
EXEMPLARY, CONSEQUENTIAL OR INDIRECT IN NATURE (INCLUDING LOST PROFITS) (FOR
PURPOSES OF CLARITY, IN NO EVENT SHALL ANY BUYER INDEMNIFIED PARTY BE ABLE TO
SEEK INDEMNIFICATION FOR ANY SUCH PUNITIVE, INCIDENTAL, SPECIAL, EXEMPLARY,
CONSEQUENTIAL OR INDIRECT DAMAGES (INCLUDING LOST PROFITS) IN RESPECT OF CLAIMS
BROUGHT AGAINST IT BY ANY OTHER BUYER INDEMNIFIED PARTY).


61

--------------------------------------------------------------------------------






Section 11.16    No Affiliate Liability. Notwithstanding anything in this
Agreement to the contrary, (i) no Representative or Affiliate of Seller (nor any
Representative of any such Affiliate or any Person directly or indirectly owning
any interest in Seller) has any liability to Buyer or any other Person as a
result of the breach of any representation, warranty, covenant, agreement or
obligation of Seller in this Agreement or in any certificate delivered pursuant
to this Agreement, and (ii) no Representative or Affiliate of Buyer (nor any
Representative of any such Affiliate or any Person directly or indirectly owning
any interest in Buyer) has any liability to Seller or any other Person as a
result of the breach of any representation, warranty, covenant, agreement or
obligation of Buyer in this Agreement or in any certificate delivered pursuant
to this Agreement.

Section 11.17    Role of Seller’s Legal Counsel; Waiver of Conflicts and
Privilege.
(a)    Buyer waives and will not assert, and agrees to cause the Company to
waive and not to assert, any conflict of interest arising out of or relating to
the potential representation, after the Closing (the “Post-Closing
Representation”), of Seller, its Affiliates or their respective Representatives
(any such Person, a “Designated Person”) in any matter involving this Agreement
or the transactions contemplated hereby, by any legal counsel (including Stoel
Rives LLP) currently representing Seller in connection with this Agreement or
the transactions contemplated hereby (the “Current Representation”).
(b)    Buyer waives and will not assert, and agrees to cause the Company to
waive and not to assert, any attorney-client privilege with respect to any
communication between any such legal counsel (including Stoel Rives LLP) and any
Designated Person occurring during the Current Representation in connection with
any Post-Closing Representation, including in connection with a dispute with
Buyer and, following the Closing, with the Company, it being the intention of
the parties hereto that following the Closing all such rights to such
attorney-client privilege and to control such attorney-client privilege shall be
exclusively vested in and belong to Seller, its Affiliates and their respective
Representatives; provided, that the foregoing waiver and acknowledgement of
retention shall not extend to any communication not involving this Agreement or
the transactions contemplated hereby, or to communications with any Person other
than the Designated Persons and their advisors.

Section 11.18    Specific Performance. In the event of any actual or threatened
breach by any of the Parties of any of the covenants or agreements in this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to seek specific performance and injunctive relief giving effect to its rights
under this Agreement. The Parties agree that any such breach would cause
irreparable injury, that the remedies at law for any such breach, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived.


[SIGNATURE PAGE FOLLOWS]






62

--------------------------------------------------------------------------------






The parties have caused this Agreement to be duly executed as of the date first
above written.
NW NATURAL GAS STORAGE, LLC




By:
/s/ David Weber
 
Name:
David Weber
 
Title:
President





SENSA HOLDINGS LLC


By:
/s/ John F. Thrash
 
Name:
John F. Thrash
 
Title:
Director
 
 
 
 
 
 
By:
/s/ John P. Rigas
 
Name:
John P. Rigas
 
Title:
Director







[Signature Page to Purchase and Sale Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


ESCROW AGREEMENT



Escrow Agreement


Dated:        [__________], 2018


Between:
NW Natural Gas Storage, LLC
220 NW 2nd Avenue
Portland, Oregon 97209
Facsimile:
Attention: MardiLyn Saathoff    “Seller”

And:        SENSA Holdings LLC
10000 Memorial Drive, Suite 200
Houston, TX, 77024
Attention: Jack Bellinger, General Counsel    “Buyer”
And:    U.S. Bank National Association
    Global Corporate Trust
555 SW Oak Street; PD-OR-P4TD
Portland, OR 97204
Facsimile:
Email:
Attn: Cheryl Nelson    “Escrow Agent”
Recitals
A.    Seller and Buyer have entered into Purchase and Sale Agreement dated June
20, 2018 (the “Purchase Agreement”), pursuant to which Buyer has purchased from
Seller all of the membership interests in Gill Ranch Storage, LLC.
B.    Pursuant to Section 2.1(b) of the Purchase Agreement, Buyer has deposited
into escrow, to be administered by the terms of this Agreement, [$__________] to
secure the payment by Seller of Damages relating to claims of Buyer under the
Purchase Agreement (the “Claims”).
In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows.


1

--------------------------------------------------------------------------------





Agreement
1.Defined Terms. Solely as between Buyer and Seller, all capitalized terms used
in this Agreement but not otherwise defined herein are given the meanings set
forth in the Purchase Agreement.
2.    Escrow Deposit. The amounts deposited in escrow, together with all
interest, dividends, income, capital gains and other amounts earned thereon or
derived therefrom (“Escrow Income”) pursuant to the investments made pursuant to
Section 3 (collectively with the amounts deposited in escrow, the “Escrow
Funds”), will be available to pay Damages that are recoverable by Buyer. The
Escrow Agent acknowledges receipt of the Escrow Amount and agrees to hold the
Escrow Funds in a separate and distinct account, in the name of NW Natural Gas
Storage/SENSA Holdings Escrow Account, as Escrow Agent for Seller and Buyer (the
“Escrow Account”). The Escrow Funds shall not be subject to any lien,
attachment, trustee process or any other judicial process of any creditor of any
party to this Agreement. The Escrow Agent shall not distribute or release the
Escrow Funds except in accordance with the terms and conditions of this
Agreement.
3.    Investment of Escrow Account.
(a)    The Escrow Agent shall invest the Escrow Funds pursuant to joint written
instructions signed by Seller and Buyer; provided, however, the investment
instructions shall be limited to:
(i)    interest bearing deposits with maturity dates of 90 days or less of any
bank or trust company located within the United States, including one or more
accounts maintained in the commercial banking department (if any) of the Escrow
Agent, provided, that the bank or trust company must have capital and surplus of
at least $500,000,000;
(ii)    certificates of deposit with maturity dates of 90 days or less issued by
the commercial banking department, if any, of the Escrow Agent, or of any bank
or trust company located in the United States, provided, that the bank or trust
company must have capital and surplus of at least $500,000,000;
(iii)    direct obligations of, or obligations guaranteed as to all principal
and interest by, the United States, in each case with maturity dates of 90 days
or less;
(iv)    repurchase agreements with maturity dates of 90 days or less that are
fully secured as to payment of principal and interest by collateral consisting
of obligations described in clauses (i) through (iii) above; or
(v)    any money market fund substantially all of which is invested in the
investment categories described in clauses (ii) through (iv) above, including
any money market fund managed by the Escrow Agent or any of its Affiliates.
(b)    Written investment instructions, if any, must specify the type and
identity of the investments to be purchased or sold. In the absence of
instructions, the Escrow Funds shall be invested in the U.S. Bank Money Market
Account, as described on attached Exhibit A. The Escrow


2

--------------------------------------------------------------------------------





Agent is authorized to execute purchases and sales of investments through the
facilities of its own trading or capital markets operations or those of any
affiliated entity. The parties recognize and agree that the Escrow Agent will
not provide supervision, recommendations or advice relating to either the
investment of moneys held in the Escrow Account or the purchase, sale, retention
or other disposition of any investment described herein. The Escrow Agent has
the right to liquidate any investments held to make required payments under this
Agreement. The Escrow Agent is not liable for any loss sustained as a result of
any investment made pursuant to the terms of this Agreement or as a result of
any liquidation of an investment before its maturity or for the failure of the
parties to give the Escrow Agent instructions to invest or reinvest the Escrow
Funds. Any loss or expense incurred as a result of an investment will be borne
by the Escrow Account.
4.    Release of Escrow Funds for Indemnification Claims. The Escrow Funds held
pursuant to this Agreement, are intended to provide a non-exclusive source of
funds to pay amounts in respect of Damages on or before the Distribution Date
(as defined below). Accordingly, in addition to Tax distributions made pursuant
to Section 10(d), the Escrow Funds will be distributed and released as follows:
(a)    Indemnification-Related Claims.
(i)    On or before eighteen (18) month anniversary of this Agreement (the
“Escrow Release Date”), if any Buyer Indemnified Party makes a Claim, Buyer
shall deliver to the Escrow Agent and Seller a written notice (an “Escrow
Notice”) setting forth the amount of the Claim by the Buyer Indemnified Party.
If the Escrow Agent has not received a written objection (a “Dispute Notice”) to
the Claim or portion thereof or the amount of the Claim from Seller within 30
days following the Escrow Agent’s receipt of the Escrow Notice, then on the 31st
day following receipt, the Escrow Agent shall release to Buyer, by wire transfer
to an account or accounts designated by Buyer, an amount of Escrow Funds equal
to the amount of the Claim.
(ii)    If Seller delivers to the Escrow Agent and Buyer a Dispute Notice to any
Claim or portion thereof or the amount of the Claim within 30 days following the
Escrow Agent’s receipt of the Escrow Notice, then the Escrow Agent shall not
distribute to Buyer any portion of the Escrow Funds that is the subject of the
Dispute Notice until the Escrow Agent receives either (A) joint written
instructions signed by Seller and Buyer authorizing the release to Buyer of the
portion of the Escrow Funds that is agreed upon as the amount recoverable in
respect of the Dispute Notice or (B) a court order as set out in Section 4(d)
directing the release to Buyer of the portion of the Escrow Funds that is
determined to be the amount recoverable in respect of the Dispute Notice;
provided, that notwithstanding the foregoing, if Seller objects in part to the
amount of the Claim, the Escrow Agent shall, within two Business Days following
receipt of such Dispute Notice, release to Buyer an amount from the Escrow Funds
equal to the portion of the Claim not objected to by Seller. Upon receipt of the
joint written instructions, the Escrow Agent shall release to Buyer the amount
of the Escrow Funds in accordance with those written instructions.


3

--------------------------------------------------------------------------------





(iii)    Escrow Agent shall have no responsibility to determine the validity or
sufficiency of any Escrow Notice or Dispute Notice or whether any Escrow Notice
or Dispute Notice has been received by, or to provide a copy of any Escrow
Notice or Dispute Notice to, Seller or Buyer. Escrow Agent may conclusively
presume that any Escrow Notice or Dispute Notice delivered to it has been
simultaneously delivered to Seller or Buyer, as the case may be.
(b)    Release of Remaining Escrow Funds.
(i)    Within 10 Business Days after the Escrow Release Date (the “Distribution
Date”), the Escrow Agent will pay to Seller, by wire transfer to an account or
accounts designated by Seller, the remaining balance of the Escrow Funds, less
the amount of all Unresolved Claims. For purposes of this Agreement, the term
“Unresolved Claims” means, as of the Escrow Release Date, the aggregate amount
of all Claims that are the subject of any Dispute Notices that have not
previously been resolved or satisfied in accordance with Section 4(a)(ii) or
that were otherwise properly and timely asserted under this Agreement but
otherwise unsatisfied as of the Escrow Release Date, including any Claims for
which an Escrow Notice has been delivered but for which the 30-day objection
period has not expired as of the Escrow Release Date.
(ii)    Unresolved Claims for which Seller has objected in accordance with
Section 4(a) shall be administered in accordance with Section 4(a). Upon the
expiration of the 30-day objection period for any Unresolved Claims for which no
Dispute Notice has been delivered, the Escrow Agent shall release, by wire
transfer to an account or accounts designated by Buyer, the amount of Escrow
Funds in the Escrow Account equal to the amount of such Unresolved Claim. After
the resolution of each Unresolved Claim, any remaining portion of the Escrow
Funds not distributed to Buyer pursuant to the immediately preceding sentences
and not subject to other Unresolved Claims shall be released by wire transfer
promptly thereafter by the Escrow Agent to an account or accounts designated by
Seller.
(c)    Distributions Deemed Adjustments to Purchase Price. All distributions of
the Escrow Funds to Buyer pursuant to this Agreement shall be deemed to be
adjustments to the Purchase Price for the assets pursuant to the terms of the
Purchase Agreement.
(d)    Court Order. Notwithstanding any contrary provision in this Agreement,
the Escrow Agent shall disburse the Escrow Funds (or any portion thereof) in
accordance with a notice from either Buyer or Seller confirming to the Escrow
Agent that accompanying the notice is a court order, along with a copy of the
order and a written certification by the prevailing party attesting that such
court order is final and non-appealable along with written instructions for
payment to the relevant parties from an authorized Representative of the
instructing party, pursuant to which the court has determined whether and to
what extent Buyer or Seller are entitled to the Escrow Funds (or any portion
thereof), upon which certification and instructions the Escrow Agent may
conclusively rely and shall have no responsibility to review the order to which
such confirmation and instruction refers.


4

--------------------------------------------------------------------------------





(e)    Claims in Excess of the Escrow Funds. If the amount of any payment
required to be made by the Escrow Agent to Buyer pursuant to Section 4(a) with
respect to an Escrow Notice exceeds the amount of Escrow Funds, the Escrow Agent
shall pay to Buyer the entire amount of Escrow Funds (including any Escrow
Income). Notwithstanding that payment, the rights of Buyer or any Buyer
Indemnified Party under the Purchase Agreement may not be satisfied or
extinguished, and any Buyer Indemnified Party may be entitled to recover the
balance of any amounts owed to them under the Purchase Agreement in accordance
with the terms thereof.
5.    Inspection Rights and Account Statements. Buyer and Seller have the right,
upon reasonable advance notice to the Escrow Agent, to inspect and obtain copies
of the records of the Escrow Agent pertaining to this Agreement and to receive
monthly reports of the status of the Escrow Account. On or before the 10th
Business Day following each month during the term of this Agreement, the Escrow
Agent shall deliver account statements to Buyer and Seller with respect to the
Escrow Account for the prior month, which statements will include the account
balance, disbursements made pursuant to Section 4 and Escrow Income earned
during the preceding month. On or before the 10th Business Day following each
month during the term of this Agreement, the Escrow Agent shall deliver to Buyer
and Seller notice of the amount of any Unresolved Claims with respect to the
Escrow Account for the prior month.
6.    Termination. This Agreement will terminate when all of the Escrow Funds
have been distributed in accordance with this Agreement.
7.    Conditions to Escrow. The Escrow Agent agrees to hold the Escrow Funds and
to perform in accordance with this Agreement. Seller and Buyer agree that the
Escrow Agent does not assume any responsibility for the failure of Seller or
Buyer to perform in accordance with the Purchase Agreement or this Agreement.
The acceptance by the Escrow Agent of its responsibilities hereunder is subject
to the following terms and conditions, which the parties hereto agree shall
govern and control with respect to the Escrow Agent’s rights, duties,
Liabilities and immunities:
(a)    The Escrow Agent shall have no implied duties and only those duties as
are specifically provided herein, which shall be deemed purely ministerial in
nature, and shall under no circumstance be deemed a fiduciary for any of the
other parties to this Agreement. The Escrow Agent shall not be obligated to take
any action or commence any proceeding in connection with the Escrow Funds, any
account in which Escrow Funds are deposited, this Agreement or the Purchase
Agreement, or to appear in, prosecute or defend any such legal Action or
proceeding or to take any other action that in Escrow Agent’s sole judgment may
expose it to potential expense or liability. The Escrow Agent may consult
nationally recognized legal counsel selected by it in the event of any dispute
or question as to the construction of any of the provisions hereof or of any
other agreement or of its duties hereunder, or relating to any dispute involving
any party hereto and shall incur no liability and shall be fully indemnified
from any liability whatsoever in relying on and acting in good faith in
accordance with the advice of such counsel. The reasonable and documented fees
and expenses of any such counsel shall be paid to the Escrow Agent in accordance
with Section 12. Buyer and Seller agree to perform or procure the performance of
all further acts and things, and execute and deliver such further documents, as
may be required by Law or as Escrow Agent may reasonably request in connection
with its duties hereunder.


5

--------------------------------------------------------------------------------





(b)    The Escrow Agent is protected in acting upon any written notice, consent,
receipt or other paper or document furnished to it, not only as to its due
execution and validity and effectiveness of its provisions, but also as to the
truth and accuracy of any information therein contained, which the Escrow Agent
in good faith believes to be true and accurate. If it is necessary for the
Escrow Agent to act upon any instructions, directions, documents or instruments
issued or signed by or on behalf of any corporation, fiduciary or individual
acting on behalf of another party hereto, which the Escrow Agent in good faith
believes to be genuine, it is not necessary for the Escrow Agent to inquire into
the corporation’s, fiduciary’s or individual’s authority.
(c)     Escrow Agent shall not be liable for any Action taken or omitted by it
in good faith except to the extent that the Escrow Agent’s gross negligence, bad
faith or willful misconduct was the cause of any loss to Buyer or Seller. In no
event will Escrow Agent be liable for indirect, special, consequential or
punitive damages or penalties (including, but not limited to lost profits) even
if Escrow Agent has been advised of the likelihood of such damages or penalty
and regardless of the form of action.
(d)    The Escrow Agent shall neither be responsible for, nor chargeable with
knowledge of, the terms and conditions of any other agreement, instrument or
document between the other parties hereto, including, without limitation, the
Purchase Agreement. This Agreement sets forth all matters pertinent to the
escrow contemplated hereunder, and no additional obligations of the Escrow Agent
shall be inferred from the terms of this Agreement or any other agreement,
instrument or document.
(e)    If the Escrow Agent is uncertain as to its duties or rights under this
Agreement or receives instructions, claims or demands from Buyer or Seller that,
in its opinion, conflict with any of the provisions of this Agreement, it shall
be entitled to refrain from taking any action and its sole obligation shall be
to keep safe all property held in escrow until it is directed otherwise in
writing jointly by Buyer and Seller or by a court order. The Escrow Agent has
the option, after 30 days’ notice to Buyer and Seller of its intention to do so,
to file an action in interpleader requiring Buyer and Seller to answer and
litigate any claims and rights among themselves.
(f)    The Escrow Agent is authorized, in its sole discretion, to comply with a
final court order or process entered by any court with respect to the Escrow
Funds, without determination by the Escrow Agent of such court’s jurisdiction in
the matter. If any portion of the Escrow Funds is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any court order shall be made
or entered by any court affecting such property or any part thereof, then the
Escrow Agent is authorized, in its sole discretion, to rely upon and comply with
any such court order which it is advised by legal counsel selected by it is
binding upon it; and if the Escrow Agent complies with any such court order, it
shall not be liable to any of the parties hereto or to any other person or
entity by reason of such compliance.


6

--------------------------------------------------------------------------------





(g)    Any corporation or association into which the Escrow Agent may be
converted or merged, or with which it may be consolidated, or to which it may
sell or transfer its escrow business and assets as a whole or substantially as a
whole, or any corporation or association resulting from any such conversion,
sale, merger, consolidation or transfer to which it is a party, shall be and
become the successor escrow agent hereunder without the execution or filing of
any instrument or any further act, deed or conveyance on the part of any of the
parties hereto.
8.    Resignation and Removal of Escrow Agent.
(a)    The Escrow Agent reserves the right to resign at any time by giving 30
days’ prior written notice of resignation, specifying the effective date
thereof. On the effective date of its resignation, the Escrow Agent shall
deliver this Agreement together with the Escrow Funds and any and all related
instruments or documents to any successor escrow agent mutually agreed upon in
writing by Buyer and Seller. If a successor escrow agent has not been appointed
and has not accepted such appointment before the expiration of 30 days following
the date of the notice of such resignation, the Escrow Agent may, but shall not
be obligated to, apply to a court of competent jurisdiction for the appointment
of a successor Escrow Agent. Any such resulting appointment shall be binding
upon all of the parties to this Agreement. Notwithstanding anything to the
contrary in the foregoing, the Escrow Agent or any successor escrow agent shall
continue to act as Escrow Agent until a successor is appointed and qualified to
act as Escrow Agent.
(b)    The Escrow Agent may be removed, with or without cause, and a new escrow
agent may be appointed upon mutual written agreement of Buyer and Seller. In
that event, Buyer and Seller shall deliver 30 days’ prior joint written notice
to the Escrow Agent of removal together with joint written instructions
authorizing delivery of this Agreement together with the Escrow Funds and any
and all related instruments or documents to a successor escrow agent.
(c)    Upon delivery of the Escrow Funds to a successor escrow agent in
accordance with this Section, the Escrow Agent shall thereafter be discharged
from any further obligations hereunder. All power, authority, duties and
obligations of the Escrow Agent shall apply to any successor escrow agent and
all obligations of Buyer and Seller to Escrow Agent shall remain.
9.    Indemnification of Escrow Agent. Buyer and Seller shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against any
liability, loss, damage or expense (including, without limitation, reasonable
and documented attorneys’ fees) that the Escrow Agent may incur in connection
with this Agreement and its performance hereunder or in connection herewith,
including with respect to any claim asserted by either Buyer or Seller, or any
other person or entity, except to the extent such liability, loss, damage or
expense is determined by a court of competent jurisdiction to have been directly
caused by Escrow Agent’s willful misconduct, bad faith or gross negligence.
Buyer and Seller further agree, jointly and severally, to indemnify Escrow Agent
for all costs, including without limitation reasonable attorney’s fees, incurred
by Escrow Agent in connection with the enforcement of Buyer’s and Seller’s
obligations hereunder. Buyer and Seller further agree, solely as between
themselves, that the indemnification provided for under this Section shall be
allocated and paid in the same manner as fees and expenses under Section 12. The
indemnification provided for under this Section shall survive the termination of
this Agreement and the resignation or removal of the Escrow Agent.


7

--------------------------------------------------------------------------------





10.    Taxes.
(a)    Ownership for Tax Purposes. Each of Buyer and Seller agree that, for
purposes of United States federal and other Taxes based on income, Seller shall
be treated as the owner of the Escrow Funds and that Seller shall, to the extent
required under the Internal Revenue Code of 1986, as amended, report the income,
if any, that is earned on, or derived from, the Escrow Funds as its income, in
the taxable year or years in which such income is properly includible and pay
any Taxes attributable thereto.
(b)    Tax Forms and Filings. Each of Buyer and Seller has provided the Escrow
Agent with a fully executed Internal Revenue Service (“IRS”) Form W-9, or W-8,
properly completed and signed, and such other forms and documents that the
Escrow Agent has reasonably requested in connection with the preparation and
filing with the IRS of all applicable Form 1099 and Form 1042-S documents with
respect to all distributions as well as in the performance of Escrow Agent’s
other reporting obligations under applicable U.S. federal law or regulation.
Buyer and Seller jointly and severally agree to (a) assume all obligations
imposed now or hereafter by any applicable tax law or regulation with respect to
payments or performance under this Agreement and (b) request and direct the
Escrow Agent in writing with respect to withholding and other taxes, assessments
or other governmental charges, and advise the Escrow Agent in writing with
respect to any certifications and governmental reporting that may be required
under any applicable laws or regulations. Except as otherwise agreed by Escrow
Agent in writing, Escrow Agent has no tax reporting or withholding obligation
except with respect to Form 1099-B reporting on payments of gross proceeds under
Internal Revenue Code Section 6045 and Form 1099 and Form 1042-S reporting with
respect to investment income earned on the Escrow Funds, if any. To the extent
that U.S. federal imputed interest regulations apply, Buyer and Seller shall so
inform the Escrow Agent, provide the Escrow Agent with all imputed interest
calculations and direct the Escrow Agent to disburse imputed interest amounts as
Buyer and Seller deem appropriate. The Escrow Agent shall rely solely on such
provided calculations and information and shall have no responsibility for the
accuracy or completeness of any such calculations or information.
(c)    Withholding. The Escrow Agent is entitled to deduct and withhold from any
amount distributed or released from the Escrow Funds all Taxes that may be
required to be deducted or withheld under any provision of applicable Tax Law.
All withheld amounts shall be treated as having been delivered to the party
entitled to the amount distributed or released in respect of which such Tax has
been deducted or withheld.
(d)    Tax Distributions. If Seller is required to file United States federal or
state Tax returns, then, subject to the availability of Escrow Funds, the Escrow
Agent shall, pursuant to written instructions from Seller, make a distribution
to Seller on or before January 31 of any year that precedes the distribution of
the entire Escrow Fund in an amount equal to 40% of the aggregate Escrow Income
earned during the preceding calendar year. Such distribution shall be funded
from the Escrow Funds. Concurrently with the distribution, the Escrow Agent
shall notify Buyer of the amount disbursed to Seller.


8

--------------------------------------------------------------------------------





11.    Business Days. A “Business Day” is any day on which the Escrow Agent is
open for business. If any date on which the Escrow Agent is required to make an
investment or a delivery pursuant to the provisions hereof is not a day on which
the Escrow Agent is open for business, then the Escrow Agent shall make such
investment or delivery on the next succeeding Business Day.
12.    Escrow Fees and Costs. Buyer and Seller jointly and severally agree to
pay the fees and expenses (including reasonable and documented attorneys’ fees
and indemnity amounts) of the Escrow Agent for the services to be rendered by
the Escrow Agent pursuant to this Agreement in accordance with the fee schedule
attached as Exhibit B hereto, provided that Buyer and Seller further agree,
solely as between themselves, that each shall pay 50% of such fees and expenses.
The obligations of Buyer and Seller under this Section shall survive any
termination of this Agreement and the resignation or removal of Escrow Agent.
Escrow Agent is authorized to, and may disburse to itself from the Escrow Funds,
from time to time, the amount of any compensation and reimbursement of
out-of-pocket expenses due and payable hereunder. Escrow Agent shall notify
Buyer and Seller of any disbursement from the Escrow Funds to itself in respect
of any compensation or reimbursement hereunder and shall furnish Buyer and
Seller copies of related invoices and other statements.
Buyer and Seller hereby grant to Escrow Agent a first priority security interest
in, lien upon and right of offset against and deduction from the Escrow Funds
with respect to any compensation or reimbursement due Escrow Agent. If the
Escrow Funds are insufficient to cover such compensation and reimbursement,
Buyer and Seller shall promptly pay such amounts to Escrow Agent upon receipt of
an itemized invoice.
13.    Force Majeure. No party shall be liable or responsible to the other
parties, nor be deemed to have defaulted under or breached this Agreement, for
any failure or delay in fulfilling or performing any term of this Agreement,
when and to the extent such failure or delay is caused by or results from acts
beyond the affected party’s reasonable control, including, without limitation:
(a) acts of God; (b) flood, fire or explosion; (c) war, invasion, riot or other
civil unrest; (d) government order or law; (e) actions, embargoes or blockades
in effect on or after the date of this Agreement; (f) action by any governmental
authority; and (g) national or regional emergency (a “Force Majeure Event”). The
party suffering a Force Majeure Event shall give notice to the other party,
stating the period of time the occurrence is expected to continue and shall use
good faith efforts to end the failure or delay and minimize the effects of such
Force Majeure Event.
14.    Notices. All notices, requests, consents, claims, demands, waivers and
other communications under this Agreement must be in writing and will be deemed
to have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
email of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Communications must be sent to the respective parties at the addresses
or telecopy numbers set forth on the first page of this Agreement (or at such
other address


9

--------------------------------------------------------------------------------





or telecopy number for a party specified in a notice given in accordance with
this Section), with copies to:
In the case of Seller:
Stoel Rives LLP
760 SW Ninth Avenue, Suite 3000
Portland, Oregon 97205
Facsimile:
Attn: James M. Kearney
Email:


In the case of Buyer:
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, New York 10019
Facsimile:
Attn: R. King Milling
Email:

15.    Entire Agreement. This Agreement and exhibits hereto (together with, as
between Seller and Buyer only, the Purchase Agreement and related exhibits and
schedules thereto) constitutes the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between a statement in this Agreement and a statement in the
Purchase Agreement, (i) with respect to any inconsistency as between Buyer and
Seller, the statements in the body of the Purchase Agreement shall control; and
(ii) with respect to any inconsistency as between the Escrow Agent, on the one
hand, and Buyer or Seller, on the other hand, the statements in the body of this
Agreement shall control.
16.    Successor and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Subject to Section 7(g), with respect to the Escrow Agent, no
party may assign any of its rights or obligations hereunder without the prior
written consent of the other parties hereto, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.
17.    Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
18.    Headings. The headings in this Agreement are for reference only and do
not affect the interpretation of this Agreement.
19.    Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions of this Agreement will be
effective unless explicitly set forth in writing and


10

--------------------------------------------------------------------------------





signed by the party so waiving. Except as otherwise set forth in this Agreement,
no failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Agreement will operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
20.    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, that invalidity, illegality or
unenforceability will not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
21.    Governing Law. This Agreement is governed by and shall be construed in
accordance with the internal laws of the state of Oregon without giving effect
to any choice or conflict of law provision or rule (whether of the state of
Oregon or any other jurisdiction).
22.    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.
23.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
24.    Identifying Information. To help the government fight the funding of
terrorism and money laundering activities, Federal Law requires all financial
institutions to obtain, verify, and record information that identifies each
Person who opens an account. For a non-individual Person such as a business
entity, a charity, a trust, or other legal entity, the Escrow Agent requires
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may ask to see financial


11

--------------------------------------------------------------------------------





statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation. The parties acknowledge that a portion of the identifying
information set forth herein is being requested by the Escrow Agent in
connection with the USA Patriot Act, Pub.L.107-56 (the “Act”), and each agrees
to provide any additional information requested by the Escrow Agent in
connection with the Act or any other legislation or regulation to which Escrow
Agent is subject, in a timely and reasonable manner.
25.    Optional Security Procedures. In the event funds transfer instructions,
address changes or change in contact information are given (other than in
writing at the time of execution of this Agreement), whether in writing, by
facsimile or otherwise, the Escrow Agent is authorized but shall be under no
duty to seek confirmation of such instructions by telephone call-back to the
person or persons designated on the signature blocks to the Agreement or any
other person believed by the Escrow Agent to be an authorized officer of the
parties hereto, including without limitation those persons specified on attached
Exhibit C, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be such person. The persons and telephone numbers for call-backs
may be changed only in writing actually received and acknowledged by Escrow
Agent and shall be effective only after Escrow Agent has a reasonable
opportunity to act on such changes. The Escrow Agent may request at any time a
fully executed incumbency certificate from any party, and the Escrow Agent may
rely upon the confirmation of anyone purporting to be an officer as set forth in
the incumbency certificate. Buyer and Seller agree that the Escrow Agent may at
its option record any telephone calls made pursuant to this Section. The Escrow
Agent in any funds transfer may rely solely upon any account numbers or similar
identifying numbers provided by Buyer or Seller to identify (a) the beneficiary,
(b) the beneficiary’s bank, or (c) an intermediary bank. The Escrow Agent may
apply any of the Escrow Funds for any payment order it executes using any such
identifying number, even when its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. Buyer and Seller
acknowledge that these optional security procedures are commercially reasonable.
26.    Dealings. Provided it is not done on the basis of information obtained
from Buyer or Seller through its engagement under this Agreement, and except to
the extent prohibited by applicable law, the Escrow Agent and any stockholder,
director, officer or employee of the Escrow Agent may buy, sell, and deal in any
of the securities of the Buyer or Seller and become pecuniarily interested in
any transaction in which the Buyer or Seller may be interested, and contract and
lend money to the Buyer or Seller and otherwise act as fully and freely as
though it were not Escrow Agent under this Agreement. Nothing herein shall
preclude the Escrow Agent from acting in any other capacity for the Buyer or
Seller or for any other entity. Escrow Agent understands and acknowledges that
Buyer is a publicly traded company, and agrees to maintain as confidential
information received by it from Buyer and Seller, to the extent is identified in
writing as confidential at the time of disclosure to the Escrow Agent hereunder
or that would be considered confidential by a reasonable person based on the
nature of the information and the circumstances of the disclosure, subject to
Escrow Agent’s obligations under applicable laws and regulations.


12

--------------------------------------------------------------------------------





27.    Brokerage Confirmation Waiver. Buyer and Seller acknowledge that to the
extent regulations of the Comptroller of the Currency or other applicable
regulatory entity grant either the right to receive brokerage confirmations for
certain security transactions as they occur, Buyer and Seller specifically waive
receipt of such confirmations to the extent permitted by law. The Escrow Agent
will furnish the Buyer and Seller periodic cash transaction statements that
include detail for all investment transactions made by the Escrow Agent.


[SIGNATURE PAGE FOLLOWS]






13

--------------------------------------------------------------------------------






The parties have executed this Escrow Agreement on the date first written above.
BUYER:
SENSA Holdings LLC
 




By_____________________
Name:
Title:


 
 
SELLER:
NW Natural Gas Storage, LLC




_____________________
David Weber, President


 
 
ESCROW AGENT:
U.S. Bank National Association
 


By_____________________
Name: Cheryl Nelson
Title: Vice President



[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------






Exhibit A
U.S. BANK NATIONAL ASSOCIATION
MONEY MARKET ACCOUNT AUTHORIZATION FORM
DESCRIPTION AND TERMS


The U.S. Bank Money Market account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank. Selection of this investment includes authorization to
place funds on deposit and invest with U.S. Bank.
U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366). This method applies a daily periodic rate to the principal
balance in the account each day. Interest is accrued daily and credited monthly
to the account. Interest rates are determined at U.S. Bank’s discretion, and may
be tiered by customer deposit amount.
The owner of the account is U.S. Bank as Agent for its corporate trust
customers. U.S. Bank’s corporate trust department performs all account deposits
and withdrawals. Deposit accounts are FDIC Insured per depositor, as determined
under FDIC Regulations, up to applicable FDIC limits.
U.S. BANK IS NOT REQUIRED TO REGISTER AS A MUNICIPAL ADVISOR WITH THE SECURITIES
AND EXCHANGE COMMISSION FOR PURPOSES OF COMPLYING WITH THE DODD-FRANK WALL
STREET REFORM & CONSUMER PROTECTION ACT. INVESTMENT ADVICE, IF NEEDED, SHOULD BE
OBTAINED FROM YOUR FINANCIAL ADVISOR.
AUTOMATIC AUTHORIZATION
In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account. U.S. Bank has been advised that the U.S.
Bank Money Market Account is a permitted investment under the attached agreement
and this authorization is the permanent direction for investment of the moneys
until notified in writing of alternate instructions.
Account includes existing and future sub-accounts unless otherwise directed.


[Exhibit A to Escrow Agreement]





--------------------------------------------------------------------------------






Exhibit B
Schedule of Fees for Services of
US Bank as Escrow Agent
For
NW Natural Gas Storage, LLC and [Buyer] Escrow
1010
Acceptance Fee (One Time Fee)
The acceptance fee includes the administrative review of documents, initial
set-up of the account, and other reasonably required services up to and
including the Closing. This is a one-time fee, payable at Closing.


U.S. Bank Corporate Trust Services reserves the right to refer any or all escrow
documents for legal review before execution. Legal fees (billed on an hourly
basis) and expenses for this service will be billed to, and paid by, the
customer. If appropriate and upon request by the customer, U.S. Bank Corporate
Trust Services will provide advance estimates of these legal fees.


$1,000






04460
Escrow Agent (One Time Fee)
One time administration fee for performance of the routine duties of the escrow
agent associated with the management of the account. Administration fees are
payable in advance.




$1,500



Direct Out of Pocket Expenses
 
Reimbursement of expenses associated with the performance of our duties,
including but not limited to publications, legal counsel after the initial
close, travel expenses and filing fees.


At Cost

Extraordinary Services
 
Extraordinary services are duties or responsibilities of an unusual nature,
including termination, but not provided for in the governing documents or
otherwise set forth in this schedule. A reasonable charge will be assessed based
on the nature of the service and the responsibility involved. At our option,
these charges will be billed at a flat fee or at our hourly rate then in effect.


 



[Exhibit B to Escrow Agreement]





--------------------------------------------------------------------------------





Account approval is subject to review and qualification. Fees are subject to
change at our discretion and upon reasonable advanced written notice. Fees paid
in advance will not be prorated. The fees set forth above and any subsequent
modifications thereof are part of your agreement. Finalization of the
transaction constitutes agreement to the above fee schedule, including agreement
to any subsequent changes upon reasonable written notice. In the event your
transaction is not finalized, any related out-of-pocket expenses will be billed
to you directly. Absent your written instructions to sweep or otherwise invest,
all sums in your account will remain uninvested and no accrued interest or other
compensation will be credited to the account. Payment of fees constitutes
acceptance of the terms and conditions set forth.




Dated:    __________, 2018




[Exhibit B to Escrow Agreement]





--------------------------------------------------------------------------------






Exhibit C


Authorized Representatives


The following individual(s) have been appointed as authorized representative(s),
at the date hereof, and are authorized to act on behalf of the Seller:
1.
Authorized Representative/
 
 
 
 
Specimen Signature:
 
 
 
 
[Name, Title]
 
 
 
 
 
 
 
 
Phone:
 
 
 
 
 
 
 
2.
Authorized Representative/
 
 
 
 
Specimen Signature:
 
 
 
 
[Name, Title]
 
 
 
 
 
 
 
 
Phone:
 
 
 
 
 
 
 
3.
Authorized Representative/
 
 
 
 
Specimen Signature:
 
 
 
 
[Name, Title]
 
 
 
 
 
 
 
 
Phone:
 
 



The following individual(s) have been appointed as authorized representative, at
the date hereof, and are authorized to act on behalf of the Buyer:
1.
Authorized Representative/
 
 
 
 
Specimen Signature:
 
 
 
 
[Name, Title]
 
 
 
 
 
 
 
 
Phone:
 
 
 
 
 
 
 
2.
Authorized Representative/
 
 
 
 
Specimen Signature:
 
 
 
 
[Name, Title]
 
 
 
 
 
 
 
 
Phone:
 
 
 
 
 
 
 
3.
Authorized Representative/
 
 
 
 
Specimen Signature:
 
 
 
 
[Name, Title]
 
 
 
 
 
 
 
 
Phone:
 
 



[Exhibit C to Escrow Agreement]





--------------------------------------------------------------------------------






EXHIBIT B


LICENSE AGREEMENT


This License Agreement is made as of [_____] (“Effective Date”) by and between
Northwest Natural Gas Company, an Oregon corporation (“Licensor”), and Gill
Ranch Storage, LLC, an Oregon limited liability company (“Licensee”).
Recitals:
A.    Licensor is the sole and exclusive owner of U.S. Patent No. 9,803,803,
issued October 31, 2017, entitled “System for Compressed Gas Energy Storage”
(the “Patent”);
B.    Licensee desires to acquire a royalty-free, nonexclusive and
nontransferable license under the Patent to make and use a system and methods
for compressed-gas energy storage; and
C.    Licensor has the power and authority to grant to Licensee such a license.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this License Agreement, the parties to this License Agreement agree as
follows:
1.
License.

(a)    Licensor hereby grants to Licensee, upon and subject to all the terms and
conditions of this License Agreement, a royalty-free, nonexclusive license under
the Licensed Patents to make and use the systems and methods embodying the
invention(s) claimed in the Licensed Patents at the Licensed Facility (the
“Licensed System”) for the Term of this License Agreement.
(b)    As used in this License Agreement, the “Licensed Patents” shall mean the
following:
(i)    The Patent;
(ii)    Any patents that shall issue directly from any divisional, continuation,
or substitute U.S. patent application that claims priority to the Patent,
excluding continuation-in-part applications except as provided in Section 5(d)
below;
(iii)    Any patent made subject to this License Agreement under Section 5(d)
below; and
(iv)    Any reissues or reexaminations of the above-described patents.
(c)    As used in this License Agreement, the “Licensed Facility” shall mean the
facility known as Gill Ranch Gas Storage Project, located off California Highway
180 between Fresno, California and Mendota, California.





--------------------------------------------------------------------------------





(d)
Licensee may not grant sublicenses under this License Agreement.

2.
Term.

This License Agreement shall be effective as of the Effective Date and shall
expire simultaneously with the expiration of the longest-lived patent or the
rejection or abandonment beyond further appeal of the last-remaining patent
application comprised within the Licensed Patents, whichever occurs later,
unless sooner terminated by the parties under the terms of this License
Agreement. The previous sentence defines the “Term”, as used in this License
Agreement.
3.
Recordkeeping.

All books and records relative to Licensee’s prosecution of patent applications
pursuant to Section 4(b) or its obligations under Section 4(b), Section 5(d),
Section 6, Section 10, and Section 11(d) of this License Agreement shall be
maintained and made accessible to Licensor for inspection at a location in the
United States for at least five years after termination of this License
Agreement.
4.
Intellectual Property Prosecution.

(a)    Starting on the Effective Date, all patent applications comprised within
the Licensed Patents shall be prosecuted to issuance or final rejection by
Licensor at Licensor’s cost and expense. Any taxes, annuities, working fees,
maintenance fees, and/or renewal and extension charges with respect to each
patent application and patent subject to this License Agreement shall be
punctually paid by Licensor.
(b)    Notwithstanding Section 4(a) above, starting on the Effective Date, all
patents and patent applications made subject to this License Agreement under
Section 5(d) below may, at Licensee’s sole discretion, be prosecuted to issuance
or final rejection by Licensee at Licensee’s cost and expense. Any taxes,
annuities, working fees, maintenance fees, and/or renewal and extension charges
with respect to each such patent application and patent may, at Licensee’s sole
discretion, be punctually paid by Licensee. For clarity, neither Licensee nor
Licensor shall be required to (i) prosecute any such patent applications made
subject to this License Agreement under Section 5(d) or (ii) pay any such taxes,
annuities, working fees or the like with respect to any such patent application
or patent, provided that should Licensee exercise its discretion under this
Section 4(b) to either not prosecute to issuance or final rejection any patent
or patent application or not punctually pay any tax, annuity, working fee,
maintenance fee and/or renewal and extension charges, Licensee shall provide
Licensor with notice of that decision not less than 30 days before the deadline
to take such action.
5.
Warranties and Obligations.

(a)    Licensor represents and warrants that it is the owner of the entire
right, title, and interest in and to the Licensed Patents; that it has the right
and power to grant the licenses granted herein; and that there are no other
agreements with any other party in conflict with such grant.


Exhibit B – Page 2





--------------------------------------------------------------------------------





(b)    Licensor further represents and warrants that there are no actions for
infringement against Licensor with respect to systems and methods it uses
embodying the invention of the Licensed Patents anywhere in the world.
(c)    Licensor shall not be responsible for the construction, operation, or
upkeep of the Licensed System and will not bear any costs associated therewith.
(d)    In the event that Licensee shall develop any improvement to the apparatus
claimed in the Licensed Patents, and later incorporate it into an improved or
modified system or method by Licensee, such improvement (i) becomes, upon
incorporation into an improved system or method, the property of Licensor and
subject to this License Agreement, and (ii) shall be promptly disclosed to
Licensor by Licensee. Licensee hereby agrees to execute any and all documents
necessary to perfect Licensor’s rights in such improvements.
6.
Marking and Samples.

Licensee shall fully comply with the patent marking provisions of the
intellectual property laws of the United States, including 35 U.S.C. § 287(a).
7.
Termination.

The following termination rights are in addition to the termination rights that
may be provided elsewhere in this License Agreement:
(a)    Immediate Right of Termination. Licensor shall have the right to
immediately terminate this License Agreement by giving written notice to
Licensee in the event that Licensee does any of the following:
(i)    Files a petition in bankruptcy or is adjudicated as bankrupt or
insolvent, or makes an assignment for the benefit of creditors or an arrangement
pursuant to any bankruptcy law, or if Licensee discontinues or dissolves its
business or if a receiver is appointed for Licensee or for Licensee’s business
and such receiver is not discharged within 60 days; or
(ii)    Attempts to transfer or assign its rights and obligations under this
License Agreement, except as expressly provided in this License Agreement.
(b)    Right to Terminate Upon Notice. Either party may terminate this License
Agreement upon 30 days’ advance written notice to the other party in the event
of a breach of any material provision of this License Agreement by the other
party, provided that, during the 30-day period, the breaching party fails to
cure such breach.


Exhibit B – Page 3





--------------------------------------------------------------------------------





8.
Post-Termination Rights.

Upon expiration or termination of this License Agreement, Licensee shall
thereafter immediately, except for reason of termination because of expiration
or a declaration of patent invalidity, cease all further use of the Licensed
Patents and all rights granted to Licensee under this License Agreement shall
forthwith terminate and immediately revert to Licensor.
9.
Infringements.

(a)    Licensor shall have the sole and exclusive right, in its discretion, to
institute and prosecute lawsuits against third persons for infringement of the
Licensed Patents. Licensee shall not be entitled to any sums recovered in such
lawsuits, whether such sums are recovered by judgment, settlement or otherwise.
(b)    Licensee agrees to fully cooperate with Licensor in the prosecution of
any such suit against a third party and shall, as reasonably requested, execute
papers, testify on matters, and otherwise cooperate as reasonably requested for
the prosecution of any such lawsuit. Licensor shall reimburse Licensee for the
reasonable expenses incurred by Licensee as a result of such cooperation.
10.
Publicity and Confidentiality.

(a)    For purposes of this License Agreement, “Confidential Information” shall
mean any confidential technical data, trade secret, know-how or other
confidential information related to the Licensed System disclosed by any party
hereunder in writing, orally, or by drawing or other form and which shall be
marked by the disclosing party as “Confidential” or “Proprietary.” If such
information is disclosed orally, or through demonstration, to be deemed
Confidential Information, it must be specifically designated as being of a
confidential nature at the time of disclosure and reduced in writing and
delivered to the receiving party within five business days of such disclosure.
(b)    Notwithstanding the foregoing, Confidential Information shall not include
information which: (i) is known to the receiving party at the time of disclosure
or becomes known to the receiving party without breach of this License
Agreement; (ii) is or becomes publicly known through no wrongful act of the
receiving party or any subsidiary of the receiving party; (iii) is rightfully
received from a third party without restriction on disclosure; (iv) is
independently developed by the receiving party or any subsidiary; (v) is
furnished to any third party by the disclosing party without restriction on its
disclosure; (vi) is approved for release upon a prior written consent of the
disclosing party; or (vii) is disclosed pursuant to judicial order, requirement
of a governmental agency or by operation of law.
(c)    The receiving party agrees that it will not disclose any Confidential
Information to any third party and will not use Confidential Information of the
disclosing party for any purpose other than for the performance of the rights
and obligations hereunder during the term of this License Agreement and for a
period of 5 years thereafter, without the prior written consent of the
disclosing party. The receiving party further agrees that Confidential
Information shall remain the sole property


Exhibit B – Page 4





--------------------------------------------------------------------------------





of the disclosing party and that it will take all reasonable precautions to
prevent any unauthorized disclosure of Confidential Information by its
employees. No license shall be granted by the disclosing party to the receiving
party with respect to Confidential Information disclosed hereunder unless
otherwise expressly provided herein.
(d)    Upon the request of the disclosing party, the receiving party will
promptly return all Confidential Information furnished hereunder and all copies
thereof.
(e)    The parties agree that all publicity and public announcements concerning
the formation and existence of this License Agreement shall be jointly planned
and coordinated by and among the parties. Neither party shall disclose any of
the specific terms of this License Agreement to any third party without the
prior written consent of the other party, which consent shall not be withheld
unreasonably. Notwithstanding the foregoing, any party may disclose information
concerning this License Agreement as required by the rules, orders, regulations,
subpoenas or directives of a court, government or governmental agency, after
giving prior notice to the other party.
(f)    If a party breaches any of its obligations with respect to
confidentiality and unauthorized use of Confidential Information hereunder, the
non-breaching party shall be entitled to equitable relief to protect its
interest therein, including but not limited to injunctive relief, as well as
money damages.
11.
Indemnity; Insurance.

(a)    Licensee shall defend, indemnify and hold Licensor, its affiliates and
respective successors and permitted assigns, and their respective shareholders,
members, partners (general and limited), officers, directors, managers,
employees, agents and representatives, and each of their heirs, executors,
successors and assigns (collectively, “Licensor Parties”) harmless from and
against all costs, expenses, and losses (including reasonable attorney fees and
costs) incurred through claims of third parties based on making or using the
Licensed System; provided, however for clarity, that Licensee shall have no
liability for third party claims that use of the Licensed Patents infringes the
rights of such third party.
(b)    Licensor shall defend, indemnify and hold Licensee, its affiliates and
respective successors and permitted assigns, and their respective shareholders,
members, partners (general and limited), officers, directors, managers,
employees, agents and representatives, and each of their heirs, executors,
successors and assigns harmless from and against costs, expenses, and losses
(including reasonable attorney fees and costs) incurred through claims of third
parties based on a breach by Licensor of any representation and warranty made in
this License Agreement, including, for clarity, any third party claims that use
of the Licensed Patents infringes the rights of such third party.


Exhibit B – Page 5





--------------------------------------------------------------------------------





(c)    NEITHER LICENSOR NOR LICENSEE HAS ANY LIABILITY FOR, AND EACH PARTY
HEREBY WAIVES ANY RIGHT TO RECOVER FROM THE OTHER PARTY OR ANY OF ITS OWNERS,
OFFICERS OR AFFILIATES, PUNITIVE, INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL
AND OTHER INDIRECT DAMAGES (INCLUDING LOST PROFITS) ARISING IN CONNECTION WITH
OR WITH RESPECT TO THIS LICENSE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR
OTHERWISE. FOR THE AVOIDANCE OF DOUBT, THIS SECTION 11(C) SHALL NOT PREVENT ANY
PARTY FROM SEEKING INDEMNIFICATION HEREUNDER FOR CLAIMS OF THIRD PARTIES FOR
DAMAGES THAT ARE PUNITIVE, INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR
INDIRECT IN NATURE (INCLUDING LOST PROFITS).
(d)    Upon commencing operation of the Licensed System and for the remainder of
the Term, and at Licensee’s sole expense, (i) Licensee shall obtain and maintain
for itself customary commercial general liability insurance, covering bodily
injury and property damage, written on an occurrence basis by a company or
companies authorized to do business in the State of California, (ii) Licensor
Parties shall be named additional insureds by endorsement on such policy,
(iii) the policy and the additional insured coverage for Licensor Parties shall
be endorsed to be primary and non-contributory with any insurance maintained by
Licensor Parties and must provide additional insured status for Licensor Parties
during the entire period, and (iv) upon the written request of Licensor,
Licensee will provide Licensor with evidence of such insurance.
12.
Notice.

All communications provided for hereunder shall be in writing and shall be
deemed to be given when delivered in person or by private courier with receipt,
when emailed and received (if received before 5:00 p.m. Pacific time on a
business day and otherwise, on the next succeeding business day), and in either
case only if such emailed communication is also sent no later than the next
business day by overnight delivery by private courier, or five days after being
deposited in the United States mail, first-class, registered or certified,
return receipt requested, with postage paid and,
If to Licensor:
NW Natural
220 NW 2nd Avenue
Portland, Oregon 97209
Attention: MardiLyn Saathoff
Email:








Exhibit B – Page 6





--------------------------------------------------------------------------------





If to Licensee, C/O:
SENSA Holdings LLC
10000 Memorial Drive, Suite 200
Houston, TX 77024
Attention: Jack Bellinger, General Counsel
Email:
and
SENSA Holdings LLC
667 Madison Ave # 5
New York, NY 10065
Attn: John Rigas
Email:


or to such other address as any such party shall designate by written notice to
the other party hereto.
13.
Governing Law; Consent to Jurisdiction.

This License Agreement and the rights and duties of the parties hereunder shall
be governed by, and construed in accordance with, the laws of the State of
Oregon without giving effect to any conflict of law provision. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the United
States District Court for the District of Oregon and the courts of the State of
Oregon sitting in Multnomah County, Oregon and, and the appropriate appeals
courts therefrom, for the purposes of any suit, action or other proceeding
arising out of this License Agreement or any transaction contemplated hereby.
Each of the parties hereto further agrees that service of any process, summons,
notice or document by United States registered mail to such party’s respective
address set forth under Section 12 above shall be effective service of process
for any action, suit or proceeding in Oregon with respect to any matters to
which it has submitted to jurisdiction as set forth above in the immediately
preceding sentence. Each of the parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this License Agreement or the transactions contemplated hereby in
(a) the courts of the State of Oregon sitting in Multnomah County, Oregon, or
(b) the United States District Court for the District of Oregon and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
14.
Non-Assignability.

This License Agreement shall inure to the benefit of and be binding on the
parties hereto and their respective successors and permitted assigns. This
License Agreement shall not be assigned by Licensee without the express prior
written consent of Licensor, in its sole discretion; provided, however, that
Licensee shall be entitled to assign this License Agreement to any purchaser of
Licensee’s interest in the Licensed Facility if (i) Licensee obtains Licensor’s
prior written consent,


Exhibit B – Page 7





--------------------------------------------------------------------------------





which consent shall not be unreasonably withheld, and (ii) the purchaser assumes
in writing Licensee’s obligations under this License Agreement. Any attempted
assignment in violation of this Section 14 shall be null and void, and in no
event shall any assignment or transfer hereunder serve to release or discharge
Licensee from any of its duties and obligations hereunder, unless expressly
released, in writing, by Licensor.
15.
Waiver.

No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and executed by the party so waiving. Except as
provided in the preceding sentence, no action taken pursuant to this License
Agreement, including without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein, and in any documents delivered or to be delivered
pursuant to this License Agreement. The waiver by any party hereto of a breach
of any provision of this License Agreement shall not operate or be construed as
a waiver of any subsequent breach.
16.
Severability.

If any provision of this License Agreement shall be declared by any court of
competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this License Agreement shall not be affected and shall remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated hereby is not affected in any adverse manner to either
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this License Agreement so as to effect the original intent
of the parties as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the extent possible.
17.
Counterparts.

This License Agreement may be executed in any number of counterparts (including
by means of electronic transmission in portable document format (pdf)), each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.
18.
Entire Agreement.

This License Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof. This License Agreement may be
amended, supplemented or otherwise modified only by a written instrument
executed by each of the parties hereto. This License Agreement shall take
precedence over any previous agreements between the parties hereto which may
conflict with this License Agreement.


[SIGNATURE PAGE FOLLOWS]




Exhibit B – Page 8





--------------------------------------------------------------------------------






The parties have executed this License Agreement to be duly executed as of the
Effective Date.
NORTHWEST NATURAL GAS COMPANY


By:
 
 
Name:
 
 
Title:
 





GILL RANCH STORAGE, LLC


By:
 
 
Name:
 
 
Title:
 












--------------------------------------------------------------------------------






EXHIBIT C


ASSIGNMENT OF LLC INTERESTS
IN GILL RANCH STORAGE, LLC


This Assignment of LLC Interests (this “Assignment”) is made as of [_______], by
NW Natural Gas Storage, LLC, an Oregon limited liability company (“Assignor”),
in favor of SENSA Holdings LLC, a Delaware limited liability company
(“Assignee”).


RECITALS


WHEREAS, Assignor owns all of the issued and outstanding limited liability
company interests (the “Assigned LLC Interests”) of Gill Ranch Storage, LLC, an
Oregon limited liability company (the “Company”);


WHEREAS, Assignor and Assignee have entered into a Purchase and Sale Agreement,
dated June 20, 2018, (the “Purchase Agreement”) whereby Assignor has agreed to
sell to Assignee and Assignee has agreed to purchase all of the issued
outstanding limited liability company interests in Company; and


WHEREAS, Assignor is the sole member of the Company and has agreed to sell and
assign the Assigned LLC Interests to Assignee pursuant to the terms of the
Purchase Agreement.


AGREEMENTS


Section 1.    Definitions. Capitalized terms used but not defined in this
Assignment shall have the respective meanings assigned to such terms in the
Purchase Agreement.
Section 2.    Assignment and Assumption. Subject to the Purchase Agreement and
effective immediately, Assignor does hereby irrevocably SELL, ASSIGN, CONVEY,
TRANSFER AND DELIVER to Assignee all right, title and interest in, to, of and
under the Assigned LLC Interests, and Assignee hereby accepts such assignment
and assumes all right, title and interest in, to, of and under the Assigned LLC
Interests.
Section 3.    Terms of the Purchase Agreement. This Assignment is delivered
pursuant to, and is hereby made subject to, the terms and conditions of the
Purchase Agreement. The Parties acknowledge and agree that the representations,
warranties, covenants, agreements and indemnities contained in the Purchase
Agreement shall not be superseded hereby but shall remain in full force and
effect to the full extent provided therein and in accordance with the terms
thereof. In the event of any conflict or inconsistency between the terms of the
Purchase Agreement and the terms hereof, the terms of the Purchase Agreement
shall govern.





--------------------------------------------------------------------------------





Section 4.    Governing Law; Consent to Jurisdiction.
(a)    Governing Law. This Assignment and the rights and duties of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of California without giving effect to any conflict of law provision.
(b)    Consent to Jurisdiction. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the United States District Court for the
District of Oregon, the courts of the State of Oregon sitting in Multnomah
County, Oregon, the United States District Court for the Southern District of
Texas, and the courts of the State of Texas sitting in Harris County, Texas, and
the appropriate appeals courts therefrom (collectively the “Approved Courts”),
for the purposes of any suit, action or other proceeding arising out of this
Assignment or any transaction contemplated hereby; provided, however, that
(i) if Assignor desires to file any such suit, action or other proceeding
against Assignee, then Assignor shall only do so in the United States District
Court for the Southern District of Texas or the courts of the State of Texas
sitting in Harris County, Texas, and (ii) if Assignee desires to file any such
suit, action or other proceeding against Assignor, then Assignee shall only do
so in the United States District Court for the District of Oregon or the courts
of the State of Oregon sitting in Multnomah County, Oregon. Subject to the
preceding sentence, each of the parties hereto irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Assignment or the transactions contemplated hereby in the
Approved Courts and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Each of the parties hereto further agrees that service of any process, summons,
notice or document by United States registered mail to such party’s respective
address set forth in Section 6 hereof shall be effective service of process for
any action, suit or proceeding with respect to any matters to which it has
submitted to jurisdiction as set forth above in the immediately preceding
sentence.
Section 5.    Amendment. This Assignment may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of the
Parties.
Section 6.    Notices. All communications provided for hereunder shall be in
writing and shall be deemed to be given when delivered in person or by private
courier with receipt, when emailed and received (if received before 5:00 p.m.
Pacific time on a Business Day and otherwise, on the next succeeding Business
Day), and in either case only if such emailed communication is also sent no
later than the next Business Day by overnight delivery by private courier, or
five days after being deposited in the United States mail, first-class,
registered or certified, return receipt requested, with postage paid and,





--------------------------------------------------------------------------------





If to Assignor:
NW Natural Gas Storage, LLC
220 NW 2nd Avenue
Portland, Oregon 97209
Attention: MardiLyn Saathoff
Email:


with a copy (which shall not itself constitute notice) to:


Stoel Rives LLP
760 SW Ninth Avenue, Suite 3000
Portland, Oregon 97205
Attention: James M. Kearney and Eric L. Martin
Email:
If to Assignee:
SENSA Holdings LLC
10000 Memorial Drive, Suite 200
Houston, TX, 77024
Attention: Jack Bellinger, General Counsel
Email:


and
SENSA Holdings LLC
667 Madison Ave # 5
New York, NY 10065
Attn: John Rigas
Email:


with a copy (which shall not itself constitute notice) to:
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, New York 10019
Attn: R. King Milling
Email:
or to such other address as any such party shall designate by written notice to
the other party hereto.
Section 7.    Counterparts. This Assignment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and





--------------------------------------------------------------------------------





the same agreement. A signed copy of this Assignment delivered by electronic
mail or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Assignment.


[SIGNATURE PAGE FOLLOWS]













--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Assignment to be signed as
of the date first set forth above.


ASSIGNOR:


NW NATURAL GAS STORAGE, LLC


By:
 
 
Name:
David Weber
 
Title:
President












--------------------------------------------------------------------------------






EXHIBIT D


TRANSITION SERVICES AGREEMENT
This Transition Services Agreement (this “Agreement”), dated as of [●] (the
“Effective Date”), is entered into by and between NW Natural Gas Storage, LLC,
an Oregon limited liability company, on behalf of itself and its Affiliates
(“Seller”), and SENSA Holdings LLC, a Delaware limited liability company
(“Buyer”) and its subsidiary Gill Ranch Storage, LLC, an Oregon limited
liability company (the “Company”). Seller, Buyer and the Company are referred to
herein as the “Parties” and each as a “Party”.
WHEREAS, Buyer and Seller have entered into that certain Purchase and Sale
Agreement, dated as of June 20, 2018 (the “Purchase Agreement”), pursuant to
which Buyer is purchasing one hundred percent (100%) of the limited liability
company interests in the Company;
WHEREAS, in connection with the Purchase Agreement, and pursuant to the terms
and subject to the conditions of this Agreement, Buyer desires for Seller to
provide (or cause to be provided), and Seller is willing to provide (or cause to
be provided) to the Company, certain transition services as described herein;
and
WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings ascribed to them in the Purchase Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties agree as follows:
ARTICLE 1
TRANSITION SERVICES
1.1    Provision of Services. Pursuant to the terms and subject to the
conditions of this Agreement, Seller shall provide, or cause to be provided, to
the Company, the transition services described in attached Schedule A
(collectively, the “Transition Services”).
1.2    Adjustments to Services. From time to time during the term of this
Agreement, Buyer and the Company may request in writing that Seller terminate,
no sooner than thirty (30) days after receipt of such notice (unless sooner as
agreed to by Seller), any portion of the Transition Services, in which event the
Fees payable under Section 2.1 shall be reduced accordingly to account for such
terminated portion of the Transition Services. Seller shall not subsequently be
required to increase or reinstate Transition Services that have been so
terminated.
1.3    Third Party Service Providers. Buyer and the Company understand that some
of the Transition Services may be provided to the Company by third party service
providers and licensors (collectively, “Third Party Service Providers”) under
contracts between such Third Party Service Providers, on the one hand, and
Seller, on the other hand, or consist of Third Party Services Providers


1





--------------------------------------------------------------------------------





permitting Seller to continue to use software licensed from such Third Party
Service Providers that Seller used prior to the Effective Date; provided,
however, that Seller shall obtain the prior written consent of Buyer to hire any
Third Party Service Providers (but excluding software from Third Party Service
Providers in use by Seller on the Effective Date). The Parties shall each
cooperate in good faith to obtain on favorable terms any consents, licenses or
approvals of Third Party Service Providers that are necessary for Seller to
provide the Transition Services, or for the Company to receive such services. In
the event any fees or other costs are required by a Third Party Service Provider
to be paid in connection with such consents, licenses or approvals, Buyer shall
either (x) pay, or cause the Company after the Closing to pay, the fee or (y)
terminate the affected service in lieu of paying the fee.
1.4    Performance Standards. Seller shall provide the Transition Services, with
no less than the degree of care, skill, quality and timeliness, in all material
respects, as Seller has historically provided to the Business during the twelve
(12) months prior to the Closing. Except as specified in this Agreement, Seller
makes no warranties, representations or conditions of any kind, express or
implied, with respect to any Transition Services provided under this Agreement
and Seller hereby disclaims all such warranties. Seller Indemnified Parties
shall not be liable to Buyer or the Company for any error of judgment or mistake
of fact or for any losses incurred by Buyer or the Company in connection with
matters to which this Agreement relates, except that, as provided in Section
3.1, Seller shall be liable for losses resulting from its breach of this
Agreement, gross negligence, intentional misconduct or fraud in the provision of
Transition Services under this Agreement.
1.5    Buyer Obligations. In addition to Buyer’s and the Company’s
responsibilities contained elsewhere in this Agreement, Buyer and the Company
shall (i) reasonably cooperate with Seller, (ii) provide such reasonable
assistance, access to systems and facilities, and information, as well as timely
approvals, as Seller may reasonably request in connection with the performance
of Seller’s obligations hereunder, and (iii) use commercially reasonable efforts
to cause other service providers or contractors retained by Buyer or the Company
to cooperate with Seller in connection with the performance of Seller’s
obligations hereunder.
1.6    Status of Parties. Nothing contained herein shall be deemed to create a
partnership or agency relationship between (i) Seller and (ii) Buyer and/or the
Company. Seller (and any Third Party Service Providers) shall act as independent
contractors in the performance of the Transition Services. Buyer and the Company
shall not be considered an employer or joint employer of any of Seller’s or its
Affiliates’ personnel performing any of the Transition Services, and neither
Seller nor its service providers shall be considered an employer or joint
employer of any of Buyer’s or the Company’s personnel performing or otherwise
involved in the Transition Services. Each of (i) Buyer and the Company and (ii)
Seller (and their respective service providers) shall be solely responsible for
and assume all liability for the safety and supervision of their respective
employees, agents, representatives and subcontractors in connection with the
provision of the Transition Services; provided, however, that Buyer and the
Company shall be responsible for ensuring the that Facility is maintained in
accordance in all material respects with all applicable safety Laws. Neither
Party shall have the authority or power to bind the other or to contract in the
name of, or create a liability against, the other Party in any way or for any
purpose. Neither Party shall have any obligation to


2





--------------------------------------------------------------------------------





provide workers compensation insurance, unemployment insurance, or any employee
benefits of any nature for the other Party or any of the other Party’s employees
or contractors.
1.7    Relationship Managers.
(a)    Seller shall appoint one or more relationship managers reasonably
acceptable to Buyer to manage the relationship established by this Agreement
(the “Seller Relationship Manager(s)”) who will (i) have overall managerial
responsibility for acting, coordinating and facilitating the performance of the
Transition Services in accordance with the terms of this Agreement; and (ii)
serve as Seller’s primary liaison with the Buyer Relationship Manager. The
Seller Relationship Manager(s) shall initially be the individual(s) set forth on
attached Schedule B.
(b)    Buyer shall appoint a relationship manager reasonably acceptable to
Seller to manage the relationship established by this Agreement (the “Buyer
Relationship Manager” and together with the Seller Relationship Manager(s), the
“Relationship Managers” and each a “Relationship Manager”) who will (i) have
overall managerial responsibility for acting, coordinating and facilitating
Buyer’s receipt of the Transition Services and the performance of Buyer’s
obligations under this Agreement in accordance with the terms of this Agreement;
and (ii) serve as Buyer’s primary liaison with the Seller Relationship
Manager(s) (but, for purposes of clarification, not the sole liaison of Buyer,
the Company or their respective employees with Seller or its employees or
subcontractors). The Buyer Relationship Manager shall initially be as set forth
on attached Schedule C.
(c)    The Relationship Managers shall generally be available as reasonably
necessary to coordinate the provision of Transition Services. The Relationship
Managers will make themselves available to meet at such times as determined by
the Relationship Managers to discuss the Transition Services being provided, any
problems with the Transition Services or charges and any proposed modifications
or of this Agreement, but in no event less often than once per month (unless
otherwise agreed by the Relationship Managers). Each Party may from time to time
replace its Relationship Manager with another Relationship Manager reasonably
acceptable to the other Party.
1.8    Force Majeure. In the event Seller is wholly or partially prevented from
providing all or any portion of the Transition Services, or if the provision of
Transition Services is interrupted, restricted or suspended, in each case by
reason of any cause beyond its reasonable control, including (to the extent
meeting the foregoing requirements) riots, epidemics, severe weather, fire,
flood, war, acts of terrorism, acts of God, embargoes, work stoppages, labor
disputes, strikes, boycott, shortage or unavailability of supplies, or Law (each
a “Force Majeure Event”), Seller shall not be in default for any delay in
performance or non-performance caused by such Force Majeure Event, and Seller’s
obligation with respect to such performance shall be postponed or cancelled, as
the case may be, for such time as its performance is prevented, restricted,
interrupted or suspended as a result of such Force Majeure Event; provided that,
in the event the Transition Services are not wholly and permanently prevented,
Seller shall use commercially reasonable efforts to avoid or remove such causes
of non-performance and shall resume performance hereunder promptly following the
removal of such causes. As soon as reasonably practicable, Seller will give
notice to Buyer upon learning of any Force Majeure Event affecting its
obligations under this Agreement and its reasonable


3





--------------------------------------------------------------------------------





estimate of the expected duration of the associated delay. Buyer and the Company
shall not be required to pay Fees for Transition Services that are not provided
by Seller during the pendency of any Force Majeure Event; provided, however,
that Buyer and the Company shall be required to pay Fees for Seller’s
commercially reasonable efforts to avoid or remove such causes of
non-performance.
ARTICLE 2
COMPENSATION; POST-CLOSING TRUE-UP PAYMENTS
2.1    Fees; Billing. Buyer and the Company shall pay to Seller the applicable
fees for the Transition Services set forth in attached Schedule A (the “Fees”)
plus any applicable sales and use Taxes thereon. In addition, Buyer or the
Company shall reimburse Seller for all reasonable out-of-pocket costs and
expenses incurred by Seller’s employees, including travel or lodging expenses,
required in connection with the performance of the Transition Services (“Seller
Expenses”), so long as Seller delivers to Buyer and the Company reasonable
documentation (i.e., receipts) in support of such Seller Expenses. Except as
otherwise set forth in attached Schedule A, the Fees and Seller Expenses shall
be invoiced by Seller in arrears on a monthly basis, which invoices shall
include reasonable documentation of Seller Expenses. Fees are due within thirty
(30) days of the date of receipt of such invoice. Subject to the terms of this
ARTICLE 2, any portion of an undisputed invoice not paid within such thirty (30)
day period shall accrue interest at the rate of one percent (1%) per month or,
with respect to Third Party Service Providers, such interest rate as provided in
Seller’s agreement with the applicable Third Party Service Provider (the
“Applicable Rate”).
2.2    Billing Disputes. If (a) Buyer and the Company believe that all or any
portion of an invoice is not payable under this Agreement, or (b) Buyer and the
Company otherwise determine that Buyer and the Company have been charged Fees or
Seller Expenses not due under or otherwise in breach of the terms of this
Agreement, Buyer and the Company shall, within thirty (30) days following
receipt of such invoice or discovery of such failure or breach, as applicable,
pay the portion of such invoice that Buyer and the Company do not dispute and
give written notice to Seller of the disputed amount (a “Disputed Amount”) and
the basis on which Buyer disputes such Disputed Amount. If all or any portion of
the Disputed Amount is determined to have been due to Seller, then Buyer and the
Company shall pay to Seller the amount so due together with interest thereon at
the Applicable Rate. If all or any portion of amounts paid by Seller are
determined to have been overpaid by Buyer, then Seller shall refund to Buyer and
the Company the amount overpaid by Buyer and the Company, together with interest
on such amount at the Applicable Rate. Each Party shall bear its own costs and
expenses associated with the resolution of any dispute.
ARTICLE 3
INDEMNIFICATION
3.1    Indemnification.
(a)    Buyer and the Company shall indemnify, defend and hold Seller Indemnified
Parties harmless from and against any and all Damages incurred or suffered by
any of them relating to or arising out of any Action or other legal proceeding
made or brought by any Person who is not a Party to this Agreement or an
Affiliate of a Party to this Agreement or a Representative of the


4





--------------------------------------------------------------------------------





foregoing (each, a “Third Party Claim”) in connection with or relating to
(i) Buyer’s or the Company’s breach of any of its obligations under this
Agreement, (ii) Buyer’s or the Company’s gross negligence, intentional
misconduct or fraud, or (iii) arising from or in connection with the Transition
Services, except in each case to the extent such Damages arise out of a Third
Party Claim for which Buyer Indemnified Parties are entitled to indemnity under
Section 3.1(b).
(b)    Seller shall indemnify, defend and hold Buyer Indemnified Parties
harmless from and against any and all Damages incurred or suffered by any of
them relating to or arising out of any Third Party Claim in connection with or
relating to (i) Seller’s breach of any of its obligations under this Agreement
or (ii) Seller’s gross negligence, intentional misconduct or fraud, except in
each case to the extent such Damages arise out of a Third Party Claim for which
Seller Indemnified Parties is entitled to indemnity under Section 3.1(a).
(c)    Indemnification hereunder for any Third Party Claim shall be governed by
the procedures described in Section 9.2(e) and (f), Section 9.3(e) and (f), and
Section 9.4(a) of the Purchase Agreement, which are incorporated herein by
reference mutatis mutandis.
(d)    The Parties acknowledge and agree that their sole and exclusive remedy
with respect to any and all Third Party Claims shall be pursuant to the
indemnification provisions set forth in this Section 3.1.
3.2    Limitation of Liability and Warranties. Notwithstanding anything to the
contrary contained in this Agreement or the Purchase Agreement, Seller’s maximum
cumulative liability to Buyer and the Company for breach of this Agreement or
otherwise with respect to the Transition Services (including Section 3.1) shall
be an amount equal to the amount of Fees paid during the Service Period, except
to the extent liability arises out of Seller’s gross negligence, intentional
fraud or willful misconduct. Moreover, neither Party shall be liable to the
other Party for punitive, consequential, special, indirect or incidental damages
(including damages for loss of business reputation or opportunity or business
interruption) arising from or relating to any claim made under this Agreement or
regarding the provision of or the failure to provide the Transition Services,
other than to the extent the liability arises out of a Party’s gross negligence,
intentional fraud or willful misconduct.
ARTICLE 4
TERM
4.1    Term. Unless this Agreement is earlier terminated pursuant to Section
4.2, Seller shall cause the Transition Services to be provided commencing on the
Closing Date and continuing for a period of eighteen (18) months, subject to
earlier termination pursuant to Section 1.2 (the “Service Period”). This
Agreement shall expire at the end of the Service Period or such earlier date
upon which all Transition Services are terminated pursuant to Section 1.2 or
this Agreement is terminated pursuant to Section 4.2 (the “Expiration Date”).
Buyer and the Company shall use commercially reasonable efforts to end its need
for Transition Services, in whole and in part, as soon as reasonably
practicable.


5





--------------------------------------------------------------------------------





4.2    Early Termination.
(a)    Buyer Right of Termination. Buyer may terminate this Agreement for any
reason and at any time prior to the Expiration Date on not less than thirty (30)
days’ prior written notice to Seller (or such longer period as required under
any applicable Third Party Service Provider Contract). Buyer and the Company
shall be solely responsible for any termination fee payable by Seller or its
Affiliates under any Third Party Service Provider Contract due to such early
termination and shall promptly pay or reimburse Seller, as applicable, for any
such fee following receipt of written notice thereof.
(b)    Seller Right of Termination. Seller may terminate this Agreement prior to
the Expiration Date upon Buyer’s or the Company’s breach in any material respect
of any of its obligations under this Agreement, which (i) breach of a payment
obligation is not cured within ten (10) days after Buyer’s and the Company’s
receipt of written notice of non-payment by Seller and (ii) breach of a
non-payment obligation (if curable) is not cured within thirty (30) days of
Buyer’s and the Company’s receipt of written notice by Seller, setting forth in
reasonable detail the breach in question; provided, however, that for the
avoidance of doubt, Buyer’s and the Company’s failure to pay any amount due
hereunder that is subject to a good faith dispute by Buyer and the Company
pursuant to Section 2.2 shall not be deemed to be a breach of Buyer’s and the
Company’s obligations hereunder.
(c)    Termination Notices. Any termination notice delivered hereunder shall
specify the effective date of such termination.
(d)    Effect of Termination. Upon termination or expiration of this Agreement:
(i) Seller shall have no further obligation to provide the Transition Services;
and (ii) Buyer and the Company shall have no further obligation to make payments
in respect of any period following such expiration or termination except for
amounts due and owing for Fees and Seller Expenses relating to any Transition
Services rendered prior to such expiration or termination; provided that, for
the avoidance of doubt, the provisions of ARTICLE 3 and ARTICLE 5 shall survive
the expiration or termination of this Agreement.
ARTICLE 5
MISCELLANEOUS
5.1    Notices. Formal legal notices under this Agreement between the Parties
shall be in writing and shall be given in accordance with Section 11.1 of the
Purchase Agreement with notices to the Company being sent to the Buyer’s address
under Section 11.1 of the Purchase Agreement.
5.2    Assignment. No Party shall assign this Agreement, or any rights,
interests or obligations hereunder, without the prior written consent of the
other Party, in its sole discretion, and any attempted assignment without such
consent shall be null and void. Subject to the foregoing, this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.


6





--------------------------------------------------------------------------------





5.3    Rights of Third Parties. Except for the provisions of ARTICLE 3, which
are intended to be enforceable by the Persons respectively referred to therein,
nothing expressed or implied in this Agreement is intended or shall be construed
to confer upon or give any Person, other than the Parties, any right or remedies
under or by reason of this Agreement.
5.4    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Any facsimile or electronic copies hereof or
signature hereon shall, for all purposes, be deemed originals.
5.5    Entire Agreement. This Agreement (together with all schedules attached
hereto) and the Purchase Agreement constitute the entire agreement among the
Parties and supersede any other agreements, whether written or oral, that may
have been made or entered into by or among any of the Parties or any of their
respective Affiliates relating to the provision of Transition Services. This
Agreement shall be interpreted in accordance with Section 1.2 of the Purchase
Agreement, which is incorporated herein by reference mutatis mutandis.
5.6    Amendments. This Agreement may be amended or modified in whole or in
part, and terms and conditions may be waived, and actions consented to, only by
a duly authorized agreement in writing which makes reference to this Agreement
and is executed by each Party.
5.7    Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated hereby is not affected in any adverse manner to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.
5.8    Governing Law. This Agreement and the rights and duties of the Parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of California without giving effect to any conflict of law provision.
5.9    Consent to Jurisdiction. Each of the Parties irrevocably submits to the
exclusive jurisdiction of the United States District Court for the District of
Oregon, the courts of the State of Oregon sitting in Multnomah County, Oregon,
the United States District Court for the Southern District of Texas, and the
courts of the State of Texas sitting in Harris County, Texas, and the
appropriate appeals courts therefrom (collectively the “Approved Courts”), for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby; provided, however, that (i) if
Seller desires to file any such suit, action or other proceeding against Buyer
or the Company, then Seller shall only do so in the United States District Court
for the Southern District of Texas or the courts of the State of Texas sitting
in Harris County, Texas, and (ii) if Buyer or the Company desires to file any
such suit, action or other proceeding against Seller, then Buyer and the Company
shall only do so in the United States District Court for the District of Oregon
or the courts of the State of Oregon sitting in Multnomah County, Oregon.
Subject to the preceding sentence, each of the Parties irrevocably and
unconditionally waives any objection


7





--------------------------------------------------------------------------------





to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the Approved Courts and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. Each of the Parties
further agrees that service of any process, summons, notice or document by
United States registered mail to such Party’s respective address pursuant to
Section 5.1 shall be effective service of process for any action, suit or
proceeding with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence.
5.10    Jury Trial Waiver. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT BETWEEN THE PARTIES IRREVOCABLY
TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
[Signature pages follow]




8





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first set forth above.


BUYER:


SENSA HOLDINGS LLC
By:
 
 
Name:
John F. Thrash
 
Title:
Director
 
 
 
 
 
 
By:
 
 
Name:
John P. Rigas
 
Title:
Director









COMPANY:


GILL RANCH STORAGE, LLC
By:
 
 
Name:
 
 
Title:
 



SELLER:


NW NATURAL GAS STORAGE, LLC
By:
 
 
Name:
David Weber
 
Title:
President







[Signature Page to Transition Services Agreement (U.S.)]



--------------------------------------------------------------------------------






Schedule A


DESCRIPTION OF TRANSITION SERVICES


During the Service Period, and in addition to the services to be provided by
Seller Relationship Manager(s) in accordance with Section 1.7, Buyer will
require all services presently provided to the Company by the following
employees of Seller or its Affiliates (each a “Listed Employee”):
[At Closing, the aforementioned list of employees shall be modified to reflect
those employees of Seller and its Affiliates then providing the services to the
Company that are being provided by the aforementioned employees as of the date
of the Purchase Agreement.]
Upon the end of any Listed Employee’s employment by Seller or its Affiliates,
the Transition Services provided to the Company under this Agreement by such
Listed Employee (excluding the services to be provided by Seller Relationship
Manager(s) in accordance with Section 1.7) shall automatically terminate and
Seller and its Affiliates shall have no further obligation to provide such
services to the Company; provided, however, that Seller and its Affiliates
(i) shall not terminate a Listed Employee during the Service Period except for
cause prior to Buyer terminating the services provided by such Listed Employee
pursuant to Section 1.2 or the expiration of the Service Period, whichever
occurs first, (ii) shall give Buyer reasonable advance notice of any termination
of a Listed Employee’s employment by Seller or its Affiliates, and (iii) shall
give Buyer prompt notice if a Listed Employee elects to terminate its
employment. If Seller terminates a Listed Employee prior to Buyer terminating
the Transition Services provided by such employee, and Seller hires a new
employee to assume substantially the same duties as the terminated employee,
then the new employee shall be added as a Listed Employee under this Agreement.
For the avoidance of doubt, Transition Services shall not include any services
provided by Site Employees.
FEES
Fees for Transition Services rendered by employees of Seller or its Affiliates
shall be billed for the hours that each Listed Employee provides services to the
Company at an hourly rate based on their pro rata respective fully loaded cost
(e.g., including benefits, incentives, taxes, administrative and overhead, etc.)
or as otherwise required by the Oregon Public Utility Commission. The hourly
rate based on the respective fully loaded cost for each Listed Employee as of
the date of the Purchase Agreement is set forth below:
Name
Title
Hourly Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





Fees for Transition Services rendered by Third Party Service Providers shall be
equivalent to the amount Seller pays such Third Party Service Providers for
rendering such services.







--------------------------------------------------------------------------------







Schedule B


SELLER RELATIONSHIP MANAGER(S)


David Weber







--------------------------------------------------------------------------------







Schedule C


BUYER RELATIONSHIP MANAGERS


[To be provided by Buyer.]







